        Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SCHULTZ TRANSFER SYSTEMS,
INC., individually and on behalf of all
others similarly situated,
                                                 Civil No. 1:19-cv-00558-LMM
        Plaintiff,

v.

FLEETCOR TECHNOLOGIES
OPERATING COMPANY, LLC,

        Defendant.

                     DECLARATION OF NICK IZQUIERDO

        I, Nick Izquierdo, declare as follows:

        1.     I am the President of the Fuelman business at FleetCor Technologies,

     Inc. (“FleetCor”). In that capacity, and based upon an investigation into these

     matters, I have personal knowledge of the matters set forth herein, and if called

     upon as a witness I could competently testify thereto.

        2.     Schultz Transfer Systems, Inc. (“Plaintiff”) first became a Fuelman

     client in September, 2014. At that time, FleetCor sent Plaintiff a copy of the

     then-applicable Terms and Conditions of its Fuelman Fleet Card Client

     Agreement (copy attached as Exhibit A). FleetCor sent this material to Plaintiff

     at the physical address Plaintiff provided to FleetCor: 7880 Chapel Hill Court

     East; Franklin WI 53132.
   Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 2 of 18




   3.     Since then, FleetCor has updated the Terms and Conditions of its

Fuelman Fleet Card Client Agreement applicable three times: in November

2014, May 2016, and January 2018.

   4.     For each update, FleetCor mailed notice of the new Terms and

Conditions via U.S. mail to its clients at the addresses they provided.

   5.     Notice of the new Terms and Conditions of its Fuelman Fleet Card

Client Agreements was sent via U.S. mail to Plaintiff at the mailing address

Plaintiff provided to FleetCor: PO Box 320702; Franklin, WI 53132

   6.     Specifically:

           a)    In November 2014, FleetCor mailed notice of the November

        2014 Terms and Conditions to its clients, including Plaintiff. A true and

        correct copy of the November 2014 Terms and Conditions is attached as

        Exhibit B.

           b)    In May 2016, FleetCor mailed notice of the May 2016 Terms

        and Conditions to its clients, including Plaintiff. A true and correct copy

        of the May 2016 Terms and Conditions is attached as Exhibit C.

           c)    In February 2018, FleetCor mailed notice of the January 2018

        Terms and Conditions to its clients, including Plaintiff. A true and

        correct copy of the January 2018 Terms and Conditions is attached as

        Exhibit D.


                                       2
Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 3 of 18
Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 4 of 18




                EXHIBIT A
                                                                                                                                       Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 5 of 18
                                                                                                                         3        Account Administration and Card Issuance.                                                                             4.3       Ancillary Products and Services. Fuelman reserves the right to make certain ancillary fleet management                          Fuelman Fleet Card program depending on a variety of factors (e.g., product costs, purchase volume,
                                                                                                                                                                                                                                                                        related products and services (e.g., emergency roadside assistance) that are delivered by other                           market conditions). Transaction pricing can be Merchant Retail-Based, Merchant National Account-
                                                                                                                         3.1      Establishment of Client Account. Upon issuance of the Cards, Fuelman will establish an Account for Client                             vendors/companies available to the Client for purchase on Cards. For the purpose of reporting the                         Based, Fuelman Cost-Based or a combination thereof. The pricing methodology can vary by product
                                                                                                                                        that will be used to pay for Fuel, Maintenance and Miscellaneous items purchased through the use of                             Transactions, these ancillary products and services are considered Maintenance. The act of requesting                     type and is disclosed to Client in the Application, Approval Letter, and/or subsequent written
                                                                                                                                        the Cards at Merchant Locations. For purpose of determining Client’s domicile, Client acknowledges                              the ancillary product or service with a valid Card and Driver ID, establishes approval for Fuelman to                     notification. Additional charges/fees and/or discounts may apply based on the Client’s agreed-upon
                                                                                                                                        and agrees that its domicile shall be the state reflected in the Client’s mailing address as reflected on the                   charge and collect the corresponding balance incurred by these ancillary products and services.                           program.
                                                                                                                                        Client’s Statement.
                                                                                                                                                                                                                                                        4.3.1      Roadside Assistance for Unattended Vehicles. Through an association with a third party, Fuelman                   9.2    Merchant Retail-Based Pricing. Client price for each Fuel or Maintenance Transaction is equal to the
                  FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC                                                           3.2      Government Regulation. Neither Client nor any Guarantor of the Account shall (a) be or become at any                                  may offer roadside assistance for vehicles, including towing services. The services may not be                           prevailing Merchant Location’s retail price plus or minus a fixed adjustment factor but never below
                                                                                                                                       time, and are not currently, subject to any law, regulation, or list of any government agency (including,                        available for unattended vehicles. The personnel of any such third party provider are not the agents or                  Fuelman cost. In the event there is no established retail price (e.g., unattended fueling sites, mobile
                         FUELMAN FLEET CARD CLIENT AGREEMENT                                                                           without limitation, the U.S. Office of Foreign Asset Control list) that prohibits or limits Fuelman from                         employees of Fuelman and Fuelman shall not be responsible for the products or services rendered by                       refueling), the retail price will be established by Fuelman.
                                                                                                                                       making any advance or extension of credit to Client or any Guarantor of the Account or from otherwise                            such third party, or for any other liability or damage which arises from the action or negligence of the
                                      TERMS AND CONDITIONS                                                                             conducting business with Client or any Guarantor of the Account, or (b) fail to provide documentary                              personnel of the third party, its agents or its employees.                                                   9.3    Merchant National Account-Based Pricing. Client price for each Fuel or Maintenance Transaction is equal to
                                                                                                                                       and other evidence of Client's identity or the identity of any Guarantor of the Account or person to                                                                                                                                                      the Merchant’s prevailing national account price.
1      Definitions.                                                                                                                    whom Client gives a Card, as may be requested by Fuelman at any time to enable Fuelman to comply                 4.3.2 Additional Services. Client may be eligible for additional services from time to time. If Client is eligible for an
                                                                                                                                       with any applicable law or regulation, including, without limitation, Section 326 of the USA Patriot Act                      additional service, Fuelman may enroll Account in the service. The terms and fees applicable to such            9.4    Fuelman Cost-Based Pricing. Client price for each Fuel or Maintenance Transaction is equal to Fuelman’s
1.1    Account. “Account” shall mean the internal Fuelman account established for Client.                                              of 2001, 31 U.S.C. Section 5318.                                                                                              service will be disclosed prior to enrollment. Client will have the opportunity to opt-out of enrollment in                 delivered cost plus a mark-up. Fuelman’s cost is dependent on a variety of factors and can include any
1.2    Agreement. “Agreement” shall mean this agreement comprised of the Application (if any), the Approval                                                                                                                                                          such service.                                                                                                               or all of the following components: wholesale cost; merchant freight; dealer adjustment; network
            Letter (if any) and this document containing the Terms and Conditions.                                       3.3      Credit Limit. Upon Fuelman’s approval of the Client’s Application, Fuelman will establish an aggregate                                                                                                                                                         operation costs, merchant commission; and applicable taxes. Under no circumstance will Client’s price
                                                                                                                                        spending limit for all the Cards issued to Client under the Account (the “Credit Limit”) based on               4.4       Inability to Operate. Fuelman shall have no responsibility for any person(s) or machine(s) rejection of or                     be below Fuelman’s cost.
1.3    Agreement Date. “Agreement Date” shall mean the date on which Fuelman accepts the Client’s Application                           Fuelman’s evaluation of the Client’s creditworthiness. Fuelman reserves the right to increase or                                refusal to honor a Card. Client agrees there shall be no liability to Fuelman or any other company or
            and issues one or more Cards for Client’s Account.                                                                          decrease this Credit Limit at any time with or without providing notice to Client. Fuelman may decide,                          entity, if for any reason any Merchant or Merchant Location should fail to allow the purchase of Fuel or     9.5    Special Network Pricing. Fuelman reserves the right to charge for the use of select sites/merchants. The
                                                                                                                                        at its own discretion, to decline or approve any transactions made after the Client exceeds the Account                         Maintenance, fail to authorize Transaction(s) or fail to operate in any other manner, even though a Card                 added charge to use these sites will not exceed the greater of ten cents ($0.10) per gallon or two dollars
1.4    Application. “Application” shall mean the application completed by Client in applying for the Account
                                                                                                                                        Credit Limit, or to lock the Account until the balance due is paid in full. Fuelman reserves the right to                       is valid.                                                                                                                fifty cents ($2.50) per transaction. The list of select sites/merchants is available upon request by calling
            through Fuelman.
                                                                                                                                        charge an Over Limit Fee of up to fifty dollars ($50.00) per Over Limit transaction authorized.                                                                                                                                                          Fuelman Customer Service.
1.5    Approval Letter. “Approval Letter” shall mean the letter, if any, sent by Fuelman to Client that approves the                                                                                                                                    4.5       WARRANTY DISCLAIMER. FUELMAN DISCLAIMS ALL WARRANTIES, EXPRESS, IMPLIED, OR
            Application and establishes the Account under these Terms and Conditions.                                    3.4      Initial Cards. Upon Fuelman’s approval of Client’s Application, Fuelman will issue one or more Cards and                           STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A                                           9.6    Level 2 Pricing. Fuelman reserves the right to invoke Level 2 Pricing in several scenarios. Level 2 Pricing
                                                                                                                                         Driver ID numbers to Client. Client shall be responsible for distributing the Cards and Driver IDs to its                   PARTICULAR PURPOSE, OR NON-INFRINGEMENT.         ALL FUELMAN ACCOUNTS,                                                      may be invoked when Amount Due, including fees and charges are not paid by the Due Date; Client's
1.6    Bank Account. “Bank Account” shall mean any bank account that Client has designated on the Application                            employees or agents.                                                                                                                                                                                                                                    Credit Score, as reported by a credit reporting agency utilized by Fuelman in its discretion, drops by
                                                                                                                                                                                                                                                                     PRODUCTS, AND SERVICES ARE PROVIDED ON AN AS-IS BASIS.
            or by written notice to Fuelman for electronic funds transfer, automated clearinghouse or other
                                                                                                                                                                                                                                                                                                                                                                                                 fifty-one (51) points or more in a 3 month period; and/or Client's Credit Score is below a certain risk
            electronic transfer of money to pay amounts due for Client’s Account.                                        3.5      Additional Cards. If, at some time after the initial issuance of Cards to Client, Client desires one or more                                                                                                                                                   threshold. This risk threshold is four hundred seventy-six (476) for commercial credit scores and six
1.7    Billing Cycle. “Billing Cycle” shall mean the period of time set forth in the Approval Letter or any                            additional Cards, Client must notify Fuelman via the online application or in writing or by calling              5         Purchases.                                                                                                                     hundred and sixty (660) for individual credit scores. Level 2 Pricing may also be applied to certain
             subsequent notification for which Transactions will be accepted and a Statement for the Account will                      Fuelman Customer Service. Fuelman reserves the right to charge a fee of up to five dollars ($5.00) for                                                                                                                                                    industries based upon the risk factors of said industry, which pricing shall be reflected in Client's
             be provided.                                                                                                              creating and delivering each additional Card.                                                                    5.1       Use of Cards. Client may use the Cards at any participating Merchant Location for the purchase of Fuel,                        Statement. The Level 2 Pricing is an incremental charge above Client’s current pricing. The maximum
                                                                                                                                                                                                                                                                       Maintenance, or Miscellaneous items. To use a Card the Client should follow the directions for                            increase is ten cents ($0.10) per gallon purchased. Level 2 Pricing remains in effect until the next
1.8    Card or Cards. “Card” or “Cards” shall mean the Fuelman fleet card or cards issued to Client.                     3.6      Replacement Cards. If Client desires one or more replacement Cards, including, but not limited to replacing                          purchase established at the particular Merchant Location.                                                                 Billing Cycle following when all amounts owed on the Account are paid in full and/or Client's Credit
                                                                                                                                       lost or damaged Cards, Client must notify Fuelman via the online application or in writing or by calling
1.9    Cardholder. “Cardholder” shall mean the person presenting the Card to the Merchant to be used to purchase                                                                                                                                                                                                                                                                                 Score is higher than the risk threshold for a 3 month period. This decision is made solely by FleetCor
                                                                                                                                       Fuelman Customer Service. Fuelman reserves the right to charge a fee of up to five dollars ($5.00) for           5.2       Title. As between Client and Fuelman, title to Fuel purchased with the Card passes from Fuelman to Client
            Fuel and/or Maintenance.                                                                                                                                                                                                                                                                                                                                                             based on information provided by the credit reporting agency along with the Account’s payment
                                                                                                                                       creating and delivering each replacement Card.                                                                                   when the Cardholder dispenses Fuel (when fuel leaves the fuel dispensing nozzle), except as otherwise
                                                                                                                                                                                                                                                                                                                                                                                                 history. The credit reporting agency does not participate in the decision. Client questions concerning
1.10   Client. “Client” shall mean the business entity identified in the Application.                                                                                                                                                                                   provided by applicable law. Title to any non-Fuel product or service purchased with the Card passes
                                                                                                                         3.7      Administration of Cards. Client shall be solely responsible for the use, maintenance, administration, and                                                                                                                                                      their commercial and/or consumer credit scores should be directed to the applicable reporting agencies
1.11   Client’s Representative. “Client’s Representative” shall mean the person(s) identified as Client’s                                                                                                                                                               directly from the Merchant to Client when the Cardholder receives such non-Fuel product and/or
                                                                                                                                      security of the Cards and Driver IDs within Client’s business, including, but not limited to, distributing                                                                                                                                                 directly. D&B may be contacted at 800-234-3867 or by mail to Dun and Bradstreet Corporation, 103
             representative on the Application.                                                                                                                                                                                                                         service. Fuelman takes no title to Maintenance or Miscellaneous items.                                                   JFK Parkway, Short Hills, NJ 07078.             Equifax may be contacted at 800-727-8495 or at
                                                                                                                                      Cards to, and collecting Cards from, its employees and agents. Notwithstanding any other provision in
1.12   Driver ID. “Driver ID” shall mean the personal identification number issued to the Client by Fuelman for use                   this Agreement, Client is responsible for any loss or misuse of Cards by its employees and agents. See            5.3       Verification of Merchant Locations. Client acknowledges that not all retail locations selling Fuel and                         sbfe@equifax.com.          Experian may be contacted at 888-397-3742 or online at
            with a Card to authorize a particular Transaction.                                                                        Section 16 for more information regarding Client responsibilities.                                                                Maintenance accept Fuelman’s Cards. If Client is uncertain as to whether a location is able to accept the                www.experian.com/reportaccess.
                                                                                                                                                                                                                                                                        Cards, Client should visit the online site locator at www.fuelman.com or contact Fuelman’s 24x365
1.13   Due Date. “Due Date” shall mean the date upon which payment from Client is due to Fuelman as stated on            3.8      Administration of Account. Fuelman shall be responsible for collecting and reporting all Transactions by                                                                                                                                           10     Billing & Payments.
                                                                                                                                                                                                                                                                        Authorization Center at 800-877-9013.
            Fuelman’s Statement to Client.                                                                                            date, vehicle, Merchant Location, and driver based upon data received by Fuelman. In addition,
                                                                                                                                                                                                                                                                                                                                                                                     10.1   Billing. Billing frequency is agreed upon with the Client during the Application and Account setup process.
1.14   FleetCor. “FleetCor” shall mean FleetCor Technologies Operating Company, LLC, the company which owns                           Fuelman shall be responsible for maintaining the database for the Client with all Card numbers, vehicle           6         Safety.
                                                                                                                                                                                                                                                                                                                                                                                                  Client shall be responsible for all credit extended on the Account. This is not a revolving credit
             the Accounts and in whose favor all Obligations, as defined in Section 10.3, of Client under this                        data, driver data, and purchase control data. Fuelman reserves the right to charge a fee of up to fifty                                                                                                                                                     account. The total amount shown on each Account Statement is due and payable in full by the Due
             Agreement flow.                                                                                                          dollars ($50.00) a month or a minimum of fifteen dollars ($15.00) per Billing Cycle for account                   6.1       Safe Fueling Operation. Client shall instruct all persons to whom Client provides a Card for purchasing Fuel
                                                                                                                                                                                                                                                                        in safe and proper fueling procedures. Client will ensure that everyone using a Card issued in the name                   Date shown on the Statement. Unless otherwise agreed upon, the standard Due Date is ten (10) days
                                                                                                                                      administration.
1.15   Fuelman. “Fuelman” shall mean Fuelman, the division of FleetCor administering the Card(s) and Account.                                                                                                                                                           of Client is instructed in applicable safety measures.                                                                    after the date the Account Statement is created, regardless of the delivery method. Regardless of the
                                                                                                                         3.9      Card Fees. Fuelman reserves the right to charge a service fee of up to ten dollars ($10.00) per Card per                                                                                                                                                        delivery method selected, it shall be the obligation of the Client to notify Fuelman within five (5)
1.16   Fuel. “Fuel” shall mean any combustible material dispensed by volume that is purchased with a Card.                             month to support the use of the Card.                                                                                                                                                                                                                      business days of the end of each Billing Cycle if Client does not receive a Statement. If the Client does
                                                                                                                                                                                                                                                        6.2       Safety Laws and Notices. Client shall comply, and Client shall cause its employees and agents to comply,
1.17   Guaranteed Obligations. “Guaranteed Obligations” shall have the meaning set forth in Section 10.4.                                                                                                                                                               with all applicable local, state, and federal laws and regulations pertaining to the dispensing and use of                not receive a Statement and thus payment is not completed by the Due Date, Client is responsible for
                                                                                                                         3.10     Property. All Cards remain the property of Fuelman and shall be surrendered immediately by Client to                                  Fuel at Merchant Locations as well as all safety notices posted by Merchants.                                             any Late Fees or Finance Charges.
1.18   Guarantor(s). “Guarantor” shall mean the person(s) identified on the Application or a separate guaranty                         Fuelman upon Fuelman’s request or if Client or Fuelman cancels the Card or Account as permitted
            document, if any, that guarantees Client will comply with this Agreement and pay all amounts owed to                       herein.                                                                                                          7         Representations and Warranties. Client represents and warrants to Fuelman as of the date of the                    10.2   Extended Terms Programs. Upon Client's request and subject to Fuelman approval, terms can be extended at
            Fuelman.                                                                                                                                                                                                                                                   Application and on the date of each extension of credit under this Agreement that:                                        an additional charge.
1.19   Maintenance. “Maintenance” shall mean any non-Fuel product or service for a vehicle that is purchased with        3.11     Inactive Cards. Fuelman reserves the right to charge a fee of up to three dollars and fifty cents ($3.50) per
            a Card (e.g., oil, wiper blades, fluids, towing, roadside assistance, parts, supplies, tires, oil changes,                  Billing Cycle for Cards that are inactive for seventy-five (75) or more days.                                   7.1.1     Client is duly organized, validly existing and in good standing under the laws of the state of its formation.      10.3   Payment. Client hereby unconditionally promises to pay Fuelman, in lawful money of the United States of
            brakes, glass, exhaust systems, transmissions, and repair services).                                                                                                                                                                                  Client has the power and authority to own its properties and to carry on its business as presently conducted                  America and in accordance with this Agreement, all outstanding Obligations (as defined below) which
                                                                                                                         3.12     Cancellation of Cards. If, at any time, for any reason, Client desires to cancel any particular Card, but not the
                                                                                                                                       Account, Client’s Representative must notify Fuelman via the online application or in writing of such                      and to execute and deliver, and enter and perform its obligations under this Agreement.                                       may, from time to time, be owing to Fuelman by Client. As used herein, “Obligations” shall mean all
1.20   Merchant. “Merchant” shall mean a third party that operates retail locations providing Fuel and/or                                                                                                                                                                                                                                                                                       outstanding sums owing to Fuelman by Client, including, without limitation, reimbursement for
            Maintenance in the Fuelman network.                                                                                        cancellation. Client’s liability for purchases made using the canceled Card shall end at midnight of the         7.1.2     The execution, delivery and performance of this Agreement have been duly authorized by all necessary
                                                                                                                                       day that Fuelman receives notice of such Card cancellation.                                                                                                                                                                                              petroleum products obtained through Fuelman, payments for any products or services obtained using the
                                                                                                                                                                                                                                                                  organizational action. This Agreement has been duly executed and delivered by Client and Guarantor, and
1.21   Merchant Location. “Merchant Location” shall mean a Merchant’s Fuel and/or Maintenance site that is                                                                                                                                                                                                                                                                                      Card(s), and interest, penalties, fees, report delivery, reporting, account charges, service charges, costs
                                                                                                                                                                                                                                                                  constitutes the legal, valid and binding obligations of each such party, enforceable against such parties in                  and expenses (including attorneys’ fees) and all other obligations under this Agreement or otherwise.
            participating in the Fuelman network, such that a Card may be used to purchase Fuel and/or                   3.13     Suspension of Cards. Fuelman, at its sole discretion, may suspend or terminate the use of any Card at any
                                                                                                                                                                                                                                                                  accordance with this Agreement, except as may be limited by applicable bankruptcy, insolvency,
            Maintenance at such site.                                                                                                  time for any reason, including, but not limited to, inactivity, unusual activity, or suspected loss, theft,                                                                                                                                              Client must pay all outstanding Obligations on the statement by the Due Date to avoid Late Fees and
                                                                                                                                                                                                                                                                  reorganization, moratorium or similar laws affecting the enforcement of creditors’ rights generally and by                    Finance Charges. Failure by Client to pay all amounts by the Due Date shall be a breach of the Terms
1.22   Miscellaneous. “Miscellaneous” shall mean any non-vehicle related product or service that is purchased with                     fraud, or in compliance with the USA Patriot Act. However, nothing in this Agreement shall obligate
                                                                                                                                                                                                                                                                  general principles of equity.                                                                                                 and Conditions of this Agreement. Conforming payments received by 7:00 a.m. Eastern Time on a
            a Card (e.g., food, drink, magazines, cigarettes, lottery tickets).                                                        Fuelman to monitor the use of any Card, and, as described in this Agreement, Client is solely
                                                                                                                                       responsible for the use of any outstanding Cards.                                                                                                                                                                                                        business day (Monday through Friday of each week, excluding banking holidays) will be credited to
                                                                                                                                                                                                                                                        7.1.3   The execution, delivery and performance of this Agreement by Client and Guarantor will not violate any
1.23   Principal. “Principal” shall mean the person identified on the Application, if any, who applies for the Account                                                                                                                                          applicable law, rule or regulation or the charter, by-laws or other organizational documents of such parties or                 your Account as of the date received. Otherwise, payments will be credited to your Account as of the
             as a co-maker with the Client                                                                               3.14     Suspension of Account. Fuelman, at its sole discretion, may suspend or terminate the use of an Account at                     any judgment, order or ruling of any governmental authority.                                                                    next business day. In the event your billing statement reflects a Due Date which falls on a day which is
                                                                                                                                       any time for any reason, including, but not limited to, inactivity, unusual activity, change in                                                                                                                                                          not a business day, your payment must be received by 7:00 a.m. Eastern Time on the preceding business
1.24   Reporting. “Reporting” shall mean related products or services that are purchased to manage the vehicle fleet                                                                                                                                                                                                                                                                            day. If we do not receive your payment for the Amount Due by the Due Date, you may not be able to
                                                                                                                                       creditworthiness, late payment (excessive days beyond terms), aggregate outstanding balance owing on             7.1.4   The financial and other information furnished by Client and Guarantor to Fuelman in the Application, or
            (e.g., paper report delivery, fax report delivery).                                                                                                                                                                                                                                                                                                                                 make any further purchases until such time that you pay the entire outstanding balance on the Account.
                                                                                                                                       the Account (outstanding Account balance and unbilled Transactions) over the Credit Limit or in                          otherwise, is true, correct and complete in all material respects.
1.25   Statement. “Statement” shall mean the billing statement provided at the end of each Billing Cycle.                              compliance with the USA Patriot Act. Fuelman reserves the right to charge up to a fifty dollar ($50.00)                                                                                                                                                  We may change our billing and debiting cycle at any time by reflecting the change on your billing
                                                                                                                                       fee for Account reinstatement each time a previously suspended Account is reinstated.                            7.1.5   Cards issued to Client will be used only by Client’s employees and agents and will not be distributed or resold                 statement
1.26   Terms and Conditions. “Terms and Conditions” shall mean the terms and conditions contained in the
                                                                                                                                                                                                                                                                to other companies without the express written consent of Fuelman.
            Agreement and any other electronic or paper document presented to the Client by or on behalf of              3.15     Non-Transferability; Revocability. All Cards and any and all rights and privileges to which its holders are
            Fuelman in connection with this Agreement (e.g. the physical card, driver instructions, site guides,
                                                                                                                                                                                                                                                                                                                                                                                     10.4   Guaranty. Guarantor hereby unconditionally and irrevocably guarantees to Fuelman and its successors,
                                                                                                                                       entitled are not transferable and may be revoked for any reason, including but not limited to, a breach of       7.1.6   CLIENT WILL USE THE CARDS SOLELY FOR COMMERCIAL PURPOSES AND SHALL STRICTLY                                                      endorsees, transferees and assigns, the punctual payment when due (whether at stated maturity, by
            reports, billing/statement inserts, Application, and web site). In the event of a conflict between any                     any of the Terms and Conditions of this Agreement, without prior notice at any time and with no                          PROHIBIT ANY PERSONAL USE BY THE USERS OF ITS CARDS.                                                                             acceleration or otherwise) and performance of the Obligations, now or hereafter owing, whether for
            such other document and this Agreement, this Agreement will control unless specifically provided                           liability to Fuelman, at which time any credit extended hereunder shall be revoked and all sums owed                                                                                                                                                      principal, interest, premiums, fees, expenses or otherwise (collectively, the “Guaranteed Obligations”).
            otherwise in the other document.                                                                                           by Client to Fuelman pursuant hereto shall become immediately due and payable.                                   8         Conditions To Extension Of Credit. Any extension of credit under this Agreement shall be subject to, and
                                                                                                                                                                                                                                                                                                                                                                                                 Any and all payments by the Guarantor hereunder shall be made free and clear of and without deduction
                                                                                                                                                                                                                                                                      conditioned upon, satisfaction of the following requirements:
1.27   Transaction. “Transaction” shall mean any individual purchase with a Card.                                                                                                                                                                                                                                                                                                                for any set-off, counterclaim, or withholding. Guarantor acknowledges and agrees that this is a
                                                                                                                         4        Services Provided.                                                                                                                                                                                                                                             guaranty of payment when due, and not of collection, and Guarantor agrees that his obligations under
2      General.                                                                                                                                                                                                                                         8.1.1   Fuelman’s receipt of a duly executed counterpart of the Application by Client and, if requested, the Guarantor,
                                                                                                                                                                                                                                                                in form and substance acceptable to Fuelman in its sole discretion;                                                              this Agreement shall not be discharged until the payment and performance, in full, of the Guaranteed
                                                                                                                         4.1      General Services. Fuelman shall provide the following services to Client under this Agreement:
                                                                                                                                                                                                                                                                                                                                                                                                 Obligations. Guarantor shall be regarded, and shall be in the same position, as Client with respect to the
2.1    Agreement for Account and Services. Client and, if applicable, Principal or Guarantor, shall submit an
            Application to signify Client’s application for an Account with Fuelman. If Fuelman accepts such             4.1.1    Issue to Client the Cards upon Fuelman’s approval of the Application.                                                 8.1.2   All representations and warranties set forth in this Agreement are true and correct;                                             Guaranteed Obligations. Guarantor expressly waives all rights he may now or in the future have under
            Application, Fuelman shall send an Approval Letter and these Terms and Conditions to Client’s                                                                                                                                                                                                                                                                                        any statute, or at common law, or at law or in equity, or otherwise, to compel Fuelman to proceed in
            Representative along with Cards and Driver IDs issued for the Account. Upon Client’s first use of a          4.1.2    Maintain a network of Merchant Locations for Fuel and Maintenance where Client may make purchases with                8.1.3   No event shall have occurred and be continuing, or would result from the extension of credit hereunder, that                     respect of the Guaranteed Obligations against Client or any other party before proceeding against, or as
            Card, Client will be deemed to have accepted the Approval Letter and these Terms and Conditions and                   Cards pursuant to this Agreement.                                                                                             constitutes or would constitute (with notice or the lapse of time or both) an Event of Default (defined below);                  a condition to proceeding against, Guarantor. Guarantor acknowledges and agrees that any delay or
            Client and Fuelman shall be deemed to have entered into this Agreement. If a Guarantor also submits                                                                                                                                                                                                                                                                                  failure by Fuelman to take any action regarding the Guaranteed Obligations does not limit or prohibit
                                                                                                                         4.1.3    Provide an online directory to identify accepting Merchant Locations.                                                 8.1.4   Outstanding amounts due, including any applicable fees as described in this Agreement, are paid by Due Date.                     Fuelman from enforcing its rights under this Agreement and further that Guarantor's liability under this
            the Application or a separate guaranty then Client and Guarantor shall both be responsible for all                                                                                                                                                  Any amount not paid by the Due Date is subject to Late Fees (Section 10.7) and Finance Charges (Section
            payments owed by Client hereunder and for compliance by Client with these Terms and Conditions. If                                                                                                                                                                                                                                                                                   Agreement shall not be eliminated or reduced by any such failure or delay on the part of Fuelman.
                                                                                                                         4.1.4   Maintain an authorization control system to verify that a Card being presented for payment is valid/active and                 10.9).                                                                                                                           Guarantor further expressly waives and agrees not to assert or take advantage of any defense based upon
            a Principal jointly submits the Application with Client, then Client and Principal are jointly and                    that the Driver ID being used is valid/active for that particular Card. In addition, individual Card-level
            severally responsible for all payments owed by Client hereunder and for compliance with these Terms                                                                                                                                         8.1.5   After giving effect to any requested extension of credit, the aggregate outstanding balance owing on the                         the failure of Fuelman in respect of the Guaranteed Obligations against Client or any other party for the
                                                                                                                                  spending limits can be established by the Client for each product category (e.g., Fuel, Maintenance supplies,                                                                                                                                                  payment and Guaranteed Obligations. Guarantor agrees that any notice or directive given at any time
            and Conditions                                                                                                        Maintenance services, Miscellaneous).                                                                                         Account (outstanding Account balance and unbilled Transactions) shall not exceed Client’s Credit Limit, as
                                                                                                                                                                                                                                                                determined by Fuelman from time to time in its sole discretion; and,                                                             by any person to Fuelman which is inconsistent with the waivers in the preceding two sentences shall be
2.2    Entire Agreement. These Terms and Conditions, together with the Application (if any) and the Approval             4.1.5 Issue management reports and billing Statements to Client showing details of all posted Card Transactions (as                                                                                                                                                     null and void and may be ignored by Fuelman. Guarantor further hereby waives diligence, presentment
             Letter (if any), are the exclusive statement of the terms and conditions with respect to their subject               detailed in Section 11.2) during the Billing Cycle.                                                                   8.1.6   Receipt of any required Reserve Amount (as defined below) necessary to open the Client’s Account.                                and demand (whether for non-payment or protest) or notice of acceptance, maturity, extension of time,
             matter as of the Agreement Date and supersede all prior agreements, negotiations, representations and                                                                                                                                                                                                                                                                               change in nature or form of the Guaranteed Obligations (including, without limitation, composition, the
             proposals, whether written or oral. Deviations from the Agreement are not valid unless confirmed in         4.2      Referrals. Fuelman reserves the right to deliver informational material in reference to ancillary fleet               9         Pricing.                                                                                                                       amount of, or the terms of, the Guaranteed Obligations), notice of material adverse change in Client’s
             writing by an authorized representative of Fuelman.                                                                      management related products and services provided by other vendors to the Client. In no case is                                                                                                                                                            financial condition or any other fact which might materially increase the risk to Guarantor with respect
                                                                                                                                      Fuelman making any representation about the quality or value of any particular product or service.
                                                                                                                                                                                                                                                        9.1       Methodology. Fuelman establishes competitive local market Fuel and Maintenance Transaction prices for the                      to any of the Guaranteed Obligations or all other demands whatsoever and waives the benefit of all
                                                                                                                                                Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 6 of 18
                 provisions of law which are or might be in conflict with the terms of this Agreement. Guarantor                10.8     Annual Percentage Rate. The Annual Percentage Rate for purchases is thirty two percent (32%), which                                management report:                                                                                              16.3    Client’s Responsibility. It is the responsibility of Client to ensure proper security controls are kept in place to
                 represents, warrants and agrees that Guarantor’s obligations under this Agreement are not and shall not                        corresponds to the daily periodic rate of 0.0877%, or the maximum amount allowed by applicable law,                                                                                                                                                        protect the Cards and Driver IDs and that only authorized employees or agents of Client use them to
                 be subject to any counterclaims, offsets or defenses of any kind against Fuelman or Client now existing                        whichever is less. The daily periodic rate is the annual percentage rate divided by three hundred sixty-     11.3.1   Via US Mail. Fuelman reserves the right to charge up to ten dollars ($10.00) for each mail delivery of each                          make purchases. It is also the Client’s responsibility to lock any inactive, misplaced, or stolen Cards
                 or which may arise in the future. The Guarantor further agrees that the Guaranteed Obligations may be                          five (365).                                                                                                           report. Client with failed fax and email deliveries will be charged the mail delivery rate for any resubmission                      and Driver IDs immediately. Fuelman is not responsible for fraudulent Transactions made on
                 amended, modified, increased, extended or renewed, in whole or in part, without notice to or further                                                                                                                                                 of the reports via mail, performed at Fuelman’s discretion.                                                                          unlocked Cards with valid Driver IDs. Client should use the online account application to lock Cards
                 assent from Guarantor, and that Guarantor will remain bound upon its guaranty notwithstanding any              10.9     Finance Charges. If Client's Statement is paid in full every Billing Cycle by the applicable Due Date, the                                                                                                                                                        and Driver IDs instantly. Alternatively, the Client can contact Fuelman Customer Service during
                                                                                                                                                 Account will not incur Finance Charges. Finance Charges begin to accrue for each purchase as of the         11.3.2   Via Facsimile. Fuelman reserves the right to charge up to five dollars ($5.00) for each fax delivery of each
                 amendment, modification, increase, extension or renewal of any guaranteed Obligation. The foregoing                                                                                                                                                                                                                                                                                       regular business hours via phone call with the requested change, in which case Fuelman will make the
                                                                                                                                                 date the purchase is added to the Account. If payment in full of the Amount Due shown on the                         report. Mailed resubmissions will be charged at the mail delivery rate described in Section 11.3.1.
                 waivers are of the essence of the transaction contemplated by this Agreement and, but for the guaranty                                                                                                                                                                                                                                                                                    requested changes within 24 hours and assume responsibility for any unauthorized purchases at that
                 contained herein and such waivers, Fuelman would decline to make the financial accommodations to                                Statement for a Billing Cycle is credited to Client's Account by the Due Date shown on that respective                                                                                                                                                    point. All Transactions in which a valid/unlocked Card number was used in conjunction with a
                                                                                                                                                 Statement, then Finance Charges will not accrue for purchases from the date on which payment in full        11.3.3   Via eMail. Mailed resubmissions will be charged at the mail delivery rate described in Section 11.3.1.
                 Client under this Agreement. Each Guarantor is liable on a joint and several basis with Client and each                                                                                                                                                                                                                                                                                   valid/active Driver ID will be considered to be authorized Transactions in which Client is fully
                 other Guarantor.                                                                                                                of that Amount Due is credited to Client's Account, provided the Amount Due of the next Statement           11.4     Optional Fleet Management Reports. Fuelman produces a variety of optional fleet management reports,                                  responsible for payment. It is also the Client’s responsibility to review the standard fleet management
                                                                                                                                                 attributable to such purchases is paid by the Due Date reflected in such next Statement (interest due                      including YTD summaries, Maintenance-specific reports, driver-specific reports, and tax reports.                               reports and optional eMail exception alerts to identify potential purchasing discrepancies. Client
10.4.1 Account Principal Responsibility. Each Principal for this Account, if any, as shown on the       Application, is                          because Client does not pay in full the Amount Due of the next Statement will be reflected in the                          Fuelman reserves the right to charge Client a fee of up to fifteen dollars ($15.00) for delivering each of                     should instruct its Cardholders to keep any record of their Driver ID separate from the vehicle’s Card.
            personally and unconditionally, jointly and severally liable with Client, as principal and not as surety or                          following Statement). In addition, Finance Charges will not accrue for purchases during a Billing                          these optional reports or up to one hundred dollars ($100.00) per quarter.
            guarantor, for the payment and performance when due of all obligations owed on the Account, regardless                               Cycle if the Amount Due shown on the Statement for the prior Billing Cycle is zero ($0) or a credit                                                                                                                                        16.4    Lost or Stolen Cards. Client shall report all lost or stolen Cards to Fuelman immediately via phone call to
            of who made purchases using the Cards, and the Principal agrees to pay such amounts according to the                                 balance, provided the Amount Due of the next Statement attributable to such purchases is paid by the        11.5     Tax Exempt Processing & Reporting. Qualified tax exempt Clients may be eligible to purchase Fuel from                               Fuelman Customer Service identifying the Card number and such other details concerning the loss or
            terms of this Agreement. Principal is responsible under this Agreement for all use of all of the Cards                               Due Date reflected in such next Statement (interest due because Client does not pay in full the Amount                    Fuelman tax-free at the point-of-sale. Fuelman reserves the right to charge a processing fee of up to                          theft of the Cards as are known by Client, in which case Fuelman will make the requested changes
            issued on the Account to the fullest extent permitted by law.                                                                        Due of the next Statement will be reflected in the following Statement).                                                  one percent (1%) of the total purchases for this service except where prohibited by applicable law.                            within 24 hours and assume responsibility for any unauthorized purchases at that point. Client shall be
                                                                                                                                                                                                                                                                                                                                                                                                          liable for all Transactions made by lost or stolen Cards until 24 hours after the time Fuelman receives
                                                                                                                                10.9.1     Periodic Finance Charges are calculated in two steps as follows: First, for each day of the Billing Cycle,        11.6     Multiple Report Copies. Fuelman will provide multiple copies of mailed reports upon request. Fuelman may                            Client’s notice of such lost or stolen Cards. Client and Guarantor(s) agree to and acknowledge full
10.5       Payment Methods. The following terms shall apply to each of following payment methods.
                                                                                                                                           Fuelman multiplies the daily balance by the applicable daily periodic rate.                                                      charge up to five dollars ($5.00) per report copy.                                                                            liability for any losses resulting from any failure to report the loss or theft of Card(s) in accordance
10.5.1     Client Check. Prior to the Due Date specified on Fuelman’s Statement to Client, Client will submit payment                                                                                                                                                                                                                                                                                     with the terms hereof.
                                                                                                                                10.9.2     Second, for each day of the prior Billing Cycle, Fuelman multiplies the daily balance for purchases made in       12       Change In Terms And Conditions. Fuelman may change the Terms and Conditions of this Agreement at
               by valid check equal to the accumulated balance of the Account for the previous Billing Cycle. The client
                                                                                                                                           that Billing Cycle by the same daily periodic rate. However, Fuelman does not do this second step if it                        any time by giving Client written notice of such amendment. Guarantor agrees to be bound by any                   16.5    Terminated Drivers. It is the Client’s responsibility to lock a terminated driver’s Driver ID as explained in
               is required to note the Account number or Statement (BG) number on the check. If the matching
                                                                                                                                           received payment in full of the Amount Due on Client's previous billing Statement by the date the payment                      such changes, if written notice is given to Client. Such changes will go into effect as outlined in the                        Section 16.3.
               Statement Remit To coupon is not included with payment, Fuelman reserves the right to charge an
                                                                                                                                           was due or if a periodic finance charge was already billed on that balance.                                                    change notice. If permitted by applicable law, such changes will apply to existing balances as well as
               Exception Handling Fee of ten dollars ($10.00) for processing the payment. Fuelman reserves the right to
                                                                                                                                                                                                                                                                          future purchases and balances. Any modification of or amendment to this Agreement will be delivered               16.6    Miscellaneous Product Purchase Limitations. In addition to the vehicle-related product categories (Fuel,
               charge a Check Processing Fee of fifteen dollars ($15.00) per check payment. If insufficient funds are           10.9.3     For finance charge calculation purposes, the Billing Cycle begins on the day after the Closing Date of the                     to Client through U.S. mail at the address Client provided to and periodically provides updates to                              Maintenance supplies, and Maintenance services) a Card can be allowed to purchase non-vehicle
               available in the Account to pay the Account balance at the time a debit is initiated, at Fuelman's option,                  Statement and includes the following Closing Date. The number of days in the Billing Cycle may vary.                           Fuelman. All initial amendment notifications will be sent to Client in advance of the effective date                            related items under the Miscellaneous product category. If a Client does not want to allow non-vehicle
               Client will not be able to make any further purchases using the Cards until such time that the Client pays
                                                                                                                                                                                                                                                                          thereof or earlier as required by law. Client shall be deemed to have accepted such amendments by                               related purchases, Client should set each Card’s Miscellaneous product category spending limit to zero
               the outstanding balance in the Account.                                                                          10.9.4     The daily balance is calculated by taking the beginning balance every day (which may include unpaid
                                                                                                                                                                                                                                                                          continued use, after the effective date of the amendment, of any of the Card(s) issued to Client.                               dollars ($0). Fuelman assumes no responsibility for any unauthorized Miscellaneous purchases.
                                                                                                                                           Finance Charges from previous Billing Cycles), adding any new transactions and any new fees, subtracting
10.5.2    Client Initiated Online Payment. Prior to the Due Date specified on Fuelman’s Statement to Client, Client will                                                                                                                                                  Notwithstanding any of the foregoing provisions of this Section, Fuelman retains the right to change
                                                                                                                                           any credits or payments posted as of that day, and any other adjustments. Daily Periodic Finance Charges                                                                                                                                         16.7    Tax Reporting Limitations. Fuelman calculates applicable taxes for Fuel. Applicable taxes for Maintenance
               submit payment by online method equal to the accumulated balance of the Account for the previous                                                                                                                                                           credit limits for the Account or to suspend, cancel, or terminate the Account or any Card without prior
                                                                                                                                           will be rounded to the nearest cent. Unless Fuelman elects to use a later date, a new Transaction is added to                                                                                                                                                 and other non-Fuel purchases are dependent on the information provided to Fuelman by the applicable
               Billing Cycle. If insufficient funds are available on the Account balance at the time a debit is initiated, at                                                                                                                                             written notice and Client and Guarantor acknowledge and agree that Fuelman may take such actions
                                                                                                                                           the balance as of the Transaction date shown on Client's billing report. A credit balance is treated as a                                                                                                                                                     Merchant Location.
               Fuelman's option, Client will not be able to make any further purchases using the Cards until such time                     balance of zero.                                                                                                               without notice.
               that the Client pays the outstanding balance in the Account.                                                                                                                                                                                  13       Events Of Default. The occurrence of any of the following shall constitute an “Event of Default” hereunder:           16.8    Merchant Limitations. The personnel (if any) at a Merchant Location are not the agents or employees of
                                                                                                                                10.10      Returned Payment. If a check, credit card charge, or EFT/ACH is returned or denied, Fuelman reserves the                                                                                                                                                      Fuelman and Fuelman shall not be responsible for the products or services rendered by any of the
10.5.3 Pay by Phone. By the Due Date, Fuelman will initiate, at Client’s request, payment by phone either through                                right to charge the lesser of fifty dollars ($50.00) Returned Payment Fee or the maximum amount             13.1.1   Client shall fail to pay any principal, interest, or other amount payable in respect of any Obligation when due;                   Merchants or any other liability or damage which arises from the action or negligence of the personnel
            Customer Service Representative or Interactive Voice Response (IVR) system. Fuelman reserves the                                     allowable by applicable law for each occurrence. At our option, we will assess this fee the first time                                                                                                                                                  of any of the Merchants, their agents or their employees.
            right to charge a fee up to thirty dollars ($30.00) for processing each Pay by Phone payment using either                            your check or payment is not honored even it is honored upon resubmission. Fuelman may also charge          13.1.2   Client shall fail to observe or perform any other covenant contained in this Agreement;
            methods.                                                                                                                             the applicable Late Fees and Finance Charges incurred if balance is not received by Due Date due to
                                                                                                                                                 returned payment.                                                                                           13.1.3   Any representation or warranty made by Client or Guarantor herein or in the Application proves untrue in any          16.9    POS Authorization Limitations. Authorization controls are provided as a convenience to the Client and are
10.5.4 Fuelman Initiated Credit Card Charge. Prior to the Due Date specified on Fuelman's Statement to Client,                                                                                                                                                        material respect as of the date of the making or furnishing thereof;                                                               not guaranteed to prevent unauthorized purchases. Specifically, depending on the particular point-of-
            Fuelman will initiate a charge to the Client’s credit card on file to pay the accumulated balance of the            10.11      Reserve Amount. Fuelman will notify Client of any reserve amount (the “Reserve Amount”) necessary to                                                                                                                                                          sale (POS) equipment and Fuel dispenser controls being used by a particular Merchant Location, the
            Account from the previous Billing Cycle. Fuelman may also charge the credit card to pay the amount                                   open the Client’s Account. The Reserve Amount will be paid to Fuelman by Client prior to using the          13.1.4   Either Client or Guarantor shall (i) make an assignment for the benefit of its creditors; (ii) admit in writing its                product type and spending limit may not be enforceable prior to completing the Transaction. In these
                                                                                                                                                 Cards. Client shall continue paying Fuelman any amounts on any periodic Fuelman Statement by the                     inability to pay its debts as they become due; (iii) file a petition under any applicable insolvency, debtor relief                situations the Transaction will still be considered to be authorized, but will be identified as an
            charged to the Account any time the balance of the Account reaches the Credit Limit. The exact time that
                                                                                                                                                 Due Date. This Reserve Amount will be held by Fuelman and may be returned to Client only after                       or reorganization statute, including without limitation, the United States Bankruptcy Code; (iv) be subject to                     exception on the Client’s standard fleet management report and reported via email if desired by Client.
            the credit card will be charged for the amount due on the Account may vary, depending on the processing
                                                                                                                                                 Client has satisfied all Obligations of the Account, the Card(s) have been returned to Fuelman and the               an involuntary petition under any applicable insolvency, debtor relief, or reorganization statute; (v) appoint or
            cycle. If insufficient funds are available on the credit card to pay the Account balance at the time a debit is
                                                                                                                                                 Account has been closed. In the Event of Default (defined below), the Reserve Amount will be applied                 consent to the appointment of any receiver, conservator, liquidating agent, or committee in any insolvency,           16.10   Claims. All claims for defective Fuel or Maintenance must be made to the Merchant operating the Merchant
            initiated, at Fuelman’s option, Client will be prevented from making any further purchases using the
            Cards until such time that the Client pays the outstanding balance in the Account. Fuelman may change                                to the Account as a payment on the Account. Any interest earned on the reserve balance in the Account                readjustment of debts, marshaling of assets or liabilities, or similar proceedings of, or relating to Client or                     Location where such Fuel or Maintenance was purchased. Any claim for defective Fuel or
                                                                                                                                                 will accrue to Fuelman.                                                                                              Guarantor, or any substantial portion of their assets; or (vi) take any corporate action for the purpose of                         Maintenance is waived by Client unless made in writing to Merchant, with a copy to Fuelman, within
            its billing and charge cycle at any time by providing written notice to Client. Fuelman reserves the right
                                                                                                                                                                                                                                                                      effecting any of the foregoing; or                                                                                                  fifteen (15) days from the date of the purchase of the alleged defective Fuel or Maintenance giving rise
            to charge a credit card convenience fee up to three percent (3%) of the payment amount.
                                                                                                                                                  As part of our credit reviews, Client may be required to provide a Reserve Amount to Fuelman to                                                                                                                                                         to the claim. Fuelman will not accept any claims for defective Miscellaneous.
                                                                                                                                                  secure the full and faithful performance of all of Client’s obligations. If required, Client understands   13.1.5   Guarantor shall terminate or contest the validity or enforceability of Guarantor’s guaranty hereunder or
10.5.5 Fuelman Initiated Electronic Funds Transfer / Automated Clearinghouse (EFT/ACH) Payment.                                                                                                                                                                       Guarantor’s guaranty hereunder shall be determined to be invalid or unenforceable for any reason.
                                                                                                                                                  that the credit line will be equal to an amount that is up to 80% of the Reserve Amount. Client                                                                                                                                           17      Term and Termination.
10.5.5.1 Debits to Bank Account. On the Due Date identified on the Client’s Statement, Fuelman will initiate a debit to                           understands that the credit line will not be activated for use until Fuelman has received confirmation     14       Remedies Upon Event Of Default. Without limiting any other rights or remedies of Fuelman provided for
                                                                                                                                                  from its bank that the security deposit funds are available for use. In the event Client defaults or                                                                                                                                      17.1    Term. The term of the Account shall be one (1) year from the date the Cards are issued to Client unless either
               the Bank Account to pay the accumulated balance of the Account from the previous Billing Cycle. For                                                                                                                                                        elsewhere in this Agreement, or by applicable law, or in equity, or otherwise, upon or at any time after                       party terminates the Account as provided in this Agreement. Thereafter, Fuelman will automatically
               daily billed Client, Fuelman will initiate a debit to the Bank Account to pay the accumulated balance of                           otherwise fails to perform any obligation owed to Fuelman, Client authorizes Fuelman to use, without                    the occurrence of any Event of Default, Fuelman shall have and may exercise, at its election, from time                        renew Client’s Account for additional one (1) year periods unless either Fuelman or Client gives the
               the Account from the previous business day. Fuelman may also debit the Bank Account to pay the                                     notice or demand, the Reserve Amount to satisfy any such default or obligation. Client represents that                  to time, any and all rights and remedies available at law, in equity, or otherwise, including, without                         other party notice of intent not to renew at least thirty (30) days before its scheduled expiration date. At
               amount charged to the Account any time the balance of the Account reaches the Credit Limit. The exact                              the Reserve Amount is made in the ordinary course of Client’s business, and that the Reserve Amount                     limitation, (i) declaring the entire unpaid balance of the Obligations hereunder or any part thereof                           the outset of any such one year renewal period, Fuelman, at its discretion, may issue replacement
               time that the Bank Account will be debited for the amount charged to the Account may vary, depending                               is not a transfer made on account of any antecedent debt. No trust relationship is created between                      immediately due and payable, whereupon it shall be due and payable; and (ii) demanding payment                                 Cards to Client.
               on the processing capabilities of the bank at which the Bank Account exists. If insufficient funds are                             Fuelman and Client as a result of the Client’s payment and Fuelman’s acceptance of the security                         from the Guarantor.
               available in the Bank Account to pay the Account balance at the time a debit is initiated, Fuelman may                             deposit. Client authorizes Fuelman to commingle the Reserve Amount with other Fuelman funds.                                                                                                                                              17.2    Termination by Client. Client may terminate Client’s Account and its use of the Cards for any reason by
               prevent the Client from making any further purchases using the Cards until such time that the Client                               After receiving a written request from Client, Fuelman may, but is not obligated to, reevaluate the        15       Dispute Resolution.                                                                                                                providing written notice of such termination to Fuelman. Client remains obligated to pay for any and
               pays the outstanding balance in the Account. Fuelman may change its billing and debiting cycle at any                              necessity and the amount of the Reserve Amount. Client will provide Fuelman financial information                                                                                                                                                      all transactions, balances, fees, and other amounts incurred up until midnight of the day Fuelman
               time by providing written notice to Client. Fuelman reserves the right to charge an administration fee of                          requested to conduct its evaluation. Upon evidence of satisfactory improvement in Client’s financial       15.1     Disputed Transactions. To dispute any Transaction on Client’s Statement, Client must notify Fuelman in                             receives notice of such termination.
               up to twenty five dollars ($25.00) per debit of the Client’s Bank Account.                                                         condition, Fuelman may determine, in its sole discretion, to return the Reserve Amount. Fuelman may                       writing as set forth below within fifteen (15) days of the date of Client’s Statement. Fuelman will
                                                                                                                                                  also require an increase in the Reserve Amount at any time from time to time in order to continue the                     promptly investigate the matter and respond to Client within sixty (60) days after receiving written            17.3    Termination by Fuelman. Fuelman may terminate Client’s Account and its use of the Cards for any reason,
10.5.5.2 Change in Bank Account. To change the Bank Account, Client’s Representative must provide a written request                               credit relationship between the parties. Fuelman will return the Reserve Amount to Client upon                            notice. Notice should be sent to: FUELMAN, P. O. Box 924138, Norcross, GA 30010, Attention:                                  including but not limited to, inactivity, failure to promptly pay any amounts due Fuelman, failure to
              of such change to Fuelman. The request should include the following information for the new account:                                termination of the Account only after Client has satisfied all Obligations of the Account, the Card(s)                    Customer Service. Fuelman shall not be responsible for and Client shall waive any discrepancies or                           use the Cards exclusively for business purposes, or Fuelman’s decision to terminate the Fuelman
              bank name (the bank must be a member of the National Automated Clearinghouse Association                                            have been returned to Fuelman and full performance by Client its obligations to Fuelman.                                  disputes that Client does not report to Fuelman in writing within fifteen (15) days after the date of                        Program. Fuelman will notify Client’s Representative at the time of termination that the Client’s
              (NACHA); branch address; branch number; bank routing number; and account number. The request                                                                                                                                                                  Client’s Statement.                                                                                                          Account or Card(s) will be terminated along with the reason(s) for such termination.
              should also contain a voided check from the new account. It will take approximately ten or more days
              for Fuelman to change the account. During this time, Client agrees to cooperate with Fuelman to provide           11         Reporting.                                                                                                        15.2     Disputed Transaction Notices. Client may report any dispute to Fuelman by telephone. However, telephone               18      Change In Ownership. Client must notify Fuelman immediately in the event of any sale of a majority
              additional information necessary to make the change and to execute a test of the change.                                                                                                                                                                      notice will not preserve Client’s rights or otherwise serve as effective notice under this Agreement.                        ownership of its equity, any sale of a majority of its assets, any merger, reorganization or other
                                                                                                                                11.1       Statements. Fuelman shall furnish Client with a Statement at the end of each Billing Cycle.                                      Client must put in writing any dispute regarding a Transaction on Client’s Statement. Client’s letter                        transaction which results in a change of ownership of Client. Fuelman may terminate the Account in
10.5.6 Client Initiated Electronic Funds Transfer / Automated Clearinghouse (EFT/ACH) Payment. Prior to the Due                                                                                                                                                             must include the following information: name; Account number; date of the Statement; dollar amount                           its sole discretion upon any change of ownership.
              Date, Client will initiate a credit to Fuelman’s bank account to pay the accumulated balance of the Client        11.1.1     Information. The Statement will include the following information:                                                               and identification of the Transaction(s) in question; and any possible explanation of the error.
              Account from the previous Billing Cycle after notifying and obtaining approval from a Fuelman                                                                                                                                                                                                                                                                                 19      Contacts And Notices.
                                                                                                                                11.1.1.1 The Account number and other relevant billing information.                                                          15.3     Dispute Resolution. The parties agree that they will work in good faith to resolve any disputes arising under
              Customer Service representative to do so. Fuelman reserves the right to charge a fee of up to fifty
              dollars ($50.00) for processing each Client initiated EFT/ACH.                                                                                                                                                                                                this Agreement. If the dispute cannot be resolved by the parties, then at Fuelman’s sole discretion, the        19.1    Fleet Contact. The “Fleet Contact” listed on the Application is authorized to provide Fuelman with the
                                                                                                                                11.1.1.2 The previous unpaid charges.
                                                                                                                                                                                                                                                                            dispute will be resolved by binding arbitration in Atlanta, Georgia in compliance with the American                           information necessary to establish Client’s Account records and Cards, including, but not limited to
10.5.7 On Account. Fuelman may offer Client the ability to pay in advance for its Fuel purchases. The Account will              11.1.1.3 The previous statement balance.                                                                                                    Arbitration Association’s commercial arbitration rules or by litigation in accordance with Section 25.1.                      vehicle, driver and card user related information. Fuelman is authorized to send all Account
            be debited for each purchase. The Account will be replenished by EFT with the amount equal to the                                                                                                                                                               The foregoing does not prohibit either party from seeking injunctive relief without first complying with                      information and Client’s Cards to the Fleet Contact’s attention.
            prior week's Statement amount. Fuelman may charge a fee up to twenty-five dollars ($25.00) for the                  11.1.1.4 Any payments posted to the Account.                                                                                                this Section. Client will reimburse Fuelman for all of its costs and expenses (including collections and
            Client’s replenishing of the Account. A Dormancy Fee of thirty dollars ($30.00) per Billing Cycle may                                                                                                                                                           attorney’s fees and costs) incurred in connection with enforcing any of Fuelman’s rights under this             19.2    Accounts Payable Contact. The “Accounts Payable Contact” listed on the Application is authorized
            be charged after one hundred eighty days (180) days of inactivity, where allowed by applicable law.                 11.1.1.5 New charges and adjustments.                                                                                                       Agreement. To accommodate the right to arbitrate, Client agrees that Client will neither assert, nor                         to provide Fuelman with payment information about payments on the Account. This contact
            Residual Account credit balances will be returned upon written request. Escheatment laws, where                                                                                                                                                                 participate in, a class action or other representative action or proceeding related to this Agreement, the                   may be the same person as the Fleet Contact and will be Fuelman’s primary contact in the
            applicable, will be followed.                                                                                       11.1.1.6 Amount Due.                                                                                                                                                                                                                                                     event that the Account becomes delinquent or exceeds the assigned Credit Limit.
                                                                                                                                                                                                                                                                            Account, the Cards or any other aspect of Client's relationship with Fuelman.
10.6     Applying Payments. Fuelman uses a “balance-forward” based accounting system. Therefore, all payments                   11.2       Standard Fleet Management Report. Fuelman shall produce a standard fleet management report at the end of                                                                                                                                         19.3    Notices. Except as specified otherwise in this Agreement, all notices, requests, demand, or other
                                                                                                                                                 each Billing Cycle.                                                                                         16       Security, Loss, Theft Or Unauthorized Use Of Card.
                 made by Client to Fuelman will be applied accordingly against the outstanding amount due at the time                                                                                                                                                                                                                                                                                     communications required to be made pursuant to this Agreement shall be in writing and shall
                 the payment is received. Subject to applicable law, we will apply and allocate payments and credits                                                                                                                                         16.1     General Security. Each Card can be programmed to only allow Fuel or both Fuel & Maintenance services                                be given by mail by first class, certified or registered mail, postage prepaid, or by the sending
                                                                                                                                11.2.1     Information. The standard fleet management report will include the following information:
                 among balances owed by Client (whether for purchases, fees, interest, or otherwise) in any order and                                                                                                                                                      such as oil changes, vehicle washes, etc. Typically each Transaction is authorized with the Card                               by facsimile (with confirmation by mail to be provided by the party giving notice) or by
                 manner determined by Fuelman in its sole discretion. Client agrees that Fuelman has the unconditional          11.2.1.1 The applicable fleet customer number.         A single Client’s Account can have multiple fleets (customer                        number, product code, quantity and driver’s Driver ID across the proprietary Fuelman network to                                reputable overnight delivery service (such as FEDEX or UPS) or by personal delivery to the
                 right to exercise this discretion in a way that is most favorable or convenient to Fuelman.                                  numbers) within it.                                                                                                          ensure that the purchase is authorized and limited to the product and quantity (e.g. gallons of Fuel or                        recipient party, to the address indicated below for Fuelman and in the Application for Client.
                                                                                                                                                                                                                                                                           dollars of Maintenance) that have been pre-approved. This system also helps prevent unauthorized                               Fuelman may provide any such notice to Client by including the notice in the Statement
10.7     Late Payments. All payments made by Client to Fuelman that are not received by the Due Date are considered             11.2.1.2 Any rebates, discounts, report delivery, reporting, account charges, Finance Charges, interest, fees, and other                   Driver IDs and stolen Cards from being used to make purchases. The product and quantity controls are                           provided to Client. A notice will be deemed received on the actual date of receipt.
                 late. Fuelman reserves the right to charge up to 8.99% of the New Balance (defined below) with a                              charges posted to the Account.                                                                                              subject to each Merchant Location’s POS Authorization Limitations described in Section 16.9.                                   Fuelman’s address for notices is: FUELMAN , P. O. Box 924138, Norcross, GA 30010,
                 minimum of seventy five dollars ($75.00) and a maximum of one thousand dollars ($1000.00) for each                                                                                                                                                                                                                                                                                       Attention: Customer Service.
                 late payment, not to exceed the maximum rate allowable by applicable law. To determine the New                 11.2.1.3 Detail on each Transaction posted to the Client’s Account during the Billing Cycle, including date, Merchant        16.2     Fuelman’s Liability. In the event an unauthorized Transaction occurs, subject to the limitations and client
                 Balance for the purposes of late fees, Fuelman starts with the Amount Due on the invoice for which the                         Location, vehicle based on the Card used, employee/driver based on the Driver ID used, product                             responsibilities explained in this Section 16, and in the event that the Account has been issued fewer           20      Maximum Lawful Rate. In no event shall any Finance Charges or other rates payable under this
                 payment is late. Any purchases and other debits posted to the Account through the end date of the                              description based on the product type, quantity purchased, total purchase amount, and total applicable                     than ten (10) Cards, Fuelman will assume full responsibility for those purchases. If the Account has                          Agreement, plus any other amounts paid in connection herewith, exceed the highest rate
                 current (next succeeding) billing statement may be added to this. Appropriate finance charges or                               taxes.                                                                                                                     been issued ten (10) or more Cards, Client assumes all liability and responsibility for unauthorized                          permissible under any law that a court of competent jurisdiction shall, in a final
                 interest charges and fees are added and other applicable adjustments made.                                                                                                                                                                                Transactions or Account activity.                                                                                             determination, deem applicable. Client and Fuelman, in executing and delivering this
                                                                                                                                11.3       Delivery Methods. Fuelman offers several different methods for delivering Statements and the standard fleet                                                                                                                                                   Agreement, intend legally to agree upon the rate or rates of interest and manner of payment
                                                                                                                                           Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 7 of 18
                stated within it; provided, however, that, anything contained herein to the contrary                                        this Agreement is held to be prohibited or invalid under applicable law, such provision will be
                notwithstanding, if said rate or rates of interest or manner of payment exceeds the maximum                                 ineffective only to the extent of such prohibition or invalidity without invalidating the remainder of this
                allowable under applicable law, then, ipso facto, as of the date of this Agreement, Client is                               Agreement.
                and shall be liable only for the payment of such maximum amount as allowed by law, and
                payment received from Client in excess of such legal maximum amount, whenever received,                       25.7   Interpretation. This Agreement will not be presumptively interpreted for or against any party by reason of that
                shall be applied to reduce the principal balance of the Obligations hereunder to the extent of                               party having drafted or negotiated, or failed to draft or negotiate, all or any portion of any provision of
                such excess.                                                                                                                 this Agreement. The captions and headings included in this Agreement have been inserted for
                                                                                                                                             convenience only and may not be used in connection with the interpretation of this Agreement. Each
21       Credit Reporting Agencies. Client and Guarantor(s) authorize Fuelman to report to any                                               party intends that this Agreement will not benefit, or create any right or cause of action in or on behalf
               commercial credit reporting agency, Client’s or Guarantor’s performance under this                                            of, any person or entity other than the parties to this Agreement.
               Agreement, including but not limited to Dunn & Bradstreet, Experian Business or Equifax
               Credit Information Services. If the Account is personally guaranteed, Fuelman reserves the
               right to report Account information to consumer credit reporting agencies, including but not
               limited to Equifax Credit Information Services, Experian and TransUnion. Client and
               Guarantor have the right to notify the consumer reporting agencies not to use its respective
               credit report in connection with a credit transaction it did not initiate. To do so, contact
               Equifax Credit Information Services, P.O. Box 740123, Atlanta, GA 30374-0123; Experian,
               P.O. Box 919 Allen, TX 75013; and TransUnion, P.O. Box 97328, Jackson, MS 39288-7328;
               or Client and Guarantor may notify all three agencies by calling 1-888-567-8688.

22       Limitation of Liability. FUELMAN WILL HAVE NO LIABILITY FOR INDIRECT, SPECIAL,
               CONSEQUENTIAL, PUNITIVE, OR INCIDENTAL DAMAGES OF ANY KIND,
               INCLUDING CLAIMS FOR LOSS OF PROFITS, WHETHER RESULTING DIRECTLY
               OR INDIRECTLY TO CLIENT, GUARANTOR, OR THIRD PARTIES, AND WHETHER
               ARISING IN CONTRACT, TORT, OR OTHERWISE, EVEN IF SUCH DAMAGES WERE
               FORESEEABLE OR RESULT FROM A BREACH OF THIS AGREEMENT. IN THE
               EVENT A COURT IN A FINAL, NON-APPEALABLE AWARD FINDS FUELMAN
               LIABLE FOR ANY DIRECT DAMAGES, FUELMAN’S LIABILITY IN THE
               AGGREGATE FOR SUCH DIRECT DAMAGES WILL NOT EXCEED THE AMOUNT
               PAID OR PAYABLE BY CLIENT TO FUELMAN FOR THE MONTH PRECEDING THE
               DATE ON WHICH THE CLAIM AROSE.

23       Indemnification. To the maximum extent allowed by law, Client (the “Indemnitor”) will
              indemnify and hold harmless Fuelman and its affiliates, directors, officers, employees, and
              agents (the “Indemnitees”) from and against any and all third party claims, losses, damages,
              suits, fees, judgments, costs, and expenses (collectively referred to as “Claims”), including
              attorneys’ fees incurred in responding to such Claims, that the Indemnitees may suffer or
              incur arising out of or in connection with (a) the Indemnitor’s (or its employees’ or agents’)
              negligence, willful misconduct, or breach of any representation, warranty or other obligation
              under this Agreement; or (b) any personal injury (including death), damage to property, or
              environmental clean-up and related costs, resulting from the Indemnitor’s or its employees’
              or agent’s acts or omissions. The Indemnitees will give prompt notice of any Claim to the
              Indemnitor, who will defend the Indemnitees at the Indemnitees’ request.

24       Nondisclosure. Fuelman may provide to Client access to confidential and proprietary information
              regarding Fuelman’s business, business plans, pricing and reimbursement policies, and other
              issues (“Confidential Information.”). Client will keep all Confidential Information in strict
              confidence and not disclose or use the Confidential Information during the term of this
              Agreement and for five (5) years thereafter, provided that for any Confidential Information
              deemed to be a “trade secret,” Client shall protect and not disclose or use such Confidential
              Information for so long as such Confidential Information is will not disclose its terms except
              as permitted by Fuelman. Client will inform its employees and agents as to the confidential
              and proprietary nature of the Confidential Information to which they may be exposed and
              take all necessary actions to ensure that such employees and agents keep such information
              strictly confidential. Client will return any Confidential Information upon request from
              Fuelman. Client agrees that any disclosure of Confidential Information would cause
              irreparable harm for which monetary damages may not be a sufficient remedy, so Fuelman
              will be entitled to seek all remedies and damages available at law and in equity, including but
              not limited to injunctive relief, without the posting of a bond.

25     Miscellaneous Provisions.

25.1     Governing Law; Waiver of Jury Trial; Binding Arbitration. This Agreement will be governed by Louisiana
              law, without regard to its conflicts of laws principles. Many Account maintenance, treasury and
              accounting functions are performed by Fuelman in Louisiana, where it has a substantial presence. THE
              PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
              CLAIM OR CAUSE OF ACTION ARISING OUT OF OR IN ANY WAY CONNECTED WITH
              THIS AGREEMENT. A party may, without the other’s consent, elect MANDATORY, BINDING
              ARBITRATION for any claim, dispute, or controversy between or among such parties relating to an
              Account, a Card, a prior Account, or the relationship of such parties, including without limitation
              claims regarding the application, enforceability, or interpretation of this Agreement and this arbitration
              provision, and no matter what legal theory such claims are based on or what remedy (damages, or
              injunctive or declaratory relief) such claims seek. To accommodate the right to arbitrate, Client agrees
              that it will neither assert, nor participate in, a class action or other representative action or proceeding
              related to this Agreement, the Account, the Cards or any other aspect of Client’s relationship with
              Fuelman. The party filing for arbitration must choose one of the following two arbitration firms and
              follow its rules and procedures for initiating (including paying the filing fee) and pursuing arbitration
              before a single neutral arbitrator: American Arbitration Association, or JAMS. All other fees will be
              allocated as provided by the rules of the arbitration firm and applicable law. Claims must be brought in
              the name of an individual person or entity and must proceed on an individual (non-class, non-
              representative) basis. Any arbitration hearing that Client attends will be held at a place chosen by the
              arbitration firm in the same city as the U.S. District Court closest to Client’s mailing address as
              reflected on the Client’s Statement, or at some other place to which the parties agree in writing.

25.2     Assignment. Client will not assign, including by operation of law, this Agreement or any right or obligation
               under this Agreement without the prior written consent of Fuelman. This Agreement, and any and all
               rights and obligations associated with the Agreement, may be assigned by Fuelman upon notice to
               Client. All of Fuelman’s rights under this Agreement and subsequent amendments shall also apply to
               any assignee of this Agreement. This Agreement is binding on the parties to this Agreement and their
               respective successors and permitted assigns.

25.3     Relationship of Parties. Nothing in this Agreement will be construed to create a joint venture, partnership,
                employment, or agency relationship between the parties for any purpose.
25.4     Force Majeure. Except for payment obligations, neither party is liable for delays or failures in performance
               of any obligations under this Agreement due to a cause beyond its reasonable control.

25.5     No Waiver. No delay or omission by either party to exercise any right under this Agreement will impair or
             be construed as a waiver of such right. A waiver by any party of any breach or obligation will not be
             construed to be a waiver of any other breach or obligation. The party waiving its rights must sign all
             waivers. No waiver of any default, expressed or implied, made by either party hereto shall be binding
             upon the party making such waiver in the event of a subsequent default.

25.6   Severability. If any provision of this Agreement is declared invalid, illegal, or unenforceable, the validity of the
              remaining provisions will not be affected. Whenever possible, each provision of this Agreement will
              be interpreted in such manner as to be effective and valid under applicable law, but if any provision of
Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 8 of 18




                EXHIBIT B
                                                                                                                                 3.7               Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 9 of 18
                                                                                                                                          and delivering each replacement Card.
                                                                                                                                          Administration of Cards. Client shall be solely responsible for the use, maintenance, administration, and              7.1.4
                                                                                                                                                                                                                                                                         any judgment, order or ruling of any governmental authority.
                                                                                                                                                                                                                                                                         The financial and other information furnished by Client and Guarantor to Fuelman in the Application, or
                                                                                                                                                                                                                                                                                                                                                                                                            Account. We may change our billing and debiting cycle at any time by reflecting the change on your billing
                                                                                                                                                                                                                                                                                                                                                                                                            statement
                                                                                                                                          security of the Cards and Driver IDs within Client’s business, including, but not limited to, distributing Cards               otherwise, is true, correct and complete in all material respects.                                                        10.4     Guaranty. Guarantor hereby unconditionally and irrevocably guarantees to Fuelman and its successors,
                                                                                                                                          to, and collecting Cards from, its employees and agents. Notwithstanding any other provision in this                   7.1.5   Cards issued to Client will be used only by Client’s employees and agents and will not be distributed or resold                    endorsees, transferees and assigns, the punctual payment when due (whether at stated maturity, by acceleration
                       FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC                                                                       Agreement, Client is responsible for any loss or misuse of Cards by its employees and agents. See Section 16                   to other companies without the express written consent of Fuelman.                                                                 or otherwise) and performance of the Obligations, now or hereafter owing, whether for principal, late interest,
                           FUELMAN FLEET CARD CLIENT AGREEMENT                                                                            for more information regarding Client responsibilities.                                                                7.1.6   CLIENT WILL USE THE CARDS SOLELY FOR COMMERCIAL PURPOSES AND SHALL STRICTLY                                                        premiums, fees, expenses or otherwise (collectively, the “Guaranteed Obligations”). Any and all payments by
                                   TERMS AND CONDITIONS                                                                          3.8      Administration of Account. Fuelman shall be responsible for collecting and reporting all Transactions by date,                 PROHIBIT ANY PERSONAL USE BY THE USERS OF ITS CARDS.                                                                               the Guarantor hereunder shall be made free and clear of and without deduction for any set-off, counterclaim, or
1      Definitions.                                                                                                                       vehicle, Merchant Location, and driver based upon data received by Fuelman. In addition, Fuelman shall be              8       Conditions To Extension Of Credit. Any extension of credit under this Agreement shall be subject to, and                           withholding. Guarantor acknowledges and agrees that this is a guaranty of payment when due, and not of
1.1    Account. “Account” shall mean the internal Fuelman account established for Client.                                                 responsible for maintaining the database for the Client with all Card numbers, vehicle data, driver data, and                  conditioned upon, satisfaction of the following requirements:                                                                      collection, and Guarantor agrees that his obligations under this Agreement shall not be discharged until the
1.2    Agreement. “Agreement” shall mean this agreement comprised of the Application (if any), the Approval Letter                        purchase control data. Fuelman reserves the right to charge a fee of up to fifty dollars ($50.00) a month or a         8.1.1   Fuelman’s receipt of a duly executed counterpart of the Application by Client and, if requested, the Guarantor,                    payment and performance, in full, of the Guaranteed Obligations. Guarantor shall be regarded, and shall be in
       (if any) and this document containing the Terms and Conditions.                                                                    minimum of fifteen dollars ($15.00) per Billing Cycle for account administration.                                              in form and substance acceptable to Fuelman in its sole discretion;                                                                the same position, as Client with respect to the Guaranteed Obligations. Guarantor expressly waives all rights
1.3    Agreement Date. “Agreement Date” shall mean the date on which Fuelman accepts the Client’s Application                    3.9      Card Fees. Fuelman reserves the right to charge a service fee of up to ten dollars ($10.00) per Card per month         8.1.2   All representations and warranties set forth in this Agreement are true and correct;                                               he may now or in the future have under any statute, or at common law, or at law or in equity, or otherwise, to
       and issues one or more Cards for Client’s Account.                                                                                 to support the use of the Card.                                                                                        8.1.3   No event shall have occurred and be continuing, or would result from the extension of credit hereunder, that                       compel Fuelman to proceed in respect of the Guaranteed Obligations against Client or any other party before
1.4    Application. “Application” shall mean the application completed by Client in applying for the Account through             3.10     Property. All Cards remain the property of Fuelman and shall be surrendered immediately by Client to Fuelman                   constitutes or would constitute (with notice or the lapse of time or both) an Event of Default (defined below);                    proceeding against, or as a condition to proceeding against, Guarantor. Guarantor acknowledges and agrees that
       Fuelman.                                                                                                                           upon Fuelman’s request or if Client or Fuelman cancels the Card or Account as permitted herein.                        8.1.4   Outstanding amounts due, including any applicable fees as described in this Agreement, are paid by Due Date.                       any delay or failure by Fuelman to take any action regarding the Guaranteed Obligations does not limit or
1.5    Approval Letter. “Approval Letter” shall mean the letter, if any, sent by Fuelman to Client that approves the             3.11     Inactive Cards. Fuelman reserves the right to charge a fee of up to three dollars and fifty cents ($3.50) per                  Any amount not paid by the Due Date is subject to Late Fees (Section 10.7) and Finance Charges (Section                            prohibit Fuelman from enforcing its rights under this Agreement and further that Guarantor's liability under this
       Application and establishes the Account under these Terms and Conditions.                                                          Billing Cycle for Cards that are inactive for seventy-five (75) or more days.                                                  10.9).                                                                                                                             Agreement shall not be eliminated or reduced by any such failure or delay on the part of Fuelman. Guarantor
1.6    Bank Account. “Bank Account” shall mean any bank account that Client has designated on the Application or                 3.12     Cancellation of Cards. If, at any time, for any reason, Client desires to cancel any particular Card, but not the      8.1.5   After giving effect to any requested extension of credit, the aggregate outstanding balance owing on the                           further expressly waives and agrees not to assert or take advantage of any defense based upon the failure of
       by written notice to Fuelman for electronic funds transfer, automated clearinghouse or other electronic transfer                   Account, Client’s Representative must notify Fuelman via the online application or in writing of such                          Account (outstanding Account balance and unbilled Transactions) shall not exceed Client’s Spend Limit, as                          Fuelman in respect of the Guaranteed Obligations against Client or any other party for the payment and
       of money to pay amounts due for Client’s Account.                                                                                  cancellation. Client’s liability for purchases made using the canceled Card shall end at midnight of the day that              determined by Fuelman from time to time in its sole discretion; and,                                                               Guaranteed Obligations. Guarantor agrees that any notice or directive given at any time by any person to
1.7    Billing Cycle. “Billing Cycle” shall mean the period of time set forth in the Approval Letter or any subsequent                    Fuelman receives notice of such Card cancellation.                                                                     8.1.6   Receipt of any required Reserve Amount (as defined below) necessary to open the Client’s Account.                                  Fuelman which is inconsistent with the waivers in the preceding two sentences shall be null and void and may
       notification for which Transactions will be accepted and a Statement for the Account will be provided.                    3.13     Suspension of Cards. Fuelman, at its sole discretion, may suspend or terminate the use of any Card at any time         9       Pricing.                                                                                                                           be ignored by Fuelman. Guarantor further hereby waives diligence, presentment and demand (whether for non-
1.8    Card or Cards. “Card” or “Cards” shall mean the Fuelman fleet card or cards issued to Client.                                      for any reason, including, but not limited to, inactivity, unusual activity, or suspected loss, theft, fraud, or in    9.1     Methodology. Fuelman establishes competitive local market Fuel and Maintenance Transaction prices for the                          payment or protest) or notice of acceptance, maturity, extension of time, change in nature or form of the
1.9    Cardholder. “Cardholder” shall mean the person presenting the Card to the Merchant to be used to purchase                          compliance with the USA Patriot Act. However, nothing in this Agreement shall obligate Fuelman to monitor                      Fuelman Fleet Card program depending on a variety of factors (e.g., product costs, purchase volume, market                         Guaranteed Obligations (including, without limitation, composition, the amount of, or the terms of, the
       Fuel and/or Maintenance.                                                                                                           the use of any Card, and, as described in this Agreement, Client is solely responsible for the use of any                      conditions). Transaction pricing can be Merchant Retail-Based, Merchant National Account-Based, Fuelman                            Guaranteed Obligations), notice of material adverse change in Client’s financial condition or any other fact
1.10   Client. “Client” shall mean the business entity identified in the Application.                                                     outstanding Cards.                                                                                                             Cost-Based or a combination thereof. The pricing methodology can vary by product type and is disclosed to                          which might materially increase the risk to Guarantor with respect to any of the Guaranteed Obligations or all
1.11   Client’s Representative. “Client’s Representative” shall mean the person(s) identified as Client’s representative         3.14     Suspension of Account. Fuelman, at its sole discretion, may suspend or terminate the use of an Account at any                  Client in the Application, Approval Letter, and/or subsequent written notification. Additional charges/fees                        other demands whatsoever and waives the benefit of all provisions of law which are or might be in conflict with
       on the Application.                                                                                                                time for any reason, including, but not limited to, inactivity, unusual activity, change in creditworthiness, late             and/or discounts may apply based on the Client’s agreed-upon program.                                                              the terms of this Agreement. Guarantor represents, warrants and agrees that Guarantor’s obligations under this
1.12   Driver ID. “Driver ID” shall mean the personal identification number issued to the Client by Fuelman for use                       payment (excessive days beyond terms), aggregate outstanding balance owing on the Account (outstanding                 9.2     Merchant Retail-Based Pricing. Client price for each Fuel or Maintenance Transaction is equal to the prevailing                    Agreement are not and shall not be subject to any counterclaims, offsets or defenses of any kind against
       with a Card to authorize a particular Transaction.                                                                                 Account balance and unbilled Transactions) over the Spend Limit or in compliance with the USA Patriot Act.                     Merchant Location’s retail price plus or minus a fixed adjustment factor but never below Fuelman cost. In the                      Fuelman or Client now existing or which may arise in the future. The Guarantor further agrees that the
1.13   Due Date. “Due Date” shall mean the date upon which payment from Client is due to Fuelman as stated on                             Fuelman reserves the right to charge up to a fifty dollar ($50.00) fee for Account reinstatement each time a                   event there is no established retail price (e.g., unattended fueling sites, mobile refueling), the retail price will be            Guaranteed Obligations may be amended, modified, increased, extended or renewed, in whole or in part,
       Fuelman’s Statement to Client.                                                                                                     previously suspended Account is reinstated.                                                                                    established by Fuelman.                                                                                                            without notice to or further assent from Guarantor, and that Guarantor will remain bound upon its guaranty
1.14   FleetCor. “FleetCor” shall mean FleetCor Technologies Operating Company, LLC, the company which owns                      3.15     Non-Transferability; Revocability. All Cards and any and all rights and privileges to which its holders are            9.3     Merchant National Account-Based Pricing. Client price for each Fuel or Maintenance Transaction is equal to                         notwithstanding any amendment, modification, increase, extension or renewal of any guaranteed Obligation.
       the Accounts and in whose favor all Obligations, as defined in Section 10.3, of Client under this Agreement                        entitled are not transferable and may be revoked for any reason, including but not limited to, a breach of any of              the Merchant’s prevailing national account price.                                                                                  The foregoing waivers are of the essence of the transaction contemplated by this Agreement and, but for the
       flow.                                                                                                                              the Terms and Conditions of this Agreement, without prior notice at any time and with no liability to Fuelman,         9.4     Fuelman Cost-Based Pricing. Client price for each Fuel or Maintenance Transaction is equal to Fuelman’s                            guaranty contained herein and such waivers, Fuelman would decline to make the financial accommodations to
1.15   Fuelman. “Fuelman” shall mean Fuelman, the division of FleetCor administering the Card(s) and Account.                             at which time any credit extended hereunder shall be revoked and all sums owed by Client to Fuelman pursuant                   delivered cost plus a mark-up. Fuelman’s cost is dependent on a variety of factors and can include any or all of                   Client under this Agreement. Each Guarantor is liable on a joint and several basis with Client and each other
1.16   Fuel. “Fuel” shall mean any combustible material dispensed by volume that is purchased with a Card.                                hereto shall become immediately due and payable.                                                                               the following components: wholesale cost; merchant freight; dealer adjustment; network operation costs,                            Guarantor.
1.17   Guaranteed Obligations. “Guaranteed Obligations” shall have the meaning set forth in Section 10.4.                        4        Services Provided.                                                                                                             merchant commission; and applicable taxes. Under no circumstance will Client’s price be below Fuelman’s                   10.4.1 Account Principal Responsibility. Each Principal for this Account, if any, as shown on the           Application, is
1.18   Guarantor(s). “Guarantor” shall mean the person(s) identified on the Application or a separate guaranty                   4.1      General Services. Fuelman shall provide the following services to Client under this Agreement:                                 cost.                                                                                                                              personally and unconditionally, jointly and severally liable with Client, as principal and not as surety or
       document, if any, that guarantees Client will comply with this Agreement and pay all amounts owed to                      4.1.1    Issue to Client the Cards upon Fuelman’s approval of the Application.                                                  9.5     Special Network Pricing. Fuelman reserves the right to charge for the use of select sites/merchants. The added                     guarantor, for the payment and performance when due of all obligations owed on the Account, regardless of
       Fuelman.                                                                                                                  4.1.2    Maintain a network of Merchant Locations for Fuel and Maintenance where Client may make purchases with                         charge to use these sites will not exceed the greater of ten cents ($0.10) per gallon or two dollars fifty cents                   who made purchases using the Cards, and the Principal agrees to pay such amounts according to the terms of
1.19   Maintenance. “Maintenance” shall mean any non-Fuel product or service for a vehicle that is purchased with a                       Cards pursuant to this Agreement.                                                                                              ($2.50) per transaction. The list of select sites/merchants is available upon request by calling Fuelman Customer                  this Agreement. Principal is responsible under this Agreement for all use of all of the Cards issued on the
       Card (e.g., oil, wiper blades, fluids, towing, roadside assistance, parts, supplies, tires, oil changes, brakes, glass,   4.1.3    Provide an online directory to identify accepting Merchant Locations.                                                          Service.                                                                                                                           Account to the fullest extent permitted by law.
       exhaust systems, transmissions, and repair services).                                                                     4.1.4     Maintain an authorization control system to verify that a Card being presented for payment is valid/active and        9.6     Universal Pricing. Client price for each Fuel or Maintenance Transaction is equal to an index price established           10.5     Payment Methods. The following terms shall apply to each of following payment methods.
1.20   Merchant. “Merchant” shall mean a third party that operates retail locations providing Fuel and/or Maintenance                     that the Driver ID being used is valid/active for that particular Card. In addition, individual Card-level spending            by surveying a subset of transactions in the fueling area. This index can vary from posted retail price and may           10.5.1 Client Check. Prior to the Due Date specified on Fuelman’s Statement to Client, Client will submit payment by
       in the Fuelman network.                                                                                                            limits can be established by the Client for each product category (e.g., Fuel, Maintenance supplies, Maintenance               include a mark-up, but will never be below Fuelman cost. The markup and index calculation basis may vary by                        valid check equal to the accumulated balance of the Account for the previous Billing Cycle. The client is
1.21   Merchant Location. “Merchant Location” shall mean a Merchant’s Fuel and/or Maintenance site that is                                services, Miscellaneous).                                                                                                      region and can change at any time.                                                                                                 required to note the Account number or Statement (BG) number on the check. If the matching Statement Remit
       participating in the Fuelman network, such that a Card may be used to purchase Fuel and/or Maintenance at                 4.1.5     Issue management reports and billing Statements to Client showing details of all posted Card Transactions (as         9.7     Level 2 Pricing. Fuelman reserves the right to invoke Level 2 Pricing in several scenarios. Level 2 Pricing may                    To coupon is not included with payment, Fuelman reserves the right to charge an Exception Handling Fee of ten
       such site.                                                                                                                         detailed in Section 11.2) during the Billing Cycle.                                                                            be invoked when Amount Due, including fees and charges are not paid by the Due Date; Client's Credit Score,                        dollars ($10.00) for processing the payment. Fuelman reserves the right to charge a Check Processing Fee of
1.22   Miscellaneous. “Miscellaneous” shall mean any non-vehicle related product or service that is purchased with a             4.2      Referrals. Fuelman reserves the right to deliver informational material in reference to ancillary fleet                        as reported by a credit reporting agency utilized by Fuelman in its discretion, drops by fifty-one (51) points or                  fifteen dollars ($15.00) per check payment. If insufficient funds are available in the Account to pay the
       Card (e.g., food, drink, magazines, cigarettes, lottery tickets).                                                                  management related products and services provided by other vendors to the Client. In no case is Fuelman                        more in a rolling 3 month period; and/or Client's Credit Score is below a certain risk threshold. This risk                        Account balance at the time a debit is initiated, at Fuelman's option, Client will not be able to make any further
1.23   Principal. “Principal” shall mean the person identified on the Application, if any, who applies for the Account                    making any representation about the quality or value of any particular product or service.                                     threshold is five hundred and twenty (520) for commercial credit scores and six hundred and sixty (660) for                        purchases using the Cards until such time that the Client pays the outstanding balance in the Account.
       as a co-maker with the Client                                                                                             4.3      Ancillary Products and Services. Fuelman reserves the right to make certain ancillary fleet management related                 individual credit scores. Level 2 Pricing may also be applied to Clients who operate in the trucking or                   10.5.2    Client Initiated Online Payment. Prior to the Due Date specified on Fuelman’s Statement to Client, Client will
1.24   Reporting. “Reporting” shall mean related products or services that are purchased to manage the vehicle fleet                      products and services (e.g., emergency roadside assistance) that are delivered by other vendors/companies                      transportation industries, which pricing shall be reflected in Client's Statement. The Level 2 Pricing is an                       submit payment by online method equal to the accumulated balance of the Account for the previous Billing
       (e.g., paper report delivery, fax report delivery).                                                                                available to the Client for purchase on Cards. For the purpose of reporting the Transactions, these ancillary                  incremental charge above Client’s current pricing. The maximum increase is ten cents ($0.10) per gallon                            Cycle. If insufficient funds are available on the Account balance at the time a debit is initiated, at Fuelman's
1.25   Statement. “Statement” shall mean the billing statement provided at the end of each Billing Cycle.                                 products and services are considered Maintenance. The act of requesting the ancillary product or service with a                purchased. Level 2 Pricing remains in effect until the next Billing Cycle following when all amounts owed on                       option, Client will not be able to make any further purchases using the Cards until such time that the Client pays
1.26   Terms and Conditions. “Terms and Conditions” shall mean the terms and conditions contained in the                                  valid Card and Driver ID, establishes approval for Fuelman to charge and collect the corresponding balance                     the Account are paid in full and/or Client's Credit Score is higher than the risk threshold for a rolling 3 month                  the outstanding balance in the Account.
       Agreement and any other electronic or paper document presented to the Client by or on behalf of Fuelman in                         incurred by these ancillary products and services.                                                                             period. This decision is made solely by FleetCor based on information provided by the credit reporting agency             10.5.3 Pay by Phone. By the Due Date, Fuelman will initiate, at Client’s request, payment by phone either through
       connection with this Agreement (e.g. the physical card, driver instructions, site guides, reports, billing/statement      4.3.1   Roadside Assistance for Unattended Vehicles. Through an association with a third party, Fuelman                                 along with the Account’s payment history. The credit reporting agency does not participate in the decision.                        Customer Service Representative or Interactive Voice Response (IVR) system. Fuelman reserves the right to
       inserts, Application, and web site). In the event of a conflict between any such other document and this                           may offer roadside assistance for vehicles, including towing services. The services may not be available for                   Client questions concerning their commercial and/or consumer credit scores should be directed to the applicable                    charge a fee up to thirty dollars ($30.00) for processing each Pay by Phone payment using either methods.
       Agreement, this Agreement will control unless specifically provided otherwise in the other document.                               unattended vehicles. The personnel of any such third party provider are not the agents or employees of Fuelman                 reporting agencies directly. D&B may be contacted at 800-234-3867 or by mail to Dun and Bradstreet                        10.5.4 Fuelman Initiated Credit Card Charge. Prior to the Due Date specified on Fuelman's Statement to Client,
1.27   Transaction. “Transaction” shall mean any individual purchase with a Card.                                                         and Fuelman shall not be responsible for the products or services rendered by such third party, or for any other               Corporation, 103 JFK Parkway, Short Hills, NJ 07078. Equifax may be contacted at 800-727-8495 or at                                Fuelman will initiate a charge to the Client’s credit card on file to pay the accumulated balance of the Account
2      General.                                                                                                                           liability or damage which arises from the action or negligence of the personnel of the third party, its agents or              sbfe@equifax.com. Experian may be contacted at 888-397-3742 or online at www.experian.com/reportaccess.                            from the previous Billing Cycle. Fuelman may also charge the credit card to pay the amount charged to the
2.1    Agreement for Account and Services. Client and, if applicable, Principal or Guarantor, shall submit an                             its employees.                                                                                                         9.8     Minimum Program Administration Fee. Under circumstances where the previous month’s average fuel price                              Account any time the balance of the Account reaches the Spend Limit. The exact time that the credit card will
       Application to signify Client’s application for an Account with Fuelman. If Fuelman accepts such Application,             4.3.2     Additional Services. Client may be eligible for additional services from time to time. If Client is eligible for an           (defined as the U.S. Regular Gasoline Price by the U.S. Energy Information Administration) is below $3.25                          be charged for the amount due on the Account may vary, depending on the processing cycle. If insufficient
       Fuelman shall send an Approval Letter and these Terms and Conditions to Client’s Representative along with                         additional service, Fuelman may enroll Account in the service. The terms and fees applicable to such service                   dollar per gallon, we may charge a Minimum Program Administration Fee of up to 10 cents per gallon or $2 per                       funds are available on the credit card to pay the Account balance at the time a debit is initiated, at Fuelman’s
       Cards and Driver IDs issued for the Account. Upon Client’s first use of a Card, Client will be deemed to have                      will be disclosed prior to enrollment. Client will have the opportunity to opt-out of enrollment in such service.              transaction to cover ongoing program operation costs.                                                                              option, Client will be prevented from making any further purchases using the Cards until such time that the
       accepted the Approval Letter and these Terms and Conditions and Client and Fuelman shall be deemed to have                4.4      Inability to Operate. Fuelman shall have no responsibility for any person(s) or machine(s) rejection of or             9.9     Rebate/Volume Discount. Fuelman may provide rebate or volume discount off retail price for fuel and nonfuel                        Client pays the outstanding balance in the Account. Fuelman may change its billing and charge cycle at any
       entered into this Agreement. If a Guarantor also submits the Application or a separate guaranty then Client and                    refusal to honor a Card. Client agrees there shall be no liability to Fuelman or any other company or entity, if               purchases under certain customer pricing. Such rebate or volume discount could be at transaction level or as                       time by providing written notice to Client. Fuelman reserves the right to charge a credit card convenience fee
       Guarantor shall both be responsible for all payments owed by Client hereunder and for compliance by Client                         for any reason any Merchant or Merchant Location should fail to allow the purchase of Fuel or Maintenance,                     separate credit. The rebate program, if applicable to the Client, is only available if the Account is open, in good                up to three percent (3%) of the payment amount.
       with these Terms and Conditions. If a Principal jointly submits the Application with Client, then Client and                       fail to authorize Transaction(s) or fail to operate in any other manner, even though a Card is valid.                          standing, and is not in default of the payment terms provided within these card client agreement terms and                10.5.5 Fuelman Initiated Electronic Funds Transfer / Automated Clearinghouse (EFT/ACH) Payment.
       Principal are jointly and severally responsible for all payments owed by Client hereunder and for compliance              4.5      WARRANTY DISCLAIMER. FUELMAN DISCLAIMS ALL WARRANTIES, EXPRESS, IMPLIED, OR                                                    conditions. Please refer to the account pricing documentation for specifics regarding the rebate program detail.          10.5.5.1 Debits to Bank Account. On the Due Date identified on the Client’s Statement, Fuelman will initiate a debit to
       with these Terms and Conditions                                                                                                    STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A                                                          Aviation purchases, bulk fuel purchases, international fuel purchases, transactions at non-qualifying gasoline                     the Bank Account to pay the accumulated balance of the Account from the previous Billing Cycle. For daily
2.2    Entire Agreement. These Terms and Conditions, together with the Application (if any) and the Approval Letter                       PARTICULAR PURPOSE, OR NON-INFRINGEMENT. ALL FUELMAN ACCOUNTS, PRODUCTS, AND                                                   merchants, and any account in default of the payment terms provided within these card client agreement terms                       billed Client, Fuelman will initiate a debit to the Bank Account to pay the accumulated balance of the Account
       (if any), are the exclusive statement of the terms and conditions with respect to their subject matter as of the                   SERVICES ARE PROVIDED ON AN AS-IS BASIS.                                                                                       and conditions are excluded from the rebate program. Fuelman reserves the right to charge a Rebate Program                         from the previous business day. Fuelman may also debit the Bank Account to pay the amount charged to the
       Agreement Date and supersede all prior agreements, negotiations, representations and proposals, whether                   5        Purchases.                                                                                                                     Fee of up to ten dollars ($10) per card per billing cycle. Fuelman also reserve the right to change or terminate                   Account any time the balance of the Account reaches the Spend Limit. The exact time that the Bank Account
       written or oral. Deviations from the Agreement are not valid unless confirmed in writing by an authorized                 5.1      Use of Cards. Client may use the Cards at any participating Merchant Location for the purchase of Fuel,                        the rebate program at any time and in any manner with prior notice. Changes may include, among other things,                       will be debited for the amount charged to the Account may vary, depending on the processing capabilities of the
       representative of Fuelman.                                                                                                         Maintenance, or Miscellaneous items. To use a Card the Client should follow the directions for purchase                        changing the benefits, imposing additional restrictions, or terminating the program. In addition, reserve the right                bank at which the Bank Account exists. If insufficient funds are available in the Bank Account to pay the
3      Account Administration and Card Issuance.                                                                                          established at the particular Merchant Location.                                                                               to remove any account from the rebate program in the event of any fraud or abuse. Participation in the rebate                      Account balance at the time a debit is initiated, Fuelman may prevent the Client from making any further
3.1    Establishment of Client Account. Upon issuance of the Cards, Fuelman will establish an Account for Client                 5.2      Title. As between Client and Fuelman, title to Fuel purchased with the Card passes from Fuelman to Client                      program will be suspended if the account is suspended. Under circumstances where the previous month’s                              purchases using the Cards until such time that the Client pays the outstanding balance in the Account. Fuelman
       that will be used to pay for Fuel, Maintenance and Miscellaneous items purchased through the use of the Cards                      when the Cardholder dispenses Fuel (when fuel leaves the fuel dispensing nozzle), except as otherwise provided                 average fuel price (defined as the U.S. Regular Gasoline Price by the U.S. Energy Information Administration)                      may change its billing and debiting cycle at any time by providing written notice to Client. Fuelman reserves
       at Merchant Locations. For purpose of determining Client’s domicile, Client acknowledges and agrees that its                       by applicable law. Title to any non-Fuel product or service purchased with the Card passes directly from the                   is below $3.25 dollar per gallon, we may change, suspend, or terminate this rebate program without notice.                         the right to charge a bank handling fee of up to twenty five dollars ($25.00) per debit of the Client’s Bank
       domicile shall be the state reflected in the Client’s mailing address as reflected on the Client’s Statement.                      Merchant to Client when the Cardholder receives such non-Fuel product and/or service. Fuelman takes no title           10      Billing & Payments.                                                                                                                Account.
3.2    Government Regulation. Neither Client nor any Guarantor of the Account shall (a) be or become at any time,                         to Maintenance or Miscellaneous items.                                                                                 10.1    Billing. Billing cycle is agreed upon with the Client during the Application and Account setup process. Client            10.5.5.2 Change in Bank Account. To change the Bank Account, Client’s Representative must provide a written request
       and are not currently, subject to any law, regulation, or list of any government agency (including, without               5.3      Verification of Merchant Locations. Client acknowledges that not all retail locations selling Fuel and                         shall be responsible for all credit extended on the Account. This is not a revolving credit account. The total                     of such change to Fuelman. The request should include the following information for the new account: bank
       limitation, the U.S. Office of Foreign Asset Control list) that prohibits or limits Fuelman from making any                        Maintenance accept Fuelman’s Cards. If Client is uncertain as to whether a location is able to accept the Cards,               amount shown on each Account Statement is due and payable in full by the Due Date shown on the Statement.                          name (the bank must be a member of the National Automated Clearinghouse Association (NACHA); branch
       advance or extension of credit to Client or any Guarantor of the Account or from otherwise conducting business                     Client should visit the online site locator at www.fuelman.com or contact Fuelman’s 24x365 Authorization                       Unless otherwise agreed upon, the standard Due Date is ten (10) days after the date the Account Statement is                       address; branch number; bank routing number; and account number. The request should also contain a voided
       with Client or any Guarantor of the Account, or (b) fail to provide documentary and other evidence of Client's                     Center at 800-877-9013.                                                                                                        created, regardless of the delivery method. Regardless of the delivery method selected, it shall be the obligation                 check from the new account. It will take approximately ten or more days for Fuelman to change the account.
       identity or the identity of any Guarantor of the Account or person to whom Client gives a Card, as may be                 6        Safety.                                                                                                                        of the Client to notify Fuelman within five (5) business days of the end of each Billing Cycle if Client does not                  During this time, Client agrees to cooperate with Fuelman to provide additional information necessary to make
       requested by Fuelman at any time to enable Fuelman to comply with any applicable law or regulation,                       6.1      Safe Fueling Operation. Client shall instruct all persons to whom Client provides a Card for purchasing Fuel in                receive a Statement. If the Client does not receive a Statement and thus payment is not completed by the Due                       the change and to execute a test of the change.
       including, without limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.                                 safe and proper fueling procedures. Client will ensure that everyone using a Card issued in the name of Client is              Date, Client is responsible for any Late Fees or Finance Charges.                                                         10.5.6 Client Initiated Electronic Funds Transfer / Automated Clearinghouse (EFT/ACH) Payment. Prior to the Due
3.3    Spend Limit. Upon Fuelman’s approval of the Client’s Application, Fuelman will establish an aggregate                              instructed in applicable safety measures.                                                                              10.2    Extended Terms Programs. Upon Client's request and subject to Fuelman approval, terms can be extended at an                        Date, Client will initiate a credit to Fuelman’s bank account to pay the accumulated balance of the Client
       spending limit for all the Cards issued to Client under the Account (the “Spend Limit”) based on Fuelman’s                6.2      Safety Laws and Notices. Client shall comply, and Client shall cause its employees and agents to comply, with                  additional charge.                                                                                                                 Account from the previous Billing Cycle after notifying and obtaining approval from a Fuelman Customer
       evaluation of the Client’s creditworthiness. Fuelman reserves the right to increase or decrease this Spend Limit                   all applicable local, state, and federal laws and regulations pertaining to the dispensing and use of Fuel at          10.3    Payment. Client hereby unconditionally promises to pay Fuelman, in lawful money of the United States of                            Service representative to do so. Fuelman reserves the right to charge a fee of up to fifty dollars ($50.00) for
       at any time with or without providing notice to Client. Fuelman may decide, at its own discretion, to decline or                   Merchant Locations as well as all safety notices posted by Merchants.                                                          America and in accordance with this Agreement, all outstanding Obligations (as defined below) which may,                           processing each Client initiated EFT/ACH.
       approve any transactions made after the Client exceeds the Account Spend Limit, or to lock the Account until              7        Representations and Warranties. Client represents and warrants to Fuelman as of the date of the Application                    from time to time, be owing to Fuelman by Client. As used herein, “Obligations” shall mean all outstanding                10.5.7 On Account. Fuelman may offer Client the ability to pay in advance for its Fuel purchases. The Account will
       the balance due is paid in full. Fuelman reserves the right to charge an Over Limit Fee of up to fifty dollars                     and on the date of each extension of credit under this Agreement that:                                                         sums owing to Fuelman by Client, including, without limitation, reimbursement for petroleum products                               be debited for each purchase. The Account will be replenished by EFT with the amount equal to the prior
       ($50.00) per Over Limit transaction authorized.                                                                           7.1.1    Client is duly organized, validly existing and in good standing under the laws of the state of its formation.                  obtained through Fuelman, payments for any products or services obtained using the Card(s), and late interest,                     week's Statement amount. Fuelman may charge a fee up to twenty-five dollars ($25.00) for the Client’s
3.4    Initial Cards. Upon Fuelman’s approval of Client’s Application, Fuelman will issue one or more Cards and                           Client has the power and authority to own its properties and to carry on its business as presently conducted and               penalties, fees, report delivery, reporting, account charges, service charges, costs and expenses (including                       replenishing of the Account. A Dormancy Fee of thirty dollars ($30.00) per Billing Cycle may be charged after
       Driver ID numbers to Client. Client shall be responsible for distributing the Cards and Driver IDs to its                          to execute and deliver, and enter and perform its obligations under this Agreement.                                            attorneys’ fees) and all other obligations under this Agreement or otherwise. Client must pay all outstanding                      one hundred eighty days (180) days of inactivity, where allowed by applicable law. Residual Account credit
       employees or agents.                                                                                                      7.1.2   The execution, delivery and performance of this Agreement have been duly authorized by all necessary                            Obligations on the statement by the Due Date to avoid Late Fees and Finance Charges. Failure by Client to pay                      balances will be returned upon written request. Escheatment laws, where applicable, will be followed.
3.5    Additional Cards. If, at some time after the initial issuance of Cards to Client, Client desires one or more                       organizational action. This Agreement has been duly executed and delivered by Client and Guarantor, and                        all amounts by the Due Date shall be a breach of the Terms and Conditions of this Agreement. Conforming                   10.6     Applying Payments. Fuelman uses a “balance-forward” based accounting system. Therefore, all payments
       additional Cards, Client must notify Fuelman via the online application or in writing or by calling Fuelman                        constitutes the legal, valid and binding obligations of each such party, enforceable against such parties in                   payments received by 7:00 a.m. Eastern Time on a business day (Monday through Friday of each week,                                 made by Client to Fuelman will be applied accordingly against the outstanding amount due at the time the
       Customer Service. Fuelman reserves the right to charge a fee of up to five dollars ($5.00) for creating and                        accordance with this Agreement, except as may be limited by applicable bankruptcy, insolvency,                                 excluding banking holidays) will be credited to your Account as of the date received. Otherwise, payments will                     payment is received. Subject to applicable law, we will apply and allocate payments and credits among balances
       delivering each additional Card.                                                                                                   reorganization, moratorium or similar laws affecting the enforcement of creditors’ rights generally and by                     be credited to your Account as of the next business day. In the event your billing statement reflects a Due Date                   owed by Client (whether for purchases, fees, late interest, or otherwise) in any order and manner determined by
3.6    Replacement Cards. If Client desires one or more replacement Cards, including, but not limited to replacing                        general principles of equity.                                                                                                  which falls on a day which is not a business day, your payment must be received by 7:00 a.m. Eastern Time on                       Fuelman in its sole discretion. Client agrees that Fuelman has the unconditional right to exercise this discretion
       lost or damaged Cards, Client must notify Fuelman via the online application or in writing or by calling                  7.1.3    The execution, delivery and performance of this Agreement by Client and Guarantor will not violate any                         the preceding business day. If we do not receive your payment for the Amount Due by the Due Date, you may                          in a way that is most favorable or convenient to Fuelman.
       Fuelman Customer Service. Fuelman reserves the right to charge a fee of up to five dollars ($5.00) for creating                    applicable law, rule or regulation or the charter, by-laws or other organizational documents of such parties or                not be able to make any further purchases until such time that you pay the entire outstanding balance on the              10.7     Late Payments. All payments made by Client to Fuelman that are not received by the Due Date are considered
           late. Fuelman reserves the right to charge 9.99%of the New Balance (defined below) with a minimum of
           seventy five dollars ($75.00) for each late payment, not to exceed the maximum rate allowable by applicable                              Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 10 of 18
                                                                                                                                            have accepted such amendments by continued use, after the effective date of the amendment, of any of the
                                                                                                                                            Card(s) issued to Client. Notwithstanding any of the foregoing provisions of this Section, Fuelman retains the
                                                                                                                                                                                                                                                                            Client’s Account for additional one (1) year periods unless either Fuelman or Client gives the other party notice
                                                                                                                                                                                                                                                                            of intent not to renew at least thirty (30) days before its scheduled expiration date. At the outset of any such one
                                                                                                                                                                                                                                                                                                                                                                                                            statutory or regulatory provisions, or any other sources of law; Claims made as counterclaims, cross-claims,
                                                                                                                                                                                                                                                                                                                                                                                                            third-party claims, interpleaders or otherwise; and Claims made independently or with other claims. A party
           law. To determine the New Balance for the purposes of late fees, Fuelman starts with the Amount Due on the                       right to change Spend Limits for the Account or to suspend, cancel, or terminate the Account or any Card                        year renewal period, Fuelman, at its discretion, may issue replacement Cards to Client.                                         who initiates a proceeding in court may elect arbitration with respect to any Claim advanced in that proceeding
           statement for which the payment is late. Any purchases and other debits posted to the Account through the end                    without prior written notice and Client and Guarantor acknowledge and agree that Fuelman may take such                   17.2   Termination by Client. Client may terminate Client’s Account and its use of the Cards for any reason by                         by any other party. Claims and remedies sought as part of a class action, private attorney general or other
           date of the current (next succeeding) billing statement may be added to this. Appropriate finance charges or late                actions without notice.                                                                                                         providing written notice of such termination to Fuelman. Client remains obligated to pay for any and all                        representative action are subject to arbitration on an individual (non-class, non-representative) basis, and the
           interest charges and fees are added and other applicable adjustments made.                                              13       Events Of Default. The occurrence of any of the following shall constitute an “Event of Default” hereunder:                     transactions, balances, fees, and other amounts incurred up until midnight of the day Fuelman receives notice of                arbitrator may award relief only on an individual (non-class, non-representative) basis.
10.8       Annual Percentage Rate. The Annual Percentage Rate for purchases is thirty two percent (32%), which                     13.1.1   Client shall fail to pay any principal, late interest, or other amount payable in respect of any Obligation when                such termination.                                                                                                               Whose Claims are subject to arbitration? Not only ours and yours, but also Claims made by or against anyone
           corresponds to the daily periodic rate of 0.0877%, or the maximum amount allowed by applicable law,                              due;                                                                                                                     17.3   Termination by Fuelman. Fuelman may terminate Client’s Account and its use of the Cards for any reason,                         connected with us or you or claiming through us or you, such as a co-applicant or authorized user of your
           whichever is less. The daily periodic rate is the annual percentage rate divided by three hundred sixty-five            13.1.2   Client shall fail to observe or perform any other covenant contained in this Agreement;                                         including but not limited to, inactivity, failure to promptly pay any amounts due Fuelman, failure to use the                   account, an employee, agent, representative, affiliated company, predecessor or successor, heir, assignee, or
           (365).                                                                                                                  13.1.3   Any representation or warranty made by Client or Guarantor herein or in the Application proves untrue in any                    Cards exclusively for business purposes, or Fuelman’s decision to terminate the Fuelman Program. Fuelman                        trustee in bankruptcy.
10.9         Finance Charges. If Client's Statement is paid in full every Billing Cycle by the applicable Due Date, the                     material respect as of the date of the making or furnishing thereof;                                                            will notify Client’s Representative at the time of termination that the Client’s Account or Card(s) will be                     What time frame applies to Claims subject to arbitration? Claims arising in the past, present, or future,
           Account will not incur Finance Charges. Finance Charges begin to accrue for each purchase as of the date the            13.1.4   Either Client or Guarantor shall (i) make an assignment for the benefit of its creditors; (ii) admit in writing its             terminated along with the reason(s) for such termination.                                                                       including Claims arising before the opening of your account, are subject to arbitration.
           purchase is added to the Account. If payment in full of the Amount Due shown on the Statement for a Billing                      inability to pay its debts as they become due; (iii) file a petition under any applicable insolvency, debtor relief or   18     Change In Ownership. Client must notify Fuelman immediately in the event of any sale of a majority                              Broadest interpretation. Any questions about whether Claims are subject to arbitration shall be resolved by
           Cycle is credited to Client's Account by the Due Date shown on that respective Statement, then Finance                           reorganization statute, including without limitation, the United States Bankruptcy Code; (iv) be subject to an                  ownership of its equity, any sale of a majority of its assets, any merger, reorganization or other transaction                  interpreting this arbitration provision in the broadest way the law will allow it to be enforced. This arbitration
           Charges will not accrue for purchases from the date on which payment in full of that Amount Due is credited to                   involuntary petition under any applicable insolvency, debtor relief, or reorganization statute; (v) appoint or                  which results in a change of ownership of Client. Fuelman may terminate the Account in its sole discretion                      provision is governed by the Federal Arbitration Act (the “FAA”).
           Client's Account, provided the Amount Due of the next Statement attributable to such purchases is paid by the                    consent to the appointment of any receiver, conservator, liquidating agent, or committee in any insolvency,                     upon any change of ownership.                                                                                                   What about Claims filed in Small Claims Court? Claims filed in a small claims court are not subject to
           Due Date reflected in such next Statement (late interest due because Client does not pay in full the Amount Due                  readjustment of debts, marshaling of assets or liabilities, or similar proceedings of, or relating to Client or          19     Contacts And Notices.                                                                                                           arbitration, so long as the matter remains in such court and advances only an individual (non-class, non-
           of the next Statement will be reflected in the following Statement). In addition, Finance Charges will not accrue                Guarantor, or any substantial portion of their assets; or (vi) take any corporate action for the purpose of              19.1   Fleet Contact. The “Fleet Contact” listed on the Application is authorized to provide Fuelman with the                          representative) Claim.
           for purchases during a Billing Cycle if the Amount Due shown on the Statement for the prior Billing Cycle is                     effecting any of the foregoing; or                                                                                              information necessary to establish Client’s Account records and Cards, including, but not limited to vehicle,                   How Arbitration Works
           zero ($0) or a credit balance, provided the Amount Due of the next Statement attributable to such purchases is          13.1.5   Guarantor shall terminate or contest the validity or enforceability of Guarantor’s guaranty hereunder or                        driver and card user related information. Fuelman is authorized to send all Account information and Client’s                    How does a party initiate arbitration? The party filing an arbitration must choose one of the following three
           paid by the Due Date reflected in such next Statement (late interest due because Client does not pay in full the                 Guarantor’s guaranty hereunder shall be determined to be invalid or unenforceable for any reason.                               Cards to the Fleet Contact’s attention.                                                                                         arbitration firms and follow its rules and procedures for initiating and pursuing an arbitration: American
           Amount Due of the next Statement will be reflected in the following Statement).                                         14       Remedies Upon Event Of Default. Without limiting any other rights or remedies of Fuelman provided for                    19.2   Accounts Payable Contact. The “Accounts Payable Contact” listed on the Application is authorized to provide                     Arbitration Association, JAMS, and National Arbitration Forum. Any arbitration hearing that you attend will be
10.9.1     Periodic Finance Charges are calculated in two steps as follows: First, for each day of the Billing Cycle,                       elsewhere in this Agreement, or by applicable law, or in equity, or otherwise, upon or at any time after the                    Fuelman with payment information about payments on the Account. This contact may be the same person as the                      held at a place chosen by the arbitration firm in the same city as the U.S. District Court closest to your then
           Fuelman multiplies the daily balance by the applicable daily periodic rate.                                                      occurrence of any Event of Default, Fuelman shall have and may exercise, at its election, from time to time, any                Fleet Contact and will be Fuelman’s primary contact in the event that the Account becomes delinquent or                         current billing address, or at some other place to which you and we agree in writing. You may obtain copies of
10.9.2     Second, for each day of the prior Billing Cycle, Fuelman multiplies the daily balance for purchases made in that                 and all rights and remedies available at law, in equity, or otherwise, including, without limitation, (i) declaring             exceeds the assigned Spend Limit.                                                                                               the current rules of each of the three arbitration firms and forms and instructions for initiating arbitration by
           Billing Cycle by the same daily periodic rate. However, Fuelman does not do this second step if it received                      the entire unpaid balance of the Obligations hereunder or any part thereof immediately due and payable,                  19.3   Notices. Except as specified otherwise in this Agreement, all notices, requests, demand, or other                               contacting them as follows:
           payment in full of the Amount Due on Client's previous billing Statement by the date the payment was due or if                   whereupon it shall be due and payable; and (ii) demanding payment from the Guarantor.                                           communications required to be made pursuant to this Agreement shall be in writing and shall be given by mail                    American Arbitration Association, 335 Madison Avenue, Floor 10, New York, NY 10017-4605 Web site:
           a periodic finance charge was already billed on that balance.                                                           15       Dispute Resolution.                                                                                                             by first class, certified or registered mail, postage prepaid, or by the sending by facsimile (with confirmation by             www.adr.org
10.9.3     For finance charge calculation purposes, the Billing Cycle begins on the day after the Closing Date of the              15.1     Disputed Transactions. To dispute any Transaction on Client’s Statement, Client must notify Fuelman in                          mail to be provided by the party giving notice) or by reputable overnight delivery service (such as FEDEX or                    JAMS, 1920 Main Street, Suite 300, Irvine, CA 92610 Web site: www.jamsadr.com
           Statement and includes the following Closing Date. The number of days in the Billing Cycle may vary.                             writing as set forth below within fifteen (15) days of the date of Client’s Statement. Fuelman will promptly                    UPS) or by personal delivery to the recipient party, to the address indicated below for Fuelman and in the                      National Arbitration Forum, P.O. Box 50191, Minneapolis, MN 55405 Web site: www.arbitration-forum.com
10.9.4     The daily balance is calculated by taking the beginning balance every day (which may include unpaid Finance                      investigate the matter and respond to Client within sixty (60) days after receiving written notice. Notice should               Application for Client. Fuelman may provide any such notice to Client by including the notice in the Statement                  At any time you or we may ask an appropriate court to compel arbitration of Claims, or to stay the litigation of
           Charges from previous Billing Cycles), adding any new transactions and any new fees, subtracting any credits                     be sent to: FUELMAN, P. O. Box 924138, Norcross, GA 30010, Attention: Customer Service. Fuelman shall                           provided to Client. A notice will be deemed received on the actual date of receipt. Fuelman’s address for                       Claims pending arbitration, even if such Claims are part of a lawsuit, unless a trial has begun or a final
           or payments posted as of that day, and any other adjustments. Daily Periodic Finance Charges will be rounded                     not be responsible for and Client shall waive any discrepancies or disputes that Client does not report to                      notices is: FUELMAN , P. O. Box 924138, Norcross, GA 30010, Attention: Customer Service.                                        judgment has been entered. Even if a party fails to exercise these rights at any particular time, or in connection
           to the nearest cent. Unless Fuelman elects to use a later date, a new Transaction is added to the balance as of                  Fuelman in writing within fifteen (15) days after the date of Client’s Statement.                                        20     Maximum Lawful Rate. In no event shall any Finance Charges or other rates payable under this Agreement,                         with any particular Claims, that party can still require arbitration at a later time or in connection with any other
           the Transaction date shown on Client's billing report. A credit balance is treated as a balance of zero.                15.2     Disputed Transaction Notices. Client may report any dispute to Fuelman by telephone. However, telephone                         plus any other amounts paid in connection herewith, exceed the highest rate permissible under any law that a                    Claims.
10.10      Returned Payment. If a check, credit card charge, or EFT/ACH is returned or denied, Fuelman reserves the                         notice will not preserve Client’s rights or otherwise serve as effective notice under this Agreement. Client must               court of competent jurisdiction shall, in a final determination, deem applicable. Client and Fuelman, in                        What procedures and law are applicable in arbitration? A single, neutral arbitrator will resolve Claims. The
           right to charge the lesser of fifty dollars ($50.00) Returned Payment Fee or the maximum amount allowable by                     put in writing any dispute regarding a Transaction on Client’s Statement. Client’s letter must include the                      executing and delivering this Agreement, intend legally to agree upon the rate or rates of interest and manner of               arbitrator will be either a lawyer with at least ten years of experience or a retired or former judge, selected in
           applicable law for each occurrence. At our option, we will assess this fee the first time your check or payment is               following information: name; Account number; date of the Statement; dollar amount and identification of the                     payment stated within it; provided, however, that, anything contained herein to the contrary notwithstanding, if                accordance with the rules of the arbitration firm. The arbitration will follow procedures and rules of the
           not honored even it is honored upon resubmission. Fuelman may also charge the applicable Late Fees and                           Transaction(s) in question; and any possible explanation of the error.                                                          said rate or rates of interest or manner of payment exceeds the maximum allowable under applicable law, then,                   arbitration firm in effect on the date the arbitration is filed unless those procedures and rules are inconsistent
           Finance Charges incurred if balance is not received by Due Date due to returned payment.                                15.3     Dispute Resolution. The parties agree that they will work in good faith to resolve any disputes arising under                   ipso facto, as of the date of this Agreement, Client is and shall be liable only for the payment of such maximum                with this Agreement, in which case this Agreement will prevail. Those procedures and rules may limit the
10.11      Reserve Amount. Fuelman will notify Client of any reserve amount (the “Reserve Amount”) necessary to open                        this Agreement. If the dispute cannot be resolved by the parties, then at Fuelman’s sole discretion, the dispute                amount as allowed by law, and payment received from Client in excess of such legal maximum amount,                              discovery available to you or us. The arbitrator will take reasonable steps to protect Client account information
           the Client’s Account. The Reserve Amount will be paid to Fuelman by Client prior to using the Cards. Client                      will be resolved by binding arbitration in Atlanta, Georgia in compliance with the American Arbitration                         whenever received, shall be applied to reduce the principal balance of the Obligations hereunder to the extent of               and other confidential information if requested to do so by you or us. The arbitrator will apply applicable
           shall continue paying Fuelman any amounts on any periodic Fuelman Statement by the Due Date. This Reserve                        Association’s commercial arbitration rules or by litigation in accordance with Section 25.1. The foregoing does                 such excess.                                                                                                                    substantive law consistent with the FAA and applicable statutes of limitations, will honor claims of privilege
           Amount will be held by Fuelman and may be returned to Client only after Client has satisfied all Obligations of                  not prohibit either party from seeking injunctive relief without first complying with this Section. Client will          21     Credit Reporting Agencies. Client and Guarantor(s) authorize Fuelman to report to any commercial credit                         recognized at law, and will have the power to award to a party any damages or other relief provided for under
           the Account, the Card(s) have been returned to Fuelman and the Account has been closed. In the Event of                          reimburse Fuelman for all of its costs and expenses (including collections and attorney’s fees and costs)                       reporting agency, Client’s or Guarantor’s performance under this Agreement, including but not limited to Dunn                   applicable law. You or we may choose to have a hearing and be represented by counsel. The arbitrator will
           Default (defined below), the Reserve Amount will be applied to the Account as a payment on the Account. Any                      incurred in connection with enforcing any of Fuelman’s rights under this Agreement. To accommodate the                          & Bradstreet, Experian Business or Equifax Credit Information Services. If the Account is personally                            make any award in writing and, if requested by you or us, will provide a brief statement of the reasons for the
           interest earned on the reserve balance in the Account will accrue to Fuelman.                                                    right to arbitrate, Client agrees that Client will neither assert, nor participate in, a class action or other                  guaranteed, Fuelman reserves the right to report Account information to consumer credit reporting agencies,                     award. An award in arbitration shall determine the rights and obligations between the named parties only, and
                                                                                                                                            representative action or proceeding related to this Agreement, the Account, the Cards or any other aspect of                    including but not limited to Equifax Credit Information Services, Experian and TransUnion. Client and                           only in respect of the Claims in arbitration, and shall not have any bearing on the rights and obligations of any
           As part of our credit reviews, Client may be required to provide a Reserve Amount to Fuelman to secure the full                  Client's relationship with Fuelman.                                                                                             Guarantor have the right to notify the consumer reporting agencies not to use its respective credit report in                   other person, or on the resolution of any other dispute.
           and faithful performance of all of Client’s obligations. If required, Client understands that the credit line will be   16       Security, Loss, Theft Or Unauthorized Use Of Card.                                                                              connection with a credit transaction it did not initiate. To do so, contact Equifax Credit Information Services,                Who pays? Whoever files the arbitration pays the initial filing fee. If we file, we pay; if you file, you pay,
           equal to an amount that is up to 80% of the Reserve Amount. Client understands that the credit line will not be         16.1     General Security. Each Card can be programmed to only allow Fuel or both Fuel & Maintenance services such                       P.O. Box 740123, Atlanta, GA 30374-0123; Experian, P.O. Box 919 Allen, TX 75013; and TransUnion,                                unless you get a fee waiver under the applicable rules of the arbitration firm. If you have paid the initial filing
           activated for use until Fuelman has received confirmation from its bank that the security deposit funds are                      as oil changes, vehicle washes, etc. Typically each Transaction is authorized with the Card number, product                     P.O. Box 97328, Jackson, MS 39288-7328; or Client and Guarantor may notify all three agencies by calling 1-                     fee and you prevail, we will reimburse you for that fee. All fees will be allocated as provided by the rules of the
           available for use. In the event Client defaults or otherwise fails to perform any obligation owed to Fuelman,                    code, quantity and driver’s Driver ID across the proprietary Fuelman network to ensure that the purchase is                     888-567-8688                                                                                                                    arbitration firm and applicable law. However, we will advance or reimburse your fees if the arbitration firm or
           Client authorizes Fuelman to use, without notice or demand, the Reserve Amount to satisfy any such default or                    authorized and limited to the product and quantity (e.g. gallons of Fuel or dollars of Maintenance) that have            22     Limitation of Liability. FUELMAN WILL HAVE NO LIABILITY FOR INDIRECT, SPECIAL,                                                  arbitrator determines there is good reason for requiring us to do so, or if you ask us and we determine there is
           obligation. Client represents that the Reserve Amount is made in the ordinary course of Client’s business, and                   been pre-approved. This system also helps prevent unauthorized Driver IDs and stolen Cards from being used                      CONSEQUENTIAL, PUNITIVE, OR INCIDENTAL DAMAGES OF ANY KIND, INCLUDING CLAIMS                                                    good reason for doing so. Each party will bear the expense of that party’s attorneys, experts, and witnesses, and
           that the Reserve Amount is not a transfer made on account of any antecedent debt. No trust relationship is                       to make purchases. The product and quantity controls are subject to each Merchant Location’s POS                                FOR LOSS OF PROFITS, WHETHER RESULTING DIRECTLY OR INDIRECTLY TO CLIENT,                                                        other expenses, regardless of which party prevails, but a party may recover any or all expenses from another
           created between Fuelman and Client as a result of the Client’s payment and Fuelman’s acceptance of the                           Authorization Limitations described in Section 16.9.                                                                            GUARANTOR, OR THIRD PARTIES, AND WHETHER ARISING IN CONTRACT, TORT, OR                                                          party if the arbitrator, applying applicable law, so determines.
           security deposit. Client authorizes Fuelman to commingle the Reserve Amount with other Fuelman funds.                   16.2     Fuelman’s Liability. In the event an unauthorized Transaction occurs, subject to the limitations and client                     OTHERWISE, EVEN IF SUCH DAMAGES WERE FORESEEABLE OR RESULT FROM A BREACH OF                                                     Who can be a party? Claims must be brought in the name of an individual person or entity and must proceed on
           After receiving a written request from Client, Fuelman may, but is not obligated to, reevaluate the necessity and                responsibilities explained in this Section 16, and in the event that the Account has been issued fewer than ten                 THIS AGREEMENT. IN THE EVENT A COURT IN A FINAL, NON-APPEALABLE AWARD FINDS                                                     an individual (non-class, non-representative) basis. The arbitrator will not award relief for or against anyone
           the amount of the Reserve Amount. Client will provide Fuelman financial information requested to conduct its                     (10) Cards, Fuelman will assume full responsibility for those purchases. If the Account has been issued ten (10)                FUELMAN LIABLE FOR ANY DIRECT DAMAGES, FUELMAN’S LIABILITY IN THE AGGREGATE                                                     who is not a party. If you or we require arbitration of a Claim, neither you, we, nor any other person may
           evaluation. Upon evidence of satisfactory improvement in Client’s financial condition, Fuelman may determine,                    or more Cards, Client assumes all liability and responsibility for unauthorized Transactions or Account activity.               FOR SUCH DIRECT DAMAGES WILL NOT EXCEED THE AMOUNT PAID OR PAYABLE BY CLIENT                                                    pursue the Claim in arbitration as a class action, private attorney general action or other representative action,
           in its sole discretion, to return the Reserve Amount. Fuelman may also require an increase in the Reserve               16.3     Client’s Responsibility. It is the responsibility of Client to ensure proper security controls are kept in place to             TO FUELMAN FOR THE MONTH PRECEDING THE DATE ON WHICH THE CLAIM AROSE.                                                           nor may such Claim be pursued on your or our behalf in any litigation in any court. Claims, including assigned
           Amount at any time from time to time in order to continue the credit relationship between the parties. Fuelman                   protect the Cards and Driver IDs and that only authorized employees or agents of Client use them to make                 23     Indemnification. To the maximum extent allowed by law, Client (the “Indemnitor”) will indemnify and hold                        Claims, of two or more persons may not be joined or consolidated in the same arbitration. However, applicants,
           will return the Reserve Amount to Client upon termination of the Account only after Client has satisfied all                     purchases. It is also the Client’s responsibility to lock any inactive, misplaced, or stolen Cards and Driver IDs               harmless Fuelman and its affiliates, directors, officers, employees, and agents (the “Indemnitees”) from and                    co-applicants, authorized users on a single account and/or related accounts, or corporate affiliates are here
           Obligations of the Account, the Card(s) have been returned to Fuelman and full performance by Client its                         immediately. Fuelman is not responsible for fraudulent Transactions made on unlocked Cards with valid Driver                    against any and all third party claims, losses, damages, suits, fees, judgments, costs, and expenses (collectively              considered as one person.
           obligations to Fuelman.                                                                                                          IDs. Client should use the online account application to lock Cards and Driver IDs instantly. Alternatively, the                referred to as “Claims”), including attorneys’ fees incurred in responding to such Claims, that the Indemnitees                 When is an arbitration award final? The arbitrator’s award is final and binding on the parties unless a party
11         Reporting.                                                                                                                       Client can contact Fuelman Customer Service during regular business hours via phone call with the requested                     may suffer or incur arising out of or in connection with (a) the Indemnitor’s (or its employees’ or agents’)                    appeals it in writing to the arbitration firm within fifteen days of notice of the award. The appeal must request a
11.1       Statements. Fuelman shall furnish Client with a Statement at the end of each Billing Cycle.                                      change, in which case Fuelman will make the requested changes within 24 hours and assume responsibility for                     negligence, willful misconduct, or breach of any representation, warranty or other obligation under this                        new arbitration before a panel of three neutral arbitrators designated by the same arbitration firm. The panel
11.1.1     Information. The Statement will include the following information:                                                               any unauthorized purchases at that point. All Transactions in which a valid/unlocked Card number was used in                    Agreement; or (b) any personal injury (including death), damage to property, or environmental clean-up and                      will consider all factual and legal issues anew, follow the same rules that apply to a proceeding using a single
11.1.1.1   The Account number and other relevant billing information.                                                                       conjunction with a valid/active Driver ID will be considered to be authorized Transactions in which Client is                   related costs, resulting from the Indemnitor’s or its employees’ or agent’s acts or omissions. The Indemnitees                  arbitrator, and make decisions based on the vote of the majority. Costs will be allocated in the same way they
11.1.1.2   The previous unpaid charges.                                                                                                     fully responsible for payment. It is also the Client’s responsibility to review the standard fleet management                   will give prompt notice of any Claim to the Indemnitor, who will defend the Indemnitees at the Indemnitees’                     are allocated for arbitration before a single arbitrator. An award by a panel is final and binding on the parties
11.1.1.3   The previous statement balance.                                                                                                  reports and optional eMail exception alerts to identify potential purchasing discrepancies. Client should instruct              request.                                                                                                                        after fifteen days has passed. A final and binding award is subject to judicial review and enforcement as
11.1.1.4   Any payments posted to the Account.                                                                                              its Cardholders to keep any record of their Driver ID separate from the vehicle’s Card.                                  24     Nondisclosure. Fuelman may provide to Client access to confidential and proprietary information regarding                       provided by the FAA or other applicable law.
11.1.1.5   New charges and adjustments.                                                                                            16.4     Lost or Stolen Cards. Client shall report all lost or stolen Cards to Fuelman immediately via phone call to                     Fuelman’s business, business plans, pricing and reimbursement policies, and other issues (“Confidential                         Survival and Severability of Terms
11.1.1.6   Amount Due.                                                                                                                      Fuelman Customer Service identifying the Card number and such other details concerning the loss or theft of                     Information.”). Client will keep all Confidential Information in strict confidence and not disclose or use the                  This arbitration provision shall survive: (i) termination or changes in the Agreement, the account, or the
11.2       Standard Fleet Management Report. Fuelman shall produce a standard fleet management report at the end of                         the Cards as are known by Client, in which case Fuelman will make the requested changes within 24 hours and                     Confidential Information during the term of this Agreement and for five (5) years thereafter, provided that for                 relationship between you and us concerning the account; (ii) the bankruptcy of any party; and (iii) any transfer,
           each Billing Cycle.                                                                                                              assume responsibility for any unauthorized purchases at that point. Client shall be liable for all Transactions                 any Confidential Information deemed to be a “trade secret,” Client shall protect and not disclose or use such                   sale or assignment of your account, or any amounts owed on your account, to any other person or entity. If any
11.2.1.1   Information. The standard fleet management report will include the following information:The applicable fleet                    made by lost or stolen Cards until 24 hours after the time Fuelman receives Client’s notice of such lost or stolen              Confidential Information for so long as such Confidential Information is will not disclose its terms except as                  portion of this arbitration provision is deemed invalid or unenforceable, the remaining portions shall
           customer number. A single Client’s Account can have multiple fleets (customer numbers) within it.                                Cards. Client and Guarantor(s) agree to and acknowledge full liability for any losses resulting from any failure                permitted by Fuelman. Client will inform its employees and agents as to the confidential and proprietary nature                 nevertheless remain in force. Any different agreement regarding arbitration must be agreed to in writing.
11.2.1.2   Any rebates, discounts, report delivery, reporting, account charges, Finance Charges, late interest, fees, and                   to report the loss or theft of Card(s) in accordance with the terms hereof.                                                     of the Confidential Information to which they may be exposed and take all necessary actions to ensure that such        25.2     Assignment. Client will not assign, including by operation of law, this Agreement or any right or obligation
           other charges posted to the Account.                                                                                    16.5     Terminated Drivers. It is the Client’s responsibility to lock a terminated driver’s Driver ID as explained in                   employees and agents keep such information strictly confidential. Client will return any Confidential                           under this Agreement without the prior written consent of Fuelman. This Agreement, and any and all rights and
11.2.1.3   Detail on each Transaction posted to the Client’s Account during the Billing Cycle, including date, Merchant                     Section 16.3.                                                                                                                   Information upon request from Fuelman. Client agrees that any disclosure of Confidential Information would                      obligations associated with the Agreement, may be assigned by Fuelman upon notice to Client. All of
           Location, vehicle based on the Card used, employee/driver based on the Driver ID used, product description              16.6     Miscellaneous Product Purchase Limitations. In addition to the vehicle-related product categories (Fuel,                        cause irreparable harm for which monetary damages may not be a sufficient remedy, so Fuelman will be                            Fuelman’s rights under this Agreement and subsequent amendments shall also apply to any assignee of this
           based on the product type, quantity purchased, total purchase amount, and total applicable taxes.                                Maintenance supplies, and Maintenance services) a Card can be allowed to purchase non-vehicle related items                     entitled to seek all remedies and damages available at law and in equity, including but not limited to injunctive               Agreement. This Agreement is binding on the parties to this Agreement and their respective successors and
11.3       Delivery Methods. Fuelman offers several different methods for delivering Statements and the standard fleet                      under the Miscellaneous product category. If a Client does not want to allow non-vehicle related purchases,                     relief, without the posting of a bond.                                                                                          permitted assigns.
           management report:                                                                                                               Client should set each Card’s Miscellaneous product category spending limit to zero dollars ($0). Fuelman                25     Miscellaneous Provisions.                                                                                              25.3     Relationship of Parties. Nothing in this Agreement will be construed to create a joint venture, partnership,
11.3.1     Via US Mail. Fuelman reserves the right to charge up to ten dollars ($10.00) for each mail delivery of each                      assumes no responsibility for any unauthorized Miscellaneous purchases.                                                  25.1   Governing Law; Waiver of Jury Trial; Binding Arbitration. This Agreement will be governed by Louisiana law,                     employment, or agency relationship between the parties for any purpose.
           report. Client with failed fax and email deliveries will be charged the mail delivery rate for any resubmission of      16.7     Tax Reporting Limitations. Fuelman calculates applicable taxes for Fuel. Applicable taxes for Maintenance                       without regard to its conflicts of laws principles. Many Account maintenance, treasury and accounting                  25.4     Force Majeure. Except for payment obligations, neither party is liable for delays or failures in performance of
           the reports via mail, performed at Fuelman’s discretion.                                                                         and other non-Fuel purchases are dependent on the information provided to Fuelman by the applicable                             functions are performed by Fuelman in Louisiana, where it has a substantial presence.                                           any obligations under this Agreement due to a cause beyond its reasonable control.
11.3.2     Via Facsimile. Fuelman reserves the right to charge up to five dollars ($5.00) for each fax delivery of each                     Merchant Location.                                                                                                              Arbitration Client or FleetCor may, without the other’s consent, elect mandatory, binding arbitration for any          25.5     No Waiver. No delay or omission by either party to exercise any right under this Agreement will impair or be
           report. Mailed resubmissions will be charged at the mail delivery rate described in Section 11.3.1.                     16.8     Merchant Limitations. The personnel (if any) at a Merchant Location are not the agents or employees of                          claim, dispute, or controversy between or among such parties relating to the Cards or Account, a prior related                  construed as a waiver of such right. A waiver by any party of any breach or obligation will not be construed to
11.3.3     Via eMail. Mailed resubmissions will be charged at the mail delivery rate described in Section 11.3.1.                           Fuelman and Fuelman shall not be responsible for the products or services rendered by any of the Merchants or                   account, or the relationship of such parties, including without limitation claims regarding the application,                    be a waiver of any other breach or obligation. The party waiving its rights must sign all waivers. No waiver of
11.4       Optional Fleet Management Reports. Fuelman produces a variety of optional fleet management reports,                              any other liability or damage which arises from the action or negligence of the personnel of any of the                         enforceability, or interpretation of this Agreement and this arbitration provision, and no matter what legal                    any default, expressed or implied, made by either party hereto shall be binding upon the party making such
           including YTD summaries, Maintenance-specific reports, driver-specific reports, and tax reports. Fuelman                         Merchants, their agents or their employees.                                                                                     theory such claims are based on or what remedy (damages, or injunctive or declaratory relief) such claims seek                  waiver in the event of a subsequent default.
           reserves the right to charge Client a fee of up to fifteen dollars ($15.00) for delivering each of these optional       16.9     POS Authorization Limitations. Authorization controls are provided as a convenience to the Client and are not                   (a “Claim”). To accommodate the right to arbitrate, Client agrees that it will neither assert, nor participate in, a   25.6     Severability. If any provision of this Agreement is declared invalid, illegal, or unenforceable, the validity of the
           reports or up to one hundred dollars ($100.00) per quarter.                                                                      guaranteed to prevent unauthorized purchases. Specifically, depending on the particular point-of-sale (POS)                     class action or other representative action or proceeding related to this Agreement, the Account, the Cards or                  remaining provisions will not be affected. Whenever possible, each provision of this Agreement will be
11.5       Tax Exempt Processing & Reporting. Qualified tax exempt Clients may be eligible to purchase Fuel from                            equipment and Fuel dispenser controls being used by a particular Merchant Location, the product type and                        any other aspect of Client’s relationship with FleetCor. The party filing for arbitration must choose one of the                interpreted in such manner as to be effective and valid under applicable law, but if any provision of this
           Fuelman tax-free at the point-of-sale. Fuelman reserves the right to charge a processing fee of up to one percent                spending limit may not be enforceable prior to completing the Transaction. In these situations the Transaction                  following arbitration firms and follow its rules and procedures for initiating (including paying the filing fee) and            Agreement is held to be prohibited or invalid under applicable law, such provision will be ineffective only to
           (1%) of the total purchases for this service except where prohibited by applicable law.                                          will still be considered to be authorized, but will be identified as an exception on the Client’s standard fleet                pursuing arbitration before a single neutral arbitrator: American Arbitration Association, National Arbitration                 the extent of such prohibition or invalidity without invalidating the remainder of this Agreement.
11.6       Multiple Report Copies. Fuelman will provide multiple copies of mailed reports upon request. Fuelman may                         management report and reported via email if desired by Client.                                                                  Forum or JAMS. All other fees will be allocated as provided by the rules of the arbitration firm and applicable        25.7     Interpretation. This Agreement will not be presumptively interpreted for or against any party by reason of that
           charge up to five dollars ($5.00) per report copy.                                                                      16.10    Claims. All claims for defective Fuel or Maintenance must be made to the Merchant operating the Merchant                        law. Claims must be brought in the name of an individual person or entity and must proceed on an individual                     party having drafted or negotiated, or failed to draft or negotiate, all or any portion of any provision of this
12         Change In Terms And Conditions. Fuelman may change the Terms and Conditions of this Agreement at any                             Location where such Fuel or Maintenance was purchased. Any claim for defective Fuel or Maintenance is                           (non-class, non-representative) basis.                                                                                          Agreement. The captions and headings included in this Agreement have been inserted for convenience only
           time by giving Client written notice of such amendment. Guarantor agrees to be bound by any such changes, if                     waived by Client unless made in writing to Merchant, with a copy to Fuelman, within fifteen (15) days from the                  Claims Covered                                                                                                                  and may not be used in connection with the interpretation of this Agreement. Each party intends that this
           written notice is given to Client. Such changes will go into effect as outlined in the change notice. If permitted               date of the purchase of the alleged defective Fuel or Maintenance giving rise to the claim. Fuelman will not                    What Claims are subject to arbitration? All Claims relating to your Cards or Account, a prior related account,                  Agreement will not benefit, or create any right or cause of action in or on behalf of, any person or entity other
           by applicable law, such changes will apply to existing balances as well as future purchases and balances. Any                    accept any claims for defective Miscellaneous.                                                                                  or our relationship are subject to arbitration, including Claims regarding the application, enforceability, or                  than the parties to this Agreement.
           modification of or amendment to this Agreement will be delivered to Client through U.S. mail at the address             17       Term and Termination.                                                                                                           interpretation of this Agreement and this arbitration provision. All Claims are subject to arbitration, no matter             (111414)                                                                                         FC3044
           Client provided to and periodically provides updates to Fuelman. All initial amendment notifications will be            17.1     Term. The term of the Account shall be one (1) year from the date the Cards are issued to Client unless either                  what legal theory they are based on or what remedy (damages, or injunctive or declaratory relief) they seek.
           sent to Client in advance of the effective date thereof or earlier as required by law. Client shall be deemed to                 party terminates the Account as provided in this Agreement. Thereafter, Fuelman will automatically renew                        This includes Claims based on contract, tort (including intentional tort), fraud, agency, your or our negligence,
Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 11 of 18




                 EXHIBIT C
                                                                                                                                 3.7            Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 12 of 18
                                                                                                                                         delivering each replacement Card.
                                                                                                                                         Administration of Cards. Client shall be solely responsible for the use, maintenance, administration, and               7.1.4
                                                                                                                                                                                                                                                                         any judgment, order or ruling of any governmental authority.
                                                                                                                                                                                                                                                                           The financial and other information furnished by Client and Guarantor to Fuelman in the Application, or                 10.4
                                                                                                                                                                                                                                                                                                                                                                                                            billing and debiting cycle at any time by reflecting the change on your billing statement
                                                                                                                                                                                                                                                                                                                                                                                                            Guaranty. Guarantor hereby unconditionally and irrevocably guarantees to Fuelman and its successors,
                                                                                                                                         security of the Cards and Driver IDs within Client’s business, including, but not limited to, distributing Cards to,            otherwise, is true, correct and complete in all material respects.                                                                 endorsees, transferees and assigns, the punctual payment when due (whether at stated maturity, by acceleration
                                                                                                                                         and collecting Cards from, its employees and agents. Notwithstanding any other provision in this Agreement,             7.1.5   Cards issued to Client will be used only by Client’s employees and agents and will not be distributed or resold                    or otherwise) and performance of the Obligations, now or hereafter owing, whether for principal, late interest,
                        FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC                                                                     Client is responsible for any loss or misuse of Cards by its employees and agents. See Section 16 for more                      to other companies without the express written consent of Fuelman.                                                                 premiums, fees, expenses or otherwise (collectively, the “Guaranteed Obligations”). Any and all payments by
                            FUELMAN FLEET CARD CLIENT AGREEMENT                                                                          information regarding Client responsibilities.                                                                          7.1.6   CLIENT WILL USE THE CARDS SOLELY FOR COMMERCIAL PURPOSES AND SHALL STRICTLY                                                        the Guarantor hereunder shall be made free and clear of and without deduction for any set-off, counterclaim, or
                                    TERMS AND CONDITIONS                                                                         3.8     Administration of Account. Fuelman shall be responsible for collecting and reporting all Transactions by date,                  PROHIBIT ANY PERSONAL USE BY THE USERS OF ITS CARDS.                                                                               withholding. Guarantor acknowledges and agrees that this is a guaranty of payment when due, and not of
1      Definitions.                                                                                                                      vehicle, Merchant Location, and driver based upon data received by Fuelman. In addition, Fuelman shall be               8       Conditions To Extension Of Credit. Any extension of credit under this Agreement shall be subject to, and                           collection, and Guarantor agrees that his obligations under this Agreement shall not be discharged until the
1.1    Account. “Account” shall mean the internal Fuelman account established for Client.                                                responsible for maintaining the database for the Client with all Card numbers, vehicle data, driver data, and                   conditioned upon, satisfaction of the following requirements:                                                                      payment and performance, in full, of the Guaranteed Obligations. Guarantor shall be regarded, and shall be in
1.2    Agreement. “Agreement” shall mean this agreement comprised of the Application (if any), the Approval Letter                       purchase control data. Fuelman reserves the right to charge a fee of up to fifty dollars ($50.00) a month or a          8.1.1   Fuelman’s receipt of a duly executed counterpart of the Application by Client and, if requested, the Guarantor,                    the same position, as Client with respect to the Guaranteed Obligations. Guarantor expressly waives all rights
       (if any) and this document containing the Terms and Conditions.                                                                   minimum of fifteen dollars ($15.00) per Billing Cycle for account administration.                                               in form and substance acceptable to Fuelman in its sole discretion;                                                                he may now or in the future have under any statute, or at common law, or at law or in equity, or otherwise, to
1.3    Agreement Date. “Agreement Date” shall mean the date on which Fuelman accepts the Client’s Application                    3.9     Card Fees. Fuelman reserves the right to charge a service fee of up to ten dollars ($10.00) per Card per month to       8.1.2   All representations and warranties set forth in this Agreement are true and correct;                                               compel Fuelman to proceed in respect of the Guaranteed Obligations against Client or any other party before
       and issues one or more Cards for Client’s Account.                                                                                support the use of the Card.                                                                                            8.1.3   No event shall have occurred and be continuing, or would result from the extension of credit hereunder, that                       proceeding against, or as a condition to proceeding against, Guarantor. Guarantor acknowledges and agrees that
1.4    Application. “Application” shall mean the application completed by Client in applying for the Account through             3.10    Property. All Cards remain the property of Fuelman and shall be surrendered immediately by Client to Fuelman                    constitutes or would constitute (with notice or the lapse of time or both) an Event of Default (defined below);                    any delay or failure by Fuelman to take any action regarding the Guaranteed Obligations does not limit or
       Fuelman.                                                                                                                          upon Fuelman’s request or if Client or Fuelman cancels the Card or Account as permitted herein.                         8.1.4   Outstanding amounts due, including any applicable fees as described in this Agreement, are paid by Due Date.                       prohibit Fuelman from enforcing its rights under this Agreement and further that Guarantor's liability under this
1.5    Approval Letter. “Approval Letter” shall mean the letter, if any, sent by Fuelman to Client that approves the             3.11    Inactive Cards. Fuelman reserves the right to charge a fee of up to three dollars and fifty cents ($3.50) per                   Any amount not paid by the Due Date is subject to Late Fees (Section 10.7) and Finance Charges (Section 10.9).                     Agreement shall not be eliminated or reduced by any such failure or delay on the part of Fuelman. Guarantor
       Application and establishes the Account under these Terms and Conditions.                                                         Billing Cycle for Cards that are inactive for seventy-five (75) or more days.                                           8.1.5   After giving effect to any requested extension of credit, the aggregate outstanding balance owing on the Account                   further expressly waives and agrees not to assert or take advantage of any defense based upon the failure of
1.6    Bank Account. “Bank Account” shall mean any bank account that Client has designated on the Application or                 3.12    Cancellation of Cards. If, at any time, for any reason, Client desires to cancel any particular Card, but not the               (outstanding Account balance and unbilled Transactions) shall not exceed Client’s Spend Limit, as determined                       Fuelman in respect of the Guaranteed Obligations against Client or any other party for the payment and
       by written notice to Fuelman for electronic funds transfer, automated clearinghouse or other electronic transfer                  Account, Client’s Representative must notify Fuelman via the online application or in writing of such                           by Fuelman from time to time in its sole discretion; and,                                                                          Guaranteed Obligations. Guarantor agrees that any notice or directive given at any time by any person to
       of money to pay amounts due for Client’s Account.                                                                                 cancellation. Client’s liability for purchases made using the canceled Card shall end at midnight of the day that       8.1.6   Receipt of any required Reserve Amount (as defined below) necessary to open the Client’s Account.                                  Fuelman which is inconsistent with the waivers in the preceding two sentences shall be null and void and may
1.7    Billing Cycle. “Billing Cycle” shall mean the period of time set forth in the Approval Letter or any subsequent                   Fuelman receives notice of such Card cancellation.                                                                      9       Pricing.                                                                                                                           be ignored by Fuelman. Guarantor further hereby waives diligence, presentment and demand (whether for non-
       notification for which Transactions will be accepted and a Statement for the Account will be provided.                    3.13    Suspension of Cards. Fuelman, at its sole discretion, may suspend or terminate the use of any Card at any time          9.1     Methodology. Fuelman establishes competitive local market Fuel and Maintenance Transaction prices for the                          payment or protest) or notice of acceptance, maturity, extension of time, change in nature or form of the
1.8    Card or Cards. “Card” or “Cards” shall mean the Fuelman fleet card or cards issued to Client.                                     for any reason, including, but not limited to, inactivity, unusual activity, or suspected loss, theft, fraud, or in             Fuelman Fleet Card program depending on a variety of factors (e.g., product costs, purchase volume, market                         Guaranteed Obligations (including, without limitation, composition, the amount of, or the terms of, the
1.9    Cardholder. “Cardholder” shall mean the person presenting the Card to the Merchant to be used to purchase                         compliance with the USA Patriot Act. However, nothing in this Agreement shall obligate Fuelman to monitor                       conditions). Transaction pricing can be Merchant Retail-Based, Merchant National Account-Based, Fuelman                            Guaranteed Obligations), notice of material adverse change in Client’s financial condition or any other fact
       Fuel and/or Maintenance.                                                                                                          the use of any Card, and, as described in this Agreement, Client is solely responsible for the use of any                       Cost-Based or a combination thereof. The pricing methodology can vary by product type and is disclosed to                          which might materially increase the risk to Guarantor with respect to any of the Guaranteed Obligations or all
1.10   Client. “Client” shall mean the business entity identified in the Application.                                                    outstanding Cards.                                                                                                              Client in the Application, Approval Letter, and/or subsequent written notification. Additional charges/fees                        other demands whatsoever and waives the benefit of all provisions of law which are or might be in conflict with
1.11   Client’s Representative. “Client’s Representative” shall mean the person(s) identified as Client’s representative         3.14    Suspension of Account. Fuelman, at its sole discretion, may suspend or terminate the use of an Account at any                   and/or discounts may apply based on the Client’s agreed-upon program.                                                              the terms of this Agreement. Guarantor represents, warrants and agrees that Guarantor’s obligations under this
       on the Application.                                                                                                               time for any reason, including, but not limited to, inactivity, unusual activity, change in creditworthiness, late      9.2     Merchant Retail-Based Pricing. Client price for each Fuel or Maintenance Transaction is equal to the prevailing                    Agreement are not and shall not be subject to any counterclaims, offsets or defenses of any kind against
1.12   Driver ID. “Driver ID” shall mean the personal identification number issued to the Client by Fuelman for use                      payment (excessive days beyond terms), aggregate outstanding balance owing on the Account (outstanding                          Merchant Location’s retail price plus or minus a fixed adjustment factor but never below Fuelman cost. In the                      Fuelman or Client now existing or which may arise in the future. The Guarantor further agrees that the
       with a Card to authorize a particular Transaction.                                                                                Account balance and unbilled Transactions) over the Spend Limit or in compliance with the USA Patriot Act.                      event there is no established retail price (e.g., unattended fueling sites, mobile refueling), the retail price will be            Guaranteed Obligations may be amended, modified, increased, extended or renewed, in whole or in part,
1.13   Due Date. “Due Date” shall mean the date upon which payment from Client is due to Fuelman as stated on                            Fuelman reserves the right to charge up to a fifty dollar ($50.00) fee for Account reinstatement each time a                    established by Fuelman.                                                                                                            without notice to or further assent from Guarantor, and that Guarantor will remain bound upon its guaranty
       Fuelman’s Statement to Client.                                                                                                    previously suspended Account is reinstated.                                                                             9.3     Merchant National Account-Based Pricing. Client price for each Fuel or Maintenance Transaction is equal to                         notwithstanding any amendment, modification, increase, extension or renewal of any guaranteed Obligation.
1.14   FleetCor. “FleetCor” shall mean FleetCor Technologies Operating Company, LLC, the company which owns                      3.15    Non-Transferability; Revocability. All Cards and any and all rights and privileges to which its holders are                     the Merchant’s prevailing national account price.                                                                                  The foregoing waivers are of the essence of the transaction contemplated by this Agreement and, but for the
       the Accounts and in whose favor all Obligations, as defined in Section 10.3, of Client under this Agreement                       entitled are not transferable and may be revoked for any reason, including but not limited to, a breach of any of       9.4     Fuelman Cost-Based Pricing. Client price for each Fuel or Maintenance Transaction is equal to Fuelman’s                            guaranty contained herein and such waivers, Fuelman would decline to make the financial accommodations to
       flow.                                                                                                                             the Terms and Conditions of this Agreement, without prior notice at any time and with no liability to Fuelman,                  delivered cost plus a mark-up. Fuelman’s cost is dependent on a variety of factors and can include any or all of                   Client under this Agreement. Each Guarantor is liable on a joint and several basis with Client and each other
1.15   Fuelman. “Fuelman” shall mean Fuelman, the division of FleetCor administering the Card(s) and Account.                            at which time any credit extended hereunder shall be revoked and all sums owed by Client to Fuelman pursuant                    the following components: wholesale cost; merchant freight; dealer adjustment; network operation costs,                            Guarantor.
1.16   Fuel. “Fuel” shall mean any combustible material dispensed by volume that is purchased with a Card.                               hereto shall become immediately due and payable.                                                                                merchant commission; and applicable taxes. Under no circumstance will Client’s price be below Fuelman’s                   10.4.1 Account Principal Responsibility. Each Principal for this Account, if any, as shown on the Application, is
1.17   Guaranteed Obligations. “Guaranteed Obligations” shall have the meaning set forth in Section 10.4.                        4       Services Provided.                                                                                                              cost.                                                                                                                              personally and unconditionally, jointly and severally liable with Client, as principal and not as surety or
1.18   Guarantor(s). “Guarantor” shall mean the person(s) identified on the Application or a separate guaranty                   4.1     General Services. Fuelman shall provide the following services to Client under this Agreement:                          9.5     Special Network Pricing. Fuelman reserves the right to charge for the use of select sites/merchants. The added                     guarantor, for the payment and performance when due of all obligations owed on the Account, regardless of
       document, if any, that guarantees Client will comply with this Agreement and pay all amounts owed to                      4.1.1   Issue to Client the Cards upon Fuelman’s approval of the Application.                                                           charge to use these sites will not exceed the greater of ten cents ($0.10) per gallon or two dollars fifty cents                   who made purchases using the Cards, and the Principal agrees to pay such amounts according to the terms of
       Fuelman.                                                                                                                  4.1.2   Maintain a network of Merchant Locations for Fuel and Maintenance where Client may make purchases with                          ($2.50) per transaction. The list of select sites/merchants is available upon request by calling Fuelman Customer                  this Agreement. Principal is responsible under this Agreement for all use of all of the Cards issued on the
1.19   Maintenance. “Maintenance” shall mean any non-Fuel product or service for a vehicle that is purchased with a                      Cards pursuant to this Agreement.                                                                                               Service.                                                                                                                           Account to the fullest extent permitted by law.
       Card (e.g., oil, wiper blades, fluids, towing, roadside assistance, parts, supplies, tires, oil changes, brakes, glass,   4.1.3   Provide an online directory to identify accepting Merchant Locations.                                                   9.6     Universal Pricing. Client price for each Fuel or Maintenance Transaction is equal to an index price established           10.5     Payment Methods. The following terms shall apply to each of following payment methods.
       exhaust systems, transmissions, and repair services).                                                                     4.1.4     Maintain an authorization control system to verify that a Card being presented for payment is valid/active and                by surveying a subset of transactions in the fueling area. This index can vary from posted retail price and may           10.5.1 Client Check. Prior to the Due Date specified on Fuelman’s Statement to Client, Client will submit payment by
1.20   Merchant. “Merchant” shall mean a third party that operates retail locations providing Fuel and/or Maintenance                    that the Driver ID being used is valid/active for that particular Card. In addition, individual Card-level spending             include a mark-up, but will never be below Fuelman cost. The markup and index calculation basis may vary by                        valid check equal to the accumulated balance of the Account for the previous Billing Cycle. The client is
       in the Fuelman network.                                                                                                           limits can be established by the Client for each product category (e.g., Fuel, Maintenance supplies, Maintenance                region and can change at any time.                                                                                                 required to note the Account number or Statement (BG) number on the check. If the matching Statement Remit
1.21   Merchant Location. “Merchant Location” shall mean a Merchant’s Fuel and/or Maintenance site that is                               services, Miscellaneous).                                                                                               9.7     Level 2 Pricing. Fuelman may deem the Client to be High Credit Risk Account and reserves the right to invoke                       To coupon is not included with payment, Fuelman reserves the right to charge an Exception Handling Fee of ten
       participating in the Fuelman network, such that a Card may be used to purchase Fuel and/or Maintenance at                 4.1.5    Issue management reports and billing Statements to Client showing details of all posted Card Transactions (as                  Level 2 Pricing in the event that the Client’s Commercial and/or Consumer Credit Score as reported by a credit                     dollars ($10.00) for processing the payment. Fuelman reserves the right to charge a Check Processing Fee of
       such site.                                                                                                                        detailed in Section 11.2) during the Billing Cycle.                                                                             reporting agency utilized at Fuelman’s discretion is below Fuelman’s standard threshold for creditworthiness                       fifteen dollars ($15.00) per check payment. If insufficient funds are available in the Account to pay the Account
1.22   Miscellaneous. “Miscellaneous” shall mean any non-vehicle related product or service that is purchased with a             4.2     Referrals. Fuelman reserves the right to deliver informational material in reference to ancillary fleet                         (this threshold is five hundred and twenty (520) for commercial credit scores and six hundred and sixty (660) for                  balance at the time a debit is initiated, at Fuelman's option, Client will not be able to make any further purchases
       Card (e.g., food, drink, magazines, cigarettes, lottery tickets).                                                                 management related products and services provided by other vendors to the Client. In no case is Fuelman                         individual credit scores), or the score drops by fifty-one (51) points or more in any 3 month rolling period, or the               using the Cards until such time that the Client pays the outstanding balance in the Account.
1.23   Principal. “Principal” shall mean the person identified on the Application, if any, who applies for the Account as                making any representation about the quality or value of any particular product or service.                                      Client incurs more than one late fee in any 12-month rolling period, or is 30 days or more delinquent in any 12-          10.5.2 Client Initiated Online Payment. Prior to the Due Date specified on Fuelman’s Statement to Client, Client will
       a co-maker with the Client                                                                                                4.3     Ancillary Products and Services. Fuelman reserves the right to make certain ancillary fleet management related                  month rolling period, or makes a payment that is not honored by Customer’s bank, or the Client operates in the                     submit payment by online method equal to the accumulated balance of the Account for the previous Billing
1.24   Reporting. “Reporting” shall mean related products or services that are purchased to manage the vehicle fleet                     products and services (e.g., emergency roadside assistance) that are delivered by other vendors/companies                       trucking or transportation industry. Level 2 Pricing is an incremental charge above Client’s current pricing and                   Cycle. If insufficient funds are available on the Account balance at the time a debit is initiated, at Fuelman's
       (e.g., paper report delivery, fax report delivery).                                                                               available to the Client for purchase on Cards. For the purpose of reporting the Transactions, these ancillary                   the maximum increase is twenty cents ($0.20) per gallon purchased. Level 2 Pricing remains in effect until such                    option, Client will not be able to make any further purchases using the Cards until such time that the Client pays
1.25   Statement. “Statement” shall mean the billing statement provided at the end of each Billing Cycle.                                products and services are considered Maintenance. The act of requesting the ancillary product or service with a                 time that Client is no longer considered High Credit Risk Account. Fuelman will review each High Credit Risk                       the outstanding balance in the Account.
1.26   Terms and Conditions. “Terms and Conditions” shall mean the terms and conditions contained in the                                 valid Card and Driver ID, establishes approval for Fuelman to charge and collect the corresponding balance                      Account at least once every three months for changes in creditworthiness. This decision is made solely by                 10.5.3 Pay by Phone. By the Due Date, Fuelman will initiate, at Client’s request, payment by phone either through
       Agreement and any other electronic or paper document presented to the Client by or on behalf of Fuelman in                        incurred by these ancillary products and services.                                                                              Fuelman based on information provided by the credit reporting agency along with the Account’s payment                              Customer Service Representative or Interactive Voice Response (IVR) system. Fuelman reserves the right to
       connection with this Agreement (e.g. the physical card, driver instructions, site guides, reports, billing/statement      4.3.1    Roadside Assistance for Unattended Vehicles. Through an association with a third party, Fuelman                                history. The credit reporting agency does not participate in the decision. Client questions concerning their                       charge a fee up to thirty dollars ($30.00) for processing each Pay by Phone payment using either methods.
       inserts, Application, and web site). In the event of a conflict between any such other document and this                          may offer roadside assistance for vehicles, including towing services. The services may not be available for                    commercial and/or consumer credit scores should be directed to the applicable reporting agencies directly.                10.5.4 Fuelman Initiated Credit Card Charge. Prior to the Due Date specified on Fuelman's Statement to Client,
       Agreement, this Agreement will control unless specifically provided otherwise in the other document.                              unattended vehicles. The personnel of any such third party provider are not the agents or employees of Fuelman                  D&B may be contacted at 800-234-3867 or by mail to Dun and Bradstreet Corporation, 103 JFK Parkway, Short                          Fuelman will initiate a charge to the Client’s credit card on file to pay the accumulated balance of the Account
1.27   Transaction. “Transaction” shall mean any individual purchase with a Card.                                                        and Fuelman shall not be responsible for the products or services rendered by such third party, or for any other                Hills, NJ 07078. Equifax may be contacted at 800-727-8495 or at sbfe@equifax.com. Experian may be                                  from the previous Billing Cycle. Fuelman may also charge the credit card to pay the amount charged to the
2      General.                                                                                                                          liability or damage which arises from the action or negligence of the personnel of the third party, its agents or its           contacted at 888-397-3742 or online at www.experian.com/reportaccess.                                                              Account any time the balance of the Account reaches the Spend Limit. The exact time that the credit card will
2.1    Agreement for Account and Services. Client and, if applicable, Principal or Guarantor, shall submit an                            employees.                                                                                                              9.8     Minimum Program Administration Fee. Under circumstances where the previous month’s average fuel price                              be charged for the amount due on the Account may vary, depending on the processing cycle. If insufficient
       Application to signify Client’s application for an Account with Fuelman. If Fuelman accepts such Application,             4.3.2   Additional Services. Client may be eligible for additional services from time to time. If Client is eligible for an             (defined as the U.S. Regular Gasoline Price by the U.S. Energy Information Administration) is below $3.25                          funds are available on the credit card to pay the Account balance at the time a debit is initiated, at Fuelman’s
       Fuelman shall send an Approval Letter and these Terms and Conditions to Client’s Representative along with                        additional service, Fuelman may enroll Account in the service. The terms and fees applicable to such service                    dollar per gallon, we may charge a Minimum Program Administration Fee of up to 10 cents per gallon or $2 per                       option, Client will be prevented from making any further purchases using the Cards until such time that the
       Cards and Driver IDs issued for the Account. Upon Client’s first use of a Card, Client will be deemed to have                     will be disclosed prior to enrollment. Client will have the opportunity to opt-out of enrollment in such service.               transaction to cover ongoing program operation costs.                                                                              Client pays the outstanding balance in the Account. Fuelman may change its billing and charge cycle at any
       accepted the Approval Letter and these Terms and Conditions and Client and Fuelman shall be deemed to have                4.4     Inability to Operate. Fuelman shall have no responsibility for any person(s) or machine(s) rejection of or refusal      9.9      Rebate/Volume Discount. Fuelman may provide rebate or volume discount off retail price for fuel and nonfuel                       time by providing written notice to Client. Fuelman reserves the right to charge a credit card convenience fee up
       entered into this Agreement. If a Guarantor also submits the Application or a separate guaranty then Client and                   to honor a Card. Client agrees there shall be no liability to Fuelman or any other company or entity, if for any                purchases under certain customer pricing. Such rebate or volume discount could be at transaction level or as                       to three percent (3%) of the payment amount.
       Guarantor shall both be responsible for all payments owed by Client hereunder and for compliance by Client                        reason any Merchant or Merchant Location should fail to allow the purchase of Fuel or Maintenance, fail to                      separate credit. The rebate program, if applicable to the Client, is only available if the Account is open, in good       10.5.5 Fuelman Initiated Electronic Funds Transfer / Automated Clearinghouse (EFT/ACH) Payment.
       with these Terms and Conditions. If a Principal jointly submits the Application with Client, then Client and                      authorize Transaction(s) or fail to operate in any other manner, even though a Card is valid.                                   standing, and is not in default of the payment terms provided within these card client agreement terms and                10.5.5.1 Debits to Bank Account. On the Due Date identified on the Client’s Statement, Fuelman will initiate a debit to
       Principal are jointly and severally responsible for all payments owed by Client hereunder and for compliance              4.5     WARRANTY DISCLAIMER. FUELMAN DISCLAIMS ALL WARRANTIES, EXPRESS, IMPLIED, OR                                                     conditions. Please refer to the account pricing documentation for specifics regarding the rebate program detail.                   the Bank Account to pay the accumulated balance of the Account from the previous Billing Cycle. For daily
       with these Terms and Conditions                                                                                                   STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A                                                           Aviation purchases, bulk fuel purchases, international fuel purchases, transactions at non-qualifying gasoline                     billed Client, Fuelman will initiate a debit to the Bank Account to pay the accumulated balance of the Account
2.2    Entire Agreement. These Terms and Conditions, together with the Application (if any) and the Approval Letter                      PARTICULAR PURPOSE, OR NON-INFRINGEMENT. ALL FUELMAN ACCOUNTS, PRODUCTS, AND                                                    merchants, and any account in default of the payment terms provided within these card client agreement terms                       from the previous business day. Fuelman may also debit the Bank Account to pay the amount charged to the
       (if any), are the exclusive statement of the terms and conditions with respect to their subject matter as of the                  SERVICES ARE PROVIDED ON AN AS-IS BASIS.                                                                                        and conditions are excluded from the rebate program. Fuelman reserves the right to charge a Rebate Program                         Account any time the balance of the Account reaches the Spend Limit. The exact time that the Bank Account
       Agreement Date and supersede all prior agreements, negotiations, representations and proposals, whether                   5       Purchases.                                                                                                                      Fee of up to ten dollars ($10) per card per billing cycle. Fuelman also reserve the right to change or terminate                   will be debited for the amount charged to the Account may vary, depending on the processing capabilities of the
       written or oral. Deviations from the Agreement are not valid unless confirmed in writing by an authorized                 5.1     Use of Cards. Client may use the Cards at any participating Merchant Location for the purchase of Fuel,                         the rebate program at any time and in any manner with prior notice. Changes may include, among other things,                       bank at which the Bank Account exists. If insufficient funds are available in the Bank Account to pay the
       representative of Fuelman.                                                                                                        Maintenance, or Miscellaneous items. To use a Card the Client should follow the directions for purchase                         changing the benefits, imposing additional restrictions, or terminating the program. In addition, reserve the right                Account balance at the time a debit is initiated, Fuelman may prevent the Client from making any further
3      Account Administration and Card Issuance.                                                                                         established at the particular Merchant Location.                                                                                to remove any account from the rebate program in the event of any fraud or abuse. Participation in the rebate                      purchases using the Cards until such time that the Client pays the outstanding balance in the Account. Fuelman
3.1    Establishment of Client Account. Upon issuance of the Cards, Fuelman will establish an Account for Client that            5.2     Title. As between Client and Fuelman, title to Fuel purchased with the Card passes from Fuelman to Client                       program will be suspended if the account is suspended. Under circumstances where the previous month’s                              may change its billing and debiting cycle at any time by providing written notice to Client. Fuelman reserves the
       will be used to pay for Fuel, Maintenance and Miscellaneous items purchased through the use of the Cards at                       when the Cardholder dispenses Fuel (when fuel leaves the fuel dispensing nozzle), except as otherwise provided                  average fuel price (defined as the U.S. Regular Gasoline Price by the U.S. Energy Information Administration)                      right to charge a bank handling fee of up to twenty five dollars ($25.00) per debit of the Client’s Bank Account.
       Merchant Locations. For purpose of determining Client’s domicile, Client acknowledges and agrees that its                         by applicable law. Title to any non-Fuel product or service purchased with the Card passes directly from the                    is below $3.25 dollar per gallon, we may change, suspend, or terminate this rebate program without notice.                10.5.5.2 Change in Bank Account. To change the Bank Account, Client’s Representative must provide a written request
       domicile shall be the state reflected in the Client’s mailing address as reflected on the Client’s Statement.                     Merchant to Client when the Cardholder receives such non-Fuel product and/or service. Fuelman takes no title            10      Billing & Payments.                                                                                                                of such change to Fuelman. The request should include the following information for the new account: bank
3.2    Government Regulation. Neither Client nor any Guarantor of the Account shall (a) be or become at any time,                        to Maintenance or Miscellaneous items.                                                                                  10.1    Billing. Billing cycle is agreed upon with the Client during the Application and Account setup process. Client                     name (the bank must be a member of the National Automated Clearinghouse Association (NACHA); branch
       and are not currently, subject to any law, regulation, or list of any government agency (including, without               5.3     Verification of Merchant Locations. Client acknowledges that not all retail locations selling Fuel and                          shall be responsible for all credit extended on the Account. This is not a revolving credit account. The total                     address; branch number; bank routing number; and account number. The request should also contain a voided
       limitation, the U.S. Office of Foreign Asset Control list) that prohibits or limits Fuelman from making any                       Maintenance accept Fuelman’s Cards. If Client is uncertain as to whether a location is able to accept the Cards,                amount shown on each Account Statement is due and payable in full by the Due Date shown on the Statement.                          check from the new account. It will take approximately ten or more days for Fuelman to change the account.
       advance or extension of credit to Client or any Guarantor of the Account or from otherwise conducting business                    Client should visit the online site locator at www.fuelman.com or contact Fuelman’s 24x365 Authorization                        Unless otherwise agreed upon, the standard Due Date is ten (10) days after the date the Account Statement is                       During this time, Client agrees to cooperate with Fuelman to provide additional information necessary to make
       with Client or any Guarantor of the Account, or (b) fail to provide documentary and other evidence of Client's                    Center at 800-877-9013.                                                                                                         created, regardless of the delivery method. Regardless of the delivery method selected, it shall be the obligation                 the change and to execute a test of the change.
       identity or the identity of any Guarantor of the Account or person to whom Client gives a Card, as may be                 6       Safety.                                                                                                                         of the Client to notify Fuelman within five (5) business days of the end of each Billing Cycle if Client does not         10.5.6 Client Initiated Electronic Funds Transfer / Automated Clearinghouse (EFT/ACH) Payment. Prior to the Due
       requested by Fuelman at any time to enable Fuelman to comply with any applicable law or regulation,                       6.1     Safe Fueling Operation. Client shall instruct all persons to whom Client provides a Card for purchasing Fuel in                 receive a Statement. If the Client does not receive a Statement and thus payment is not completed by the Due                       Date, Client will initiate a credit to Fuelman’s bank account to pay the accumulated balance of the Client
       including, without limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.                                safe and proper fueling procedures. Client will ensure that everyone using a Card issued in the name of Client is               Date, Client is responsible for any Late Fees or Finance Charges.                                                                  Account from the previous Billing Cycle after notifying and obtaining approval from a Fuelman Customer
3.3    Spend Limit. Upon Fuelman’s approval of the Client’s Application, Fuelman will establish an aggregate                             instructed in applicable safety measures.                                                                               10.2    Extended Terms Programs. Upon Client's request and subject to Fuelman approval, terms can be extended at an                        Service representative to do so. Fuelman reserves the right to charge a fee of up to fifty dollars ($50.00) for
       spending limit for all the Cards issued to Client under the Account (the “Spend Limit”) based on Fuelman’s                6.2     Safety Laws and Notices. Client shall comply, and Client shall cause its employees and agents to comply, with                   additional charge.                                                                                                                 processing each Client initiated EFT/ACH.
       evaluation of the Client’s creditworthiness. Fuelman reserves the right to increase or decrease this Spend Limit                  all applicable local, state, and federal laws and regulations pertaining to the dispensing and use of Fuel at           10.3    Payment. Client hereby unconditionally promises to pay Fuelman, in lawful money of the United States of                   10.5.7 On Account. Fuelman may offer Client the ability to pay in advance for its Fuel purchases. The Account will
       at any time with or without providing notice to Client. Fuelman may decide, at its own discretion, to decline or                  Merchant Locations as well as all safety notices posted by Merchants.                                                           America and in accordance with this Agreement, all outstanding Obligations (as defined below) which ma y,                          be debited for each purchase. The Account will be replenished by EFT with the amount equal to the prior
       approve any transactions made after the Client exceeds the Account Spend Limit, or to lock the Account until              7       Representations and Warranties. Client represents and warrants to Fuelman as of the date of the Application                     from time to time, be owing to Fuelman by Client. As used herein, “Obligations” shall mean all outstanding                         week's Statement amount. Fuelman may charge a fee up to twenty-five dollars ($25.00) for the Client’s
       the balance due is paid in full. Fuelman reserves the right to charge an Over Limit Fee of up to fifty dollars                    and on the date of each extension of credit under this Agreement that:                                                          sums owing to Fuelman by Client, including, without limitation, reimbursement for petroleum products obtained                      replenishing of the Account. A Dormancy Fee of thirty dollars ($30.00) per Billing Cycle may be charged after
       ($50.00) per Over Limit transaction authorized.                                                                           7.1.1   Client is duly organized, validly existing and in good standing under the laws of the state of its formation.                   through Fuelman, payments for any products or services obtained using the Card(s), and late interest, penalties,                   one hundred eighty days (180) days of inactivity, where allowed by applicable law. Residual Account credit
3.4    Initial Cards. Upon Fuelman’s approval of Client’s Application, Fuelman will issue one or more Cards and                          Client has the power and authority to own its properties and to carry on its business as presently conducted and                fees, report delivery, reporting, account charges, service charges, costs and expenses (including attorneys’ fees)                 balances will be returned upon written request. Escheatment laws, where applicable, will be followed.
       Driver ID numbers to Client. Client shall be responsible for distributing the Cards and Driver IDs to its                         to execute and deliver, and enter and perform its obligations under this Agreement.                                             and all other obligations under this Agreement or otherwise. Client must pay all outstanding Obligations on the           10.6     Applying Payments. Fuelman uses a “balance-forward” based accounting system. Therefore, all payments
       employees or agents.                                                                                                      7.1.2   The execution, delivery and performance of this Agreement have been duly authorized by all necessary                            statement by the Due Date to avoid Late Fees and Finance Charges. Failure by Client to pay all amounts by the                      made by Client to Fuelman will be applied accordingly against the outstanding amount due at the time the
3.5    Additional Cards. If, at some time after the initial issuance of Cards to Client, Client desires one or more                      organizational action. This Agreement has been duly executed and delivered by Client and Guarantor, and                         Due Date shall be a breach of the Terms and Conditions of this Agreement. Conforming payments received by                          payment is received. Subject to applicable law, we will apply and allocate payments and credits among balances
       additional Cards, Client must notify Fuelman via the online application or in writing or by calling Fuelman                       constitutes the legal, valid and binding obligations of each such party, enforceable against such parties in                    7:00 a.m. Eastern Time on a business day (Monday through Friday of each week, excluding banking holidays)                          owed by Client (whether for purchases, fees, late interest, or otherwise) in any order and manner determined by
       Customer Service. Fuelman reserves the right to charge a fee of up to five dollars ($5.00) for creating and                       accordance with this Agreement, except as may be limited by applicable bankruptcy, insolvency, reorganization,                  will be credited to your Account as of the date received. Otherwise, payments will be credited to your Account                     Fuelman in its sole discretion. Client agrees that Fuelman has the unconditional right to exercise this discretion
       delivering each additional Card.                                                                                                  moratorium or similar laws affecting the enforcement of creditors’ rights generally and by general principles of                as of the next business day. In the event your billing statement reflects a Due Date which falls on a day which is                 in a way that is most favorable or convenient to Fuelman.
3.6    Replacement Cards. If Client desires one or more replacement Cards, including, but not limited to replacing lost                  equity.                                                                                                                         not a business day, your payment must be received by 7:00 a.m. Eastern Time on the preceding business day. If             10.7     Late Payments. All payments made by Client to Fuelman that are not received by the Due Date are considered
       or damaged Cards, Client must notify Fuelman via the online application or in writing or by calling Fuelman               7.1.3   The execution, delivery and performance of this Agreement by Client and Guarantor will not violate any                          we do not receive your payment for the Amount Due by the Due Date, you may not be able to make any further                         late. Fuelman reserves the right to charge 9.99% of the New Balance (defined below) with a minimum of
       Customer Service. Fuelman reserves the right to charge a fee of up to five dollars ($5.00) for creating and                       applicable law, rule or regulation or the charter, by-laws or other organizational documents of such parties or                 purchases until such time that you pay the entire outstanding balance on the Account. We may change our                            seventy five dollars ($75.00) for each late payment, not to exceed the maximum rate allowable by applicable
           law. To determine the New Balance for the purposes of late fees, Fuelman starts with the Amount Due on the
           statement for which the payment is late. Any purchases and other debits posted to the Account through the end                           Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 13 of 18
                                                                                                                                            without prior written notice and Client and Guarantor acknowledge and agree that Fuelman may take such
                                                                                                                                            actions without notice.
                                                                                                                                                                                                                                                                     17.2   Termination by Client. Client may terminate Client’s Account and its use of the Cards for any reason by
                                                                                                                                                                                                                                                                            providing written notice of such termination to Fuelman. Client remains obligated to pay for any and all
                                                                                                                                                                                                                                                                                                                                                                                                          by any other party. Claims and remedies sought as part of a class action, private attorney general or other
                                                                                                                                                                                                                                                                                                                                                                                                          representative action are subject to arbitration on an individual (non-class, non-representative) basis, and the
           date of the current (next succeeding) billing statement may be added to this. Appropriate finance charges or late       13       Events Of Default. The occurrence of any of the following shall constitute an “Event of Default” hereunder:                     transactions, balances, fees, and other amounts incurred up until midnight of the day Fuelman receives notice of              arbitrator may award relief only on an individual (non-class, non-representative) basis.
           interest charges and fees are added and other applicable adjustments made.                                              13.1.1   Client shall fail to pay any principal, late interest, or other amount payable in respect of any Obligation when                such termination.                                                                                                             Whose Claims are subject to arbitration? Not only ours and yours, but also Claims made by or against anyone
10.8       Annual Percentage Rate. The Annual Percentage Rate for purchases is thirty two percent (32%), which                              due;                                                                                                                     17.3   Termination by Fuelman. Fuelman may terminate Client’s Account and its use of the Cards for any reason,                       connected with us or you or claiming through us or you, such as a co-applicant or authorized user of your
           corresponds to the daily periodic rate of 0.0877%, or the maximum amount allowed by applicable law,                     13.1.2   Client shall fail to observe or perform any other covenant contained in this Agreement;                                         including but not limited to, inactivity, failure to promptly pay any amounts due Fuelman, failure to use the                 account, an employee, agent, representative, affiliated company, predecessor or successor, heir, assignee, or
           whichever is less. The daily periodic rate is the annual percentage rate divided by three hundred sixty-five            13.1.3   Any representation or warranty made by Client or Guarantor herein or in the Application proves untrue in any                    Cards exclusively for business purposes, or Fuelman’s decision to terminate the Fuelman Program. Fuelman                      trustee in bankruptcy.
           (365).                                                                                                                           material respect as of the date of the making or furnishing thereof;                                                            will notify Client’s Representative at the time of termination that the Client’s Account or Card(s) will be                   What time frame applies to Claims subject to arbitration? Claims arising in the past, present, or future,
10.9          Finance Charges. If Client's Statement is paid in full every Billing Cycle by the applicable Due Date, the           13.1.4   Either Client or Guarantor shall (i) make an assignment for the benefit of its creditors; (ii) admit in writing its             terminated along with the reason(s) for such termination.                                                                     including Claims arising before the opening of your account, are subject to arbitration.
           Account will not incur Finance Charges. Finance Charges begin to accrue for each purchase as of the date the                     inability to pay its debts as they become due; (iii) file a petition under any applicable insolvency, debtor relief or   18     Change In Ownership. Client must notify Fuelman immediately in the event of any sale of a majority                            Broadest interpretation. Any questions about whether Claims are subject to arbitration shall be resolved by
           purchase is added to the Account. If payment in full of the Amount Due shown on the Statement for a Billing                      reorganization statute, including without limitation, the United States Bankruptcy Code; (iv) be subject to an                  ownership of its equity, any sale of a majority of its assets, any merger, reorganization or other transaction                interpreting this arbitration provision in the broadest way the law will allow it to be enforced. This arbitration
           Cycle is credited to Client's Account by the Due Date shown on that respective Statement, then Finance Charges                   involuntary petition under any applicable insolvency, debtor relief, or reorganization statute; (v) appoint or                  which results in a change of ownership of Client. Fuelman may terminate the Account in its sole discretion                    provision is governed by the Federal Arbitration Act (the “FAA”).
           will not accrue for purchases from the date on which payment in full of that Amount Due is credited to Client's                  consent to the appointment of any receiver, conservator, liquidating agent, or committee in any insolvency,                     upon any change of ownership.                                                                                                 What about Claims filed in Small Claims Court? Claims filed in a small claims court are not subject to
           Account, provided the Amount Due of the next Statement attributable to such purchases is paid by the Due Date                    readjustment of debts, marshaling of assets or liabilities, or similar proceedings of, or relating to Client or          19     Contacts And Notices.                                                                                                         arbitration, so long as the matter remains in such court and advances only an individual (non-class, non-
           reflected in such next Statement (late interest due because Client does not pay in full the Amount Due of the                    Guarantor, or any substantial portion of their assets; or (vi) take any corporate action for the purpose of effecting    19.1   Fleet Contact. The “Fleet Contact” listed on the Application is authorized to provide Fuelman with the                        representative) Claim.
           next Statement will be reflected in the following Statement). In addition, Finance Charges will not accrue for                   any of the foregoing; or                                                                                                        information necessary to establish Client’s Account records and Cards, including, but not limited to vehicle,                 How Arbitration Works
           purchases during a Billing Cycle if the Amount Due shown on the Statement for the prior Billing Cycle is zero           13.1.5   Guarantor shall terminate or contest the validity or enforceability of Guarantor’s guaranty hereunder or                        driver and card user related information. Fuelman is authorized to send all Account information and Client’s                  How does a party initiate arbitration? The party filing an arbitration must choose one of the following three
           ($0) or a credit balance, provided the Amount Due of the next Statement attributable to such purchases is paid                   Guarantor’s guaranty hereunder shall be determined to be invalid or unenforceable for any reason.                               Cards to the Fleet Contact’s attention.                                                                                       arbitration firms and follow its rules and procedures for initiating and pursuing an arbitration: American
           by the Due Date reflected in such next Statement (late interest due because Client does not pay in full the             14       Remedies Upon Event Of Default. Without limiting any other rights or remedies of Fuelman provided for                    19.2   Accounts Payable Contact. The “Accounts Payable Contact” listed on the Application is authorized to provide                   Arbitration Association, JAMS, and National Arbitration Forum. Any arbitration hearing that you attend will be
           Amount Due of the next Statement will be reflected in the following Statement).                                                  elsewhere in this Agreement, or by applicable law, or in equity, or otherwise, upon or at any time after the                    Fuelman with payment information about payments on the Account. This contact may be the same person as the                    held at a place chosen by the arbitration firm in the same city as the U.S. District Court closest to your then
10.9.1     Periodic Finance Charges are calculated in two steps as follows: First, for each day of the Billing Cycle,                       occurrence of any Event of Default, Fuelman shall have and may exercise, at its election, from time to time, any                Fleet Contact and will be Fuelman’s primary contact in the event that the Account becomes delinquent or                       current billing address, or at some other place to which you and we agree in writing. You may obtain copies of
           Fuelman multiplies the daily balance by the applicable daily periodic rate.                                                      and all rights and remedies available at law, in equity, or otherwise, including, without limitation, (i) declaring             exceeds the assigned Spend Limit.                                                                                             the current rules of each of the three arbitration firms and forms and instructions for initiating arbitration by
10.9.2     Second, for each day of the prior Billing Cycle, Fuelman multiplies the daily balance for purchases made in that                 the entire unpaid balance of the Obligations hereunder or any part thereof immediately due and payable,                  19.3   Notices. Except as specified otherwise in this Agreement, all notices, requests, demand, or other                             contacting them as follows:
           Billing Cycle by the same daily periodic rate. However, Fuelman does not do this second step if it received                      whereupon it shall be due and payable; and (ii) demanding payment from the Guarantor.                                           communications required to be made pursuant to this Agreement shall be in writing and shall be given by mail                  American Arbitration Association, 335 Madison Avenue, Floor 10, New York, NY 10017-4605 Web site:
           payment in full of the Amount Due on Client's previous billing Statement by the date the payment was due or if          15       Dispute Resolution.                                                                                                             by first class, certified or registered mail, postage prepaid, or by the sending by facsimile (with confirmation by           www.adr.org
           a periodic finance charge was already billed on that balance.                                                           15.1     Disputed Transactions. To dispute any Transaction on Client’s Statement, Client must notify Fuelman in                          mail to be provided by the party giving notice) or by reputable overnight delivery service (such as FEDEX or                  JAMS, 1920 Main Street, Suite 300, Irvine, CA 92610 Web site: www.jamsadr.com
10.9.3     For finance charge calculation purposes, the Billing Cycle begins on the day after the Closing Date of the                       writing as set forth below within fifteen (15) days of the date of Client’s Statement. Fuelman will promptly                    UPS) or by personal delivery to the recipient party, to the address indicated below for Fuelman and in the                    National Arbitration Forum, P.O. Box 50191, Minneapolis, MN 55405 Web site: www.arbitration-forum.com
           Statement and includes the following Closing Date. The number of days in the Billing Cycle may vary.                             investigate the matter and respond to Client within sixty (60) days after receiving written notice. Notice should               Application for Client. Fuelman may provide any such notice to Client by including the notice in the Statement                At any time you or we may ask an appropriate court to compel arbitration of Claims, or to stay the litigation of
10.9.4     The daily balance is calculated by taking the beginning balance every day (which may include unpaid Finance                      be sent to: FUELMAN, P. O. Box 924138, Norcross, GA 30010, Attention: Customer Service. Fuelman shall                           provided to Client. A notice will be deemed received on the actual date of receipt. Fuelman’s address for                     Claims pending arbitration, even if such Claims are part of a lawsuit, unless a trial has begun or a final judgment
           Charges from previous Billing Cycles), adding any new transactions and any new fees, subtracting any credits or                  not be responsible for and Client shall waive any discrepancies or disputes that Client does not report to                      notices is: FUELMAN , P. O. Box 924138, Norcross, GA 30010, Attention: Customer Service.                                      has been entered. Even if a party fails to exercise these rights at any particular time, or in connection with any
           payments posted as of that day, and any other adjustments. Daily Periodic Finance Charges will be rounded to                     Fuelman in writing within fifteen (15) days after the date of Client’s Statement.                                        20     Maximum Lawful Rate. In no event shall any Finance Charges or other rates payable under this Agreement,                       particular Claims, that party can still require arbitration at a later time or in connection with any other Claims.
           the nearest cent. Unless Fuelman elects to use a later date, a new Transaction is added to the balance as of the        15.2     Disputed Transaction Notices. Client may report any dispute to Fuelman by telephone. However, telephone                         plus any other amounts paid in connection herewith, exceed the highest rate permissible under any law that a                  What procedures and law are applicable in arbitration? A single, neutral arbitrator will resolve Claims. The
           Transaction date shown on Client's billing report. A credit balance is treated as a balance of zero.                             notice will not preserve Client’s rights or otherwise serve as effective notice under this Agreement. Client must               court of competent jurisdiction shall, in a final determination, deem applicable. Client and Fuelman, in                      arbitrator will be either a lawyer with at least ten years of experience or a retired or former judge, selected in
10.10      Returned Payment. If a check, credit card charge, or EFT/ACH is returned or denied, Fuelman reserves the right                   put in writing any dispute regarding a Transaction on Client’s Statement. Client’s letter must include the                      executing and delivering this Agreement, intend legally to agree upon the rate or rates of interest and manner of             accordance with the rules of the arbitration firm. The arbitration will follow procedures and rules of the
           to charge the lesser of fifty dollars ($50.00) Returned Payment Fee or the maximum amount allowable by                           following information: name; Account number; date of the Statement; dollar amount and identification of the                     payment stated within it; provided, however, that, anything contained herein to the contrary notwithstanding, if              arbitration firm in effect on the date the arbitration is filed unless those procedures and rules are inconsistent
           applicable law for each occurrence. At our option, we will assess this fee the first time your check or payment is               Transaction(s) in question; and any possible explanation of the error.                                                          said rate or rates of interest or manner of payment exceeds the maximum allowable under applicable law, then,                 with this Agreement, in which case this Agreement will prevail. Those procedures and rules may limit the
           not honored even it is honored upon resubmission. Fuelman may also charge the applicable Late Fees and                  15.3     Dispute Resolution. The parties agree that they will work in good faith to resolve any disputes arising under this              ipso facto, as of the date of this Agreement, Client is and shall be liable only for the payment of such maximum              discovery available to you or us. The arbitrator will take reasonable steps to protect Client account information
           Finance Charges incurred if balance is not received by Due Date due to returned payment.                                         Agreement. If the dispute cannot be resolved by the parties, then at Fuelman’s sole discretion, the dispute will                amount as allowed by law, and payment received from Client in excess of such legal maximum amount,                            and other confidential information if requested to do so by you or us. The arbitrator will apply applicable
10.11      Reserve Amount. Fuelman will notify Client of any reserve amount (the “Reserve Amount”) necessary to open                        be resolved by binding arbitration in Atlanta, Georgia in compliance with the American Arbitration                              whenever received, shall be applied to reduce the principal balance of the Obligations hereunder to the extent of             substantive law consistent with the FAA and applicable statutes of limitations, will honor claims of privilege
           the Client’s Account. The Reserve Amount will be paid to Fuelman by Client prior to using the Cards. Client                      Association’s commercial arbitration rules or by litigation in accordance with Section 25.1. The foregoing does                 such excess.                                                                                                                  recognized at law, and will have the power to award to a party any damages or other relief provided for under
           shall continue paying Fuelman any amounts on any periodic Fuelman Statement by the Due Date. This Reserve                        not prohibit either party from seeking injunctive relief without first complying with this Section. Client will          21     Credit Reporting Agencies. Client and Guarantor(s) authorize Fuelman to report to any commercial credit                       applicable law. You or we may choose to have a hearing and be represented by counsel. The arbitrator will
           Amount will be held by Fuelman and may be returned to Client only after Client has satisfied all Obligations of                  reimburse Fuelman for all of its costs and expenses (including collections and attorney’s fees and costs) incurred              reporting agency, Client’s or Guarantor’s performance under this Agreement, including but not limited to Dunn                 make any award in writing and, if requested by you or us, will provide a brief statement of the reasons for the
           the Account, the Card(s) have been returned to Fuelman and the Account has been closed. In the Event of                          in connection with enforcing any of Fuelman’s rights under this Agreement. To accommodate the right to                          & Bradstreet, Experian Business or Equifax Credit Information Services. If the Account is personally                          award. An award in arbitration shall determine the rights and obligations between the named parties only, and
           Default (defined below), the Reserve Amount will be applied to the Account as a payment on the Account. Any                      arbitrate, Client agrees that Client will neither assert, nor participate in, a class action or other representative            guaranteed, Fuelman reserves the right to report Account information to consumer credit reporting agencies,                   only in respect of the Claims in arbitration, and shall not have any bearing on the rights and obligations of any
           interest earned on the reserve balance in the Account will accrue to Fuelman.                                                    action or proceeding related to this Agreement, the Account, the Cards or any other aspect of Client's                          including but not limited to Equifax Credit Information Services, Experian and TransUnion. Client and                         other person, or on the resolution of any other dispute.
           As part of our credit reviews, Client may be required to provide a Reserve Amount to Fuelman to secure the full                  relationship with Fuelman.                                                                                                      Guarantor have the right to notify the consumer reporting agencies not to use its respective credit report in                 Who pays? Whoever files the arbitration pays the initial filing fee. If we file, we pay; if you file, you pay,
           and faithful performance of all of Client’s obligations. If required, Client understands that the credit line will be   16       Security, Loss, Theft Or Unauthorized Use Of Card.                                                                              connection with a credit transaction it did not initiate. To do so, contact Equifax Credit Information Services,              unless you get a fee waiver under the applicable rules of the arbitration firm. If you have paid the initial filing
           equal to an amount that is up to 80% of the Reserve Amount. Client understands that the credit line will not be         16.1     General Security. Each Card can be programmed to only allow Fuel or both Fuel & Maintenance services such                       P.O. Box 740123, Atlanta, GA 30374-0123; Experian, P.O. Box 919 Allen, TX 75013; and TransUnion,                              fee and you prevail, we will reimburse you for that fee. All fees will be allocated as provided by the rules of the
           activated for use until Fuelman has received confirmation from its bank that the security deposit funds are                      as oil changes, vehicle washes, etc. Typically each Transaction is authorized with the Card number, product                     P.O. Box 97328, Jackson, MS 39288-7328; or Client and Guarantor may notify all three agencies by calling 1-                   arbitration firm and applicable law. However, we will advance or reimburse your fees if the arbitration firm or
           available for use. In the event Client defaults or otherwise fails to perform any obligation owed to Fuelman,                    code, quantity and driver’s Driver ID across the proprietary Fuelman network to ensure that the purchase is                     888-567-8688                                                                                                                  arbitrator determines there is good reason for requiring us to do so, or if you ask us and we determine there is
           Client authorizes Fuelman to use, without notice or demand, the Reserve Amount to satisfy any such default or                    authorized and limited to the product and quantity (e.g. gallons of Fuel or dollars of Maintenance) that have            22     Limitation of Liability. FUELMAN WILL HAVE NO LIABILITY FOR INDIRECT, SPECIAL,                                                good reason for doing so. Each party will bear the expense of that party’s attorneys, experts, and witnesses, and
           obligation. Client represents that the Reserve Amount is made in the ordinary course of Client’s business, and                   been pre-approved. This system also helps prevent unauthorized Driver IDs and stolen Cards from being used                      CONSEQUENTIAL, PUNITIVE, OR INCIDENTAL DAMAGES OF ANY KIND, INCLUDING CLAIMS                                                  other expenses, regardless of which party prevails, but a party may recover any or all expenses from another
           that the Reserve Amount is not a transfer made on account of any antecedent debt. No trust relationship is                       to make purchases. The product and quantity controls are subject to each Merchant Location’s POS                                FOR LOSS OF PROFITS, WHETHER RESULTING DIRECTLY OR INDIRECTLY TO CLIENT,                                                      party if the arbitrator, applying applicable law, so determines.
           created between Fuelman and Client as a result of the Client’s payment and Fuelman’s acceptance of the                           Authorization Limitations described in Section 16.9.                                                                            GUARANTOR, OR THIRD PARTIES, AND WHETHER ARISING IN CONTRACT, TORT, OR                                                        Who can be a party? Claims must be brought in the name of an individual person or entity and must proceed on
           security deposit. Client authorizes Fuelman to commingle the Reserve Amount with other Fuelman funds. After             16.2     Fuelman’s Liability. In the event an unauthorized Transaction occurs, subject to the limitations and client                     OTHERWISE, EVEN IF SUCH DAMAGES WERE FORESEEABLE OR RESULT FROM A BREACH OF                                                   an individual (non-class, non-representative) basis. The arbitrator will not award relief for or against anyone
           receiving a written request from Client, Fuelman may, but is not obligated to, reevaluate the necessity and the                  responsibilities explained in this Section 16, and in the event that the Account has been issued fewer than ten                 THIS AGREEMENT. IN THE EVENT A COURT IN A FINAL, NON-APPEALABLE AWARD FINDS                                                   who is not a party. If you or we require arbitration of a Claim, neither you, we, nor any other person may pursue
           amount of the Reserve Amount. Client will provide Fuelman financial information requested to conduct its                         (10) Cards, Fuelman will assume full responsibility for those purchases. If the Account has been issued ten (10)                FUELMAN LIABLE FOR ANY DIRECT DAMAGES, FUELMAN’S LIABILITY IN THE AGGREGATE                                                   the Claim in arbitration as a class action, private attorney general action or other representative action, nor may
           evaluation. Upon evidence of satisfactory improvement in Client’s financial condition, Fuelman may determine,                    or more Cards, Client assumes all liability and responsibility for unauthorized Transactions or Account activity.               FOR SUCH DIRECT DAMAGES WILL NOT EXCEED THE AMOUNT PAID OR PAYABLE BY CLIENT                                                  such Claim be pursued on your or our behalf in any litigation in any court. Claims, including assigned Claims,
           in its sole discretion, to return the Reserve Amount. Fuelman may also require an increase in the Reserve               16.3     Client’s Responsibility. It is the responsibility of Client to ensure proper security controls are kept in place to             TO FUELMAN FOR THE MONTH PRECEDING THE DATE ON WHICH THE CLAIM AROSE.                                                         of two or more persons may not be joined or consolidated in the same arbitration. However, applicants, co-
           Amount at any time from time to time in order to continue the credit relationship between the parties. Fuelman                   protect the Cards and Driver IDs and that only authorized employees or agents of Client use them to make                 23     Indemnification. To the maximum extent allowed by law, Client (the “Indemnitor”) will indemnify and hold                      applicants, authorized users on a single account and/or related accounts, or corporate affiliates are here
           will return the Reserve Amount to Client upon termination of the Account only after Client has satisfied all                     purchases. It is also the Client’s responsibility to lock any inactive, misplaced, or stolen Cards and Driver IDs               harmless Fuelman and its affiliates, directors, officers, employees, and agents (the “Indemnitees”) from and                  considered as one person.
           Obligations of the Account, the Card(s) have been returned to Fuelman and full performance by Client its                         immediately. Fuelman is not responsible for fraudulent Transactions made on unlocked Cards with valid Driver                    against any and all third party claims, losses, damages, suits, fees, judgments, costs, and expenses (collectively            When is an arbitration award final? The arbitrator’s award is final and binding on the parties unless a party
           obligations to Fuelman.                                                                                                          IDs. Client should use the online account application to lock Cards and Driver IDs instantly. Alternatively, the                referred to as “Claims”), including attorneys’ fees incurred in responding to such Claims, that the Indemnitees               appeals it in writing to the arbitration firm within fifteen days of notice of the award. The appeal must request a
11         Reporting.                                                                                                                       Client can contact Fuelman Customer Service during regular business hours via phone call with the requested                     may suffer or incur arising out of or in connection with (a) the Indemnitor’s (or its employees’ or agents’)                  new arbitration before a panel of three neutral arbitrators designated by the same arbitration firm. The panel
11.1       Statements. Fuelman shall furnish Client with a Statement at the end of each Billing Cycle.                                      change, in which case Fuelman will make the requested changes within 24 hours and assume responsibility for                     negligence, willful misconduct, or breach of any representation, warranty or other obligation under this                      will consider all factual and legal issues anew, follow the same rules that apply to a proceeding using a single
11.1.1     Information. The Statement will include the following information:                                                               any unauthorized purchases at that point. All Transactions in which a valid/unlocked Card number was used in                    Agreement; or (b) any personal injury (including death), damage to property, or environmental clean-up and                    arbitrator, and make decisions based on the vote of the majority. Costs will be allocated in the same way they
11.1.1.1   The Account number and other relevant billing information.                                                                       conjunction with a valid/active Driver ID will be considered to be authorized Transactions in which Client is                   related costs, resulting from the Indemnitor’s or its employees’ or agent’s acts or omissions. The Indemnitees                are allocated for arbitration before a single arbitrator. An award by a panel is final and binding on the parties
11.1.1.2   The previous unpaid charges.                                                                                                     fully responsible for payment. It is also the Client’s responsibility to review the standard fleet management                   will give prompt notice of any Claim to the Indemnitor, who will defend the Indemnitees at the Indemnitees’                   after fifteen days has passed. A final and binding award is subject to judicial review and enforcement as
11.1.1.3   The previous statement balance.                                                                                                  reports and optional eMail exception alerts to identify potential purchasing discrepancies. Client should instruct              request.                                                                                                                      provided by the FAA or other applicable law.
11.1.1.4   Any payments posted to the Account.                                                                                              its Cardholders to keep any record of their Driver ID separate from the vehicle’s Card.                                  24     Nondisclosure. Fuelman may provide to Client access to confidential and proprietary information regarding                     Survival and Severability of Terms
11.1.1.5   New charges and adjustments.                                                                                            16.4     Lost or Stolen Cards. Client shall report all lost or stolen Cards to Fuelman immediately via phone call to                     Fuelman’s business, business plans, pricing and reimbursement policies, and other issues (“Confidential                       This arbitration provision shall survive: (i) termination or changes in the Agreement, the account, or the
11.1.1.6   Amount Due.                                                                                                                      Fuelman Customer Service identifying the Card number and such other details concerning the loss or theft of the                 Information.”). Client will keep all Confidential Information in strict confidence and not disclose or use the                relationship between you and us concerning the account; (ii) the bankruptcy of any party; and (iii) any transfer,
11.2       Standard Fleet Management Report. Fuelman shall produce a standard fleet management report at the end of                         Cards as are known by Client, in which case Fuelman will make the requested changes within 24 hours and                         Confidential Information during the term of this Agreement and for five (5) years thereafter, provided that for               sale or assignment of your account, or any amounts owed on your account, to any other person or entity. If any
           each Billing Cycle.                                                                                                              assume responsibility for any unauthorized purchases at that point. Client shall be liable for all Transactions                 any Confidential Information deemed to be a “trade secret,” Client shall protect and not disclose or use such                 portion of this arbitration provision is deemed invalid or unenforceable, the remaining portions shall
11.2.1.1   Information. The standard fleet management report will include the following information:The applicable fleet                    made by lost or stolen Cards until 24 hours after the time Fuelman receives Client’s notice of such lost or stolen              Confidential Information for so long as such Confidential Information is will not disclose its terms except as                nevertheless remain in force. Any different agreement regarding arbitration must be agreed to in writing.
           customer number. A single Client’s Account can have multiple fleets (customer numbers) within it.                                Cards. Client and Guarantor(s) agree to and acknowledge full liability for any losses resulting from any failure                permitted by Fuelman. Client will inform its employees and agents as to the confidential and proprietary nature        25.2   Assignment. Client will not assign, including by operation of law, this Agreement or any right or obligation
11.2.1.2   Any rebates, discounts, report delivery, reporting, account charges, Finance Charges, late interest, fees, and                   to report the loss or theft of Card(s) in accordance with the terms hereof.                                                     of the Confidential Information to which they may be exposed and take all necessary actions to ensure that such               under this Agreement without the prior written consent of Fuelman. This Agreement, and any and all rights and
           other charges posted to the Account.                                                                                    16.5     Terminated Drivers. It is the Client’s responsibility to lock a terminated driver’s Driver ID as explained in                   employees and agents keep such information strictly confidential. Client will return any Confidential                         obligations associated with the Agreement, may be assigned by Fuelman upon notice to Client. All of
11.2.1.3   Detail on each Transaction posted to the Client’s Account during the Billing Cycle, including date, Merchant                     Section 16.3.                                                                                                                   Information upon request from Fuelman. Client agrees that any disclosure of Confidential Information would                    Fuelman’s rights under this Agreement and subsequent amendments shall also apply to any assignee of this
           Location, vehicle based on the Card used, employee/driver based on the Driver ID used, product description              16.6     Miscellaneous Product Purchase Limitations. In addition to the vehicle-related product categories (Fuel,                        cause irreparable harm for which monetary damages may not be a sufficient remedy, so Fuelman will be entitled                 Agreement. This Agreement is binding on the parties to this Agreement and their respective successors and
           based on the product type, quantity purchased, total purchase amount, and total applicable taxes.                                Maintenance supplies, and Maintenance services) a Card can be allowed to purchase non-vehicle related items                     to seek all remedies and damages available at law and in equity, including but not limited to injunctive relief,              permitted assigns.
11.3       Delivery Methods. Fuelman offers several different methods for delivering Statements and the standard fleet                      under the Miscellaneous product category. If a Client does not want to allow non-vehicle related purchases,                     without the posting of a bond.                                                                                         25.3   Relationship of Parties. Nothing in this Agreement will be construed to create a joint venture, partnership,
           management report:                                                                                                               Client should set each Card’s Miscellaneous product category spending limit to zero dollars ($0). Fuelman                25     Miscellaneous Provisions.                                                                                                     employment, or agency relationship between the parties for any purpose.
11.3.1     Via US Mail. Fuelman reserves the right to charge up to ten dollars ($10.00) for each mail delivery of each                      assumes no responsibility for any unauthorized Miscellaneous purchases.                                                  25.1   Governing Law; Waiver of Jury Trial; Binding Arbitration. This Agreement will be governed by Louisiana law,            25.4   Force Majeure. Except for payment obligations, neither party is liable for delays or failures in performance of
           report. Client with failed fax and email deliveries will be charged the mail delivery rate for any resubmission of      16.7     Tax Reporting Limitations. Fuelman calculates applicable taxes for Fuel. Applicable taxes for Maintenance                       without regard to its conflicts of laws principles. Many Account maintenance, treasury and accounting                         any obligations under this Agreement due to a cause beyond its reasonable control.
           the reports via mail, performed at Fuelman’s discretion.                                                                         and other non-Fuel purchases are dependent on the information provided to Fuelman by the applicable Merchant                    functions are performed by Fuelman in Louisiana, where it has a substantial presence.                                  25.5   No Waiver. No delay or omission by either party to exercise any right under this Agreement will impair or be
11.3.2     Via Facsimile. Fuelman reserves the right to charge up to five dollars ($5.00) for each fax delivery of each                     Location.                                                                                                                       Arbitration Client or FleetCor may, without the other’s consent, elect mandatory, binding arbitration for any                 construed as a waiver of such right. A waiver by any party of any breach or obligation will not be construed to
           report. Mailed resubmissions will be charged at the mail delivery rate described in Section 11.3.1.                     16.8     Merchant Limitations. The personnel (if any) at a Merchant Location are not the agents or employees of                          claim, dispute, or controversy between or among such parties relating to the Cards or Account, a prior related                be a waiver of any other breach or obligation. The party waiving its rights must sign all waivers. No waiver of
11.3.3     Via eMail. Mailed resubmissions will be charged at the mail delivery rate described in Section 11.3.1.                           Fuelman and Fuelman shall not be responsible for the products or services rendered by any of the Merchants or                   account, or the relationship of such parties, including without limitation claims regarding the application,                  any default, expressed or implied, made by either party hereto shall be binding upon the party making such
11.4       Optional Fleet Management Reports. Fuelman produces a variety of optional fleet management reports,                              any other liability or damage which arises from the action or negligence of the personnel of any of the                         enforceability, or interpretation of this Agreement and this arbitration provision, and no matter what legal theory           waiver in the event of a subsequent default.
           including YTD summaries, Maintenance-specific reports, driver-specific reports, and tax reports. Fuelman                         Merchants, their agents or their employees.                                                                                     such claims are based on or what remedy (damages, or injunctive or declaratory relief) such claims seek (a             25.6   Severability. If any provision of this Agreement is declared invalid, illegal, or unenforceable, the validity of the
           reserves the right to charge Client a fee of up to fifteen dollars ($15.00) for delivering each of these optional       16.9     POS Authorization Limitations. Authorization controls are provided as a convenience to the Client and are not                   “Claim”). To accommodate the right to arbitrate, Client agrees that it will neither assert, nor participate in, a             remaining provisions will not be affected. Whenever possible, each provision of this Agreement will be
           reports or up to one hundred dollars ($100.00) per quarter.                                                                      guaranteed to prevent unauthorized purchases. Specifically, depending on the particular point-of-sale (POS)                     class action or other representative action or proceeding related to this Agreement, the Account, the Cards or                interpreted in such manner as to be effective and valid under applicable law, but if any provision of this
11.5       Tax Exempt Processing & Reporting. Qualified tax exempt Clients may be eligible to purchase Fuel from                            equipment and Fuel dispenser controls being used by a particular Merchant Location, the product type and                        any other aspect of Client’s relationship with FleetCor. The party filing for arbitration must choose one of the              Agreement is held to be prohibited or invalid under applicable law, such provision will be ineffective only to the
           Fuelman tax-free at the point-of-sale. Fuelman reserves the right to charge a processing fee of up to one percent                spending limit may not be enforceable prior to completing the Transaction. In these situations the Transaction                  following arbitration firms and follow its rules and procedures for initiating (including paying the filing fee) and          extent of such prohibition or invalidity without invalidating the remainder of this Agreement.
           (1%) of the total purchases for this service except where prohibited by applicable law.                                          will still be considered to be authorized, but will be identified as an exception on the Client’s standard fleet                pursuing arbitration before a single neutral arbitrator: American Arbitration Association, National Arbitration        25.7   Interpretation. This Agreement will not be presumptively interpreted for or against any party by reason of that
11.6       Multiple Report Copies. Fuelman will provide multiple copies of mailed reports upon request. Fuelman may                         management report and reported via email if desired by Client.                                                                  Forum or JAMS. All other fees will be allocated as provided by the rules of the arbitration firm and applicable               party having drafted or negotiated, or failed to draft or negotiate, all or any portion of any provision of this
           charge up to five dollars ($5.00) per report copy.                                                                      16.10    Claims. All claims for defective Fuel or Maintenance must be made to the Merchant operating the Merchant                        law. Claims must be brought in the name of an individual person or entity and must proceed on an individual                   Agreement. The captions and headings included in this Agreement have been inserted for convenience only and
12         Change In Terms And Conditions. Fuelman may change the Terms and Conditions of this Agreement at any                             Location where such Fuel or Maintenance was purchased. Any claim for defective Fuel or Maintenance is                           (non-class, non-representative) basis.                                                                                        may not be used in connection with the interpretation of this Agreement. Each party intends that this Agreement
           time by giving Client written notice of such amendment. Guarantor agrees to be bound by any such changes, if                     waived by Client unless made in writing to Merchant, with a copy to Fuelman, within fifteen (15) days from the                  Claims Covered                                                                                                                will not benefit, or create any right or cause of action in or on behalf of, any person or entity other than the
           written notice is given to Client. Such changes will go into effect as outlined in the change notice. If permitted               date of the purchase of the alleged defective Fuel or Maintenance giving rise to the claim. Fuelman will not                    What Claims are subject to arbitration? All Claims relating to your Cards or Account, a prior related account, or             parties to this Agreement.
           by applicable law, such changes will apply to existing balances as well as future purchases and balances. Any                    accept any claims for defective Miscellaneous.                                                                                  our relationship are subject to arbitration, including Claims regarding the application, enforceability, or
           modification of or amendment to this Agreement will be delivered to Client through U.S. mail at the address             17       Term and Termination.                                                                                                           interpretation of this Agreement and this arbitration provision. All Claims are subject to arbitration, no matter
           Client provided to and periodically provides updates to Fuelman. All initial amendment notifications will be            17.1     Term. The term of the Account shall be one (1) year from the date the Cards are issued to Client unless either                  what legal theory they are based on or what remedy (damages, or injunctive or declaratory relief) they seek.                  (05232016)                                                                                                 FC3044
           sent to Client in advance of the effective date thereof or earlier as required by law. Client shall be deemed to                 party terminates the Account as provided in this Agreement. Thereafter, Fuelman will automatically renew                        This includes Claims based on contract, tort (including intentional tort), fraud, agency, your or our negligence,
           have accepted such amendments by continued use, after the effective date of the amendment, of any of the                         Client’s Account for additional one (1) year periods unless either Fuelman or Client gives the other party notice               statutory or regulatory provisions, or any other sources of law; Claims made as counterclaims, cross-claims,
           Card(s) issued to Client. Notwithstanding any of the foregoing provisions of this Section, Fuelman retains the                   of intent not to renew at least thirty (30) days before its scheduled expiration date. At the outset of any such one            third-party claims, interpleaders or otherwise; and Claims made independently or with other claims. A party
           right to change Spend Limits for the Account or to suspend, cancel, or terminate the Account or any Card                         year renewal period, Fuelman, at its discretion, may issue replacement Cards to Client.                                         who initiates a proceeding in court may elect arbitration with respect to any Claim advanced in that proceeding
Case 1:19-cv-00558-LMM Document 22-2 Filed 04/01/19 Page 14 of 18




                 EXHIBIT D
                                                                                                              Case 1:19-cv-00558-LMM Document 22-2      Filed
                                                                                                                                                    Fuelman receives04/01/19
                                                                                                       an Approval Letter and these Terms and Conditions to Client’s Representative       Page 15 of 18
                                                                                                                                                                    notice of such Card cancellation.
                                                                                                       along with Cards and Driver IDs issued for the Account. Upon Client’s first use
                                                                                                                                               3.12 Suspension of Cards. Fuelman, at its sole discretion, may suspend or terminate
                                                                                                                                                                                                                                                                                                       directly from the Merchant to Client when the Cardholder receives such non-Fuel
                                                                                                                                                                                                                                                                                                       product and/or service. Fuelman takes no title to Maintenance or Miscellaneous
                                                                                                       of a Card, Client will be deemed to have accepted the Approval Letter and these                 the use of any Card at any time for any reason, including, but not limited to,                  items.
             FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC                                              Terms and Conditions and Client and Fuelman shall be deemed to have entered                     inactivity, unusual activity, or suspected loss, theft, fraud, or in compliance with    5.3     Verification of Merchant Locations. Client acknowledges that not all retail
                     FUELMAN FLEET CARD CLIENT AGREEMENT                                               into this Agreement. If a Guarantor also submits the Application or a separate                  the USA Patriot Act. However, nothing in this Agreement shall obligate Fuelman                  locations selling Fuel and Maintenance accept Fuelman’s Cards. If Client is
                                 TERMS AND CONDITIONS                                                  guaranty then Client and Guarantor shall both be responsible for all payments                   to monitor the use of any Card, and, as described in this Agreement, Client is                  uncertain as to whether a location is able to accept the Cards, Client should visit
   1      Definitions.                                                                                 owed by Client hereunder and for compliance by Client with these Terms and                      solely responsible for the use of any outstanding Cards.                                        the online site locator at www.fuelman.com or contact Fuelman’s 24x365
   1.1    Account. “Account” shall mean the internal Fuelman account established for                   Conditions. If a Principal jointly submits the Application with Client, then Client     3.13    Suspension of Account. Fuelman, at its sole discretion, may suspend or terminate                Authorization Center at 800-877-9013.
          Client.                                                                                      and Principal are jointly and severally responsible for all payments owed by Client             the use of an Account at any time for any reason, including, but not limited to,        6       Safety.
   1.2    Agreement. “Agreement” shall mean this agreement comprised of the Application                hereunder and for compliance with these Terms and Conditions                                    inactivity, unusual activity, change in creditworthiness, late payment (excessive       6.1     Safe Fueling Operation. Client shall instruct all persons to whom Client provides
          (if any), the Approval Letter (if any) and this document containing the Terms and     2.2    Entire Agreement. These Terms and Conditions, together with the Application (if                 days beyond terms), aggregate outstanding balance owing on the Account                          a Card for purchasing Fuel in safe and proper fueling procedures. Client will
          Conditions.                                                                                  any) and the Approval Letter (if any), are the exclusive statement of the terms and             (outstanding Account balance and unbilled Transactions) over the Spend Limit or                 ensure that everyone using a Card issued in the name of Client is instructed in
   1.3    Agreement Date. “Agreement Date” shall mean the date on which Fuelman                        conditions with respect to their subject matter as of the Agreement Date and                    in compliance with the USA Patriot Act.                                                         applicable safety measures.
          accepts the Client’s Application and issues one or more Cards for Client’s                   supersede all prior agreements, negotiations, representations and proposals,            3.14    Non-Transferability; Revocability. All Cards and any and all rights and privileges      6.2     Safety Laws and Notices. Client shall comply, and Client shall cause its
          Account.                                                                                     whether written or oral. Deviations from the Agreement are not valid unless                     to which its holders are entitled are not transferable and may be revoked for any               employees and agents to comply, with all applicable local, state, and federal laws
   1.4    Application. “Application” shall mean the application completed by Client in                 confirmed in writing by an authorized representative of Fuelman.                                reason, including but not limited to, a breach of any of the Terms and Conditions               and regulations pertaining to the dispensing and use of Fuel at Merchant Locations
          applying for the Account through Fuelman.                                             3      Account Administration and Card Issuance.                                                       of this Agreement, without prior notice at any time and with no liability to                    as well as all safety notices posted by Merchants.
   1.5    Approval Letter. “Approval Letter” shall mean the letter, if any, sent by Fuelman     3.1    Establishment of Client Account. Upon issuance of the Cards, Fuelman will                       Fuelman, at which time any credit extended hereunder shall be revoked and all           7       Representations and Warranties. Client represents and warrants to Fuelman as
          to Client that approves the Application and establishes the Account under these              establish an Account for Client that will be used to pay for Fuel, Maintenance and              sums owed by Client to Fuelman pursuant hereto shall become immediately due                     of the date of the Application and on the date of each extension of credit under
          Terms and Conditions.                                                                        Miscellaneous items purchased through the use of the Cards at Merchant                          and payable.                                                                                    this Agreement that:
   1.6    Bank Account. “Bank Account” shall mean any bank account that Client has                     Locations. For purpose of determining Client’s domicile, Client acknowledges and        4       Services Provided.                                                                      7.1.1   Client is duly organized, validly existing and in good standing under the laws of
          designated on the Application or by written notice to Fuelman for electronic funds           agrees that its domicile shall be the state reflected in the Client’s mailing address   4.1     General Services. Fuelman shall provide the following services to Client under                  the state of its formation. Client has the power and authority to own its properties
          transfer, automated clearinghouse or other electronic transfer of money to pay               as reflected on the Client’s Statement.                                                         this Agreement:                                                                                 and to carry on its business as presently conducted and to execute and deliver, and
          amounts due for Client’s Account.                                                     3.2    Government Regulation. Neither Client nor any Guarantor of the Account shall            4.1.1   Issue to Client the Cards upon Fuelman’s approval of the Application.                           enter and perform its obligations under this Agreement.
   1.7    Billing Cycle. “Billing Cycle” shall mean the period of time set forth in the                (a) be or become at any time, and are not currently, subject to any law, regulation,    4.1.2   Maintain a network of Merchant Locations for Fuel and Maintenance where Client          7.1.2   The execution, delivery and performance of this Agreement have been duly
          Approval Letter or any subsequent notification for which Transactions will be                or list of any government agency (including, without limitation, the U.S. Office of             may make purchases with Cards pursuant to this Agreement.                                       authorized by all necessary organizational action. This Agreement has been duly
          accepted and a Statement for the Account will be provided.                                   Foreign Asset Control list) that prohibits or limits Fuelman from making any            4.1.3   Provide an online directory to identify accepting Merchant Locations.                           executed and delivered by Client and Guarantor, and constitutes the legal, valid
   1.8    Card or Cards. “Card” or “Cards” shall mean the Fuelman fleet card or cards                  advance or extension of credit to Client or any Guarantor of the Account or from        4.1.4   Maintain an authorization control system to verify that a Card being presented for              and binding obligations of each such party, enforceable against such parties in
          issued to Client.                                                                            otherwise conducting business with Client or any Guarantor of the Account, or (b)               payment is valid/active and that the Driver ID being used is valid/active for that              accordance with this Agreement, except as may be limited by applicable
   1.9    Cardholder. “Cardholder” shall mean the person presenting the Card to the                    fail to provide documentary and other evidence of Client's identity or the identity             particular Card. In addition, individual Card-level spending limits can be                      bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
          Merchant to be used to purchase Fuel and/or Maintenance.                                     of any Guarantor of the Account or person to whom Client gives a Card, as may                   established by the Client for each product category (e.g., Fuel, Maintenance                    enforcement of creditors’ rights generally and by general principles of equity.
   1.10   Client. “Client” shall mean the business entity identified in the Application.               be requested by Fuelman at any time to enable Fuelman to comply with any                        supplies, Maintenance services, Miscellaneous).                                         7.1.3   The execution, delivery and performance of this Agreement by Client and
   1.11   Client’s Representative. “Client’s Representative” shall mean the person(s)                  applicable law or regulation, including, without limitation, Section 326 of the         4.1.5   Issue management reports and billing Statements to Client showing details of all                Guarantor will not violate any applicable law, rule or regulation or the charter, by-
          identified as Client’s representative on the Application.                                    USA Patriot Act of 2001, 31 U.S.C. Section 5318.                                                posted Card Transactions (as detailed in Section 11.2) during the Billing Cycle.                laws or other organizational documents of such parties or any judgment, order or
   1.12   Driver ID. “Driver ID” shall mean the personal identification number issued to        3.3    Spend Limit. Upon Fuelman’s approval of the Client’s Application, Fuelman will          4.2     Referrals. Fuelman reserves the right to deliver informational material in                      ruling of any governmental authority.
          the Client by Fuelman for use with a Card to authorize a particular Transaction.             establish an aggregate spending limit for all the Cards issued to Client under the              reference to ancillary fleet management related products and services provided by       7.1.4   The financial and other information furnished by Client and Guarantor to Fuelman
   1.13   Due Date. “Due Date” shall mean the date upon which payment from Client is                   Account (the “Spend Limit”) based on Fuelman’s evaluation of the Client’s                       other vendors to the Client. In no case is Fuelman making any representation                    in the Application, or otherwise, is true, correct and complete in all material
          due to Fuelman as stated on Fuelman’s Statement to Client.                                   creditworthiness. Fuelman reserves the right to increase or decrease this Spend                 about the quality or value of any particular product or service.                                respects.
   1.14   FleetCor. “FleetCor” shall mean FleetCor Technologies Operating Company,                     Limit at any time with or without providing notice to Client. Fuelman may decide,       4.3     Ancillary Products and Services. Fuelman reserves the right to make certain             7.1.5   Cards issued to Client will be used only by Client’s employees and agents and will
          LLC, the company which owns the Accounts and in whose favor all Obligations,                 at its own discretion, to decline or approve any transactions made after the Client             ancillary fleet management related products and services (e.g., emergency                       not be distributed or resold to other companies without the express written consent
          as defined in Section 10.3, of Client under this Agreement flow.                             exceeds the Account Spend Limit, or to lock the Account until the balance due is                roadside assistance) that are delivered by other vendors/companies available to the             of Fuelman.
   1.15   Fuelman. “Fuelman” shall mean Fuelman, the division of FleetCor administering                paid in full.                                                                                   Client for purchase on Cards. For the purpose of reporting the Transactions, these      7.1.6   CLIENT WILL USE THE CARDS SOLELY FOR COMMERCIAL PURPOSES
          the Card(s) and Account.                                                              3.4    Initial Cards. Upon Fuelman’s approval of Client’s Application, Fuelman will                    ancillary products and services are considered Maintenance. The act of requesting               AND SHALL STRICTLY PROHIBIT ANY PERSONAL USE BY THE USERS
   1.16   Fuel. “Fuel” shall mean any combustible material dispensed by volume that is                 issue one or more Cards and Driver ID numbers to Client. Client shall be                        the ancillary product or service with a valid Card and Driver ID, establishes                   OF ITS CARDS.
          purchased with a Card.                                                                       responsible for distributing the Cards and Driver IDs to its employees or agents.               approval for Fuelman to charge and collect the corresponding balance incurred by        8        Conditions To Extension Of Credit. Any extension of credit under this
   1.17   Guaranteed Obligations. “Guaranteed Obligations” shall have the meaning set           3.5    Additional Cards. If, at some time after the initial issuance of Cards to Client,               these ancillary products and services.                                                          Agreement shall be subject to, and conditioned upon, satisfaction of the following
          forth in Section 10.4.                                                                       Client desires one or more additional Cards, Client must notify Fuelman via the         4.3.1   Roadside Assistance for Unattended Vehicles. Through an association with a third                requirements:
   1.18   Guarantor(s). “Guarantor” shall mean the person(s) identified on the Application             online application or in writing or by calling Fuelman Customer Service.                        party, Fuelman may offer roadside assistance for vehicles, including towing             8.1.1   Fuelman’s receipt of a duly executed counterpart of the Application by Client and,
          or a separate guaranty document, if any, that guarantees Client will comply with      3.6    Replacement Cards. If Client desires one or more replacement Cards, including,                  services. The services may not be            available for unattended vehicles. The             if requested, the Guarantor, in form and substance acceptable to Fuelman in its
          this Agreement and pay all amounts owed to Fuelman.                                          but not limited to replacing lost or damaged Cards, Client must notify Fuelman via              personnel of any such third party provider are not the agents or employees of                   sole discretion;
   1.19   Maintenance. “Maintenance” shall mean any non-Fuel product or service for a                  the online application or in writing or by calling Fuelman Customer Service.                    Fuelman and Fuelman shall not be responsible for the products or services               8.1.2   All representations and warranties set forth in this Agreement are true and correct;
          vehicle that is purchased with a Card (e.g., oil, wiper blades, fluids, towing,       3.7    Administration of Cards. Client shall be solely responsible for the use,                        rendered by such third party, or for any other liability or damage which arises         8.1.3   No event shall have occurred and be continuing, or would result from the
          roadside assistance, parts, supplies, tires, oil changes, brakes, glass, exhaust             maintenance, administration, and security of the Cards and any personal                         from the action or negligence of the personnel of the third party, its agents or its            extension of credit hereunder, that constitutes or would constitute (with notice or
          systems, transmissions, and repair services).                                                identification numbers, vehicle identification numbers, employee identification                 employees.                                                                                      the lapse of time or both) an Event of Default (defined below);
   1.20   Merchant. “Merchant” shall mean a third party that operates retail locations                 numbers or other information necessary to access your Account or to use any card        4.3.2    Additional Services. Client may be eligible for additional services from time to       8.1.4   Outstanding amounts due, including any applicable fees as described in this
          providing Fuel and/or Maintenance in the Fuelman network.                                    issued on your Account, including, but not limited to, within your business or                  time. If Client is eligible for an additional service, Fuelman may enroll Account in            Agreement, are paid by Due Date. Any amount not paid by the Due Date is
   1.21   Merchant Location. “Merchant Location” shall mean a Merchant’s Fuel and/or                   distributing cards to, and collecting cards from, your employees and agents. Client             the service. The terms and fees applicable to such service will be disclosed prior to           subject to Late Fees (Section 10.7) and Finance Charges (Section 10.9).
          Maintenance site that is participating in the Fuelman network, such that a Card              shall be solely responsible for monitoring transactions, statement balances, and                enrollment. Client will have the opportunity to opt-out of enrollment in such           8.1.5   After giving effect to any requested extension of credit, the aggregate outstanding
          may be used to purchase Fuel and/or Maintenance at such site.                                receipts as well as reviewing and replying to any fraud alert notifications.                    service.                                                                                        balance owing on the Account (outstanding Account balance and unbilled
   1.22   Miscellaneous. “Miscellaneous” shall mean any non-vehicle related product or                 Notwithstanding any other provision in this Agreement, Client shall be                  4.4     Inability to Operate. Fuelman shall have no responsibility for any person(s) or                 Transactions) shall not exceed Client’s Spend Limit, as determined by Fuelman
          service that is purchased with a Card (e.g., food, drink, magazines, cigarettes,             responsible for any loss or misuse of cards by your employees and agents or                     machine(s) rejection of or refusal to honor a Card. Client agrees there shall be no             from time to time in its sole discretion; and,
          lottery tickets).                                                                            others who obtain possession or use of cards issued to you. See Section 16 for                  liability to Fuelman or any other company or entity, if for any reason any              8.1.6   Receipt of any required Reserve Amount (as defined below) necessary to open the
   1.23   Principal. “Principal” shall mean the person identified on the Application, if any,          more information regarding Client responsibilities.                                             Merchant or Merchant Location should fail to allow the purchase of Fuel or                      Client’s Account.
          who applies for the Account as a co-maker with the Client                             3.8    Account Administration Fee. Fuelman shall be responsible for collecting and                     Maintenance, fail to authorize Transaction(s) or fail to operate in any other           9       Pricing.
   1.24   Reporting. “Reporting” shall mean related products or services that are purchased            reporting all Transactions by date, vehicle, Merchant Location, and driver based                manner, even though a Card is valid.                                                    9.1     Methodology.        Fuelman establishes competitive local market Fuel and
          to manage the vehicle fleet (e.g., paper report delivery, fax report delivery).              upon data received by Fuelman. In addition, Fuelman shall be responsible for            4.5     WARRANTY DISCLAIMER. FUELMAN DISCLAIMS ALL WARRANTIES,                                          Maintenance Transaction prices for the Fuelman Fleet Card program depending
   1.25   Statement. “Statement” shall mean the billing statement provided at the end of               maintaining the database for the Client with all Card numbers, vehicle data, driver             EXPRESS, IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF                                       on a variety of factors (e.g., product costs, purchase volume, market conditions).
          each Billing Cycle.                                                                          data, and purchase control data. Fuelman reserves the right to charge up to 10c                 MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR                                         Transaction pricing can be Merchant Retail-Based, Merchant National Account-
   1.26   Terms and Conditions. “Terms and Conditions” shall mean the terms and                        per gallon or two dollars ($2.00) per transaction Minimum Program                               NON-INFRINGEMENT. ALL FUELMAN ACCOUNTS, PRODUCTS, AND                                           Based, Fuelman Cost-Based or a combination thereof. The pricing methodology
          conditions contained in the Agreement and any other electronic or paper document             Administration Fee for ongoing program operation costs.                                         SERVICES ARE PROVIDED ON AN AS-IS BASIS.                                                        can vary by product type and is disclosed to Client in the Application, Approval
          presented to the Client by or on behalf of Fuelman in connection with this            3.9    Card Fees. Fuelman reserves the right to charge a card fee of up to ten dollars         5       Purchases.                                                                                      Letter, and/or subsequent written notification. Additional charges/fees and/or
          Agreement (e.g. the physical card, driver instructions, site guides, reports,                ($10.00) per Card per month to support the use of the Card.                             5.1     Use of Cards. Client may use the Cards at any participating Merchant Location                   discounts may apply based on the Client’s agreed-upon program.
          billing/statement inserts, Application, and web site). In the event of a conflict     3.10   Property. All Cards remain the property of Fuelman and shall be surrendered                     for the purchase of Fuel, Maintenance, or Miscellaneous items. To use a Card, the       9.2     Merchant Retail-Based Pricing. Client price for each Fuel or Maintenance
          between any such other document and this Agreement, this Agreement will                      immediately by Client to Fuelman upon Fuelman’s request or if Client or Fuelman                 Client should follow the directions for purchase established at the particular                  Transaction is equal to the prevailing Merchant Location’s retail price plus or
          control unless specifically provided otherwise in the other document.                        cancels the Card or Account as permitted herein.                                                Merchant Location.                                                                              minus a fixed adjustment factor but never below Fuelman cost. In the event there
   1.27   Transaction. “Transaction” shall mean any individual purchase with a Card.            3.11   Cancellation of Cards. If, at any time, for any reason, Client desires to cancel any    5.2     Title. As between Client and Fuelman, title to Fuel purchased with the Card                     is no established retail price (e.g., unattended fueling sites, mobile refueling), the
   2      General.                                                                                     particular Card, but not the Account, Client’s Representative must notify Fuelman               passes from Fuelman to Client when the Cardholder dispenses Fuel (when fuel                     retail price will be established by Fuelman.
   2.1    Agreement for Account and Services. Client and, if applicable, Principal or                  via the online application or in writing of such cancellation. Client’s liability for           leaves the fuel dispensing nozzle), except as otherwise provided by applicable          9.3     Merchant National Account-Based Pricing. Client price for each Fuel or
          Guarantor, shall submit an Application to signify Client’s application for an                purchases made using the canceled Card shall end at midnight of the day that                    law. Title to any non-Fuel product or service purchased with the Card passes                    Maintenance Transaction is equal to the Merchant’s prevailing national account
          Account with Fuelman. If Fuelman accepts such Application, Fuelman shall send
012018                                                                             FMPLT01
   9.4
          price.
          Fuelman Cost-Based Pricing.          Client price for each Fuel or Maintenance
                                                                                                                 Case 1:19-cv-00558-LMM Document 22-2Account
                                                                                                                                                         Filed       04/01/19 Billing Cycle. Page
                                                                                                          Agreement or otherwise. Client must pay all outstanding Obligations on the
                                                                                                                                                             for the previous
                                                                                                          statement by the Due Date to avoid Late Fees and Finance Charges. Failure by
                                                                                                                                                                                                          16 of
                                                                                                                                                                                               Fuelman reserves        18to charge an
                                                                                                                                                                                                                 the right
                                                                                                                                                     Exception Handling Fee of fifty dollars ($50.00) per occurrence for payments sent
                                                                                                                                                                                                                                                                                                          Residual Account credit balances will be returned upon written request.
                                                                                                                                                                                                                                                                                                          Escheatment laws, where applicable, will be followed.
          Transaction is equal to Fuelman’s delivered cost plus a mark-up. Fuelman’s cost                 Client to pay all amounts by the Due Date shall be a breach of the Terms and                    to any address other than the lockbox facility address as displayed on Statement. If   10.6     Applying Payments. Fuelman uses a “balance-forward” based accounting system.
          is dependent on a variety of factors and can include any or all of the following                Conditions of this Agreement. Conforming payments received at lockbox facility                  insufficient funds are available in the Account to pay the Account balance at the               Therefore, all payments made by Client to Fuelman will be applied accordingly
          components: wholesale cost; merchant freight; dealer adjustment; network                        address as displayed on Statement by 4:00 p.m. Eastern Time on a business day                   time a debit is initiated, at Fuelman's option, Client will not be able to make any             against the outstanding amount due at the time the payment is received. Subject to
          operation costs, merchant commission; and applicable taxes.                Under no             (Monday through Friday of each week, excluding banking holidays) will be                        further purchases using the Cards until such time that the Client pays the                      applicable law, we will apply and allocate payments and credits among balances
          circumstance will Client’s price be below Fuelman’s cost.                                       credited to your Account as of the date received. To be considered a conforming                 outstanding balance in the Account.                                                             owed by Client (whether for purchases, fees, late interest, or otherwise) in any
   9.5    Special Network Pricing. Fuelman reserves the right to charge for the use of                    payment, it must be recognized by the lockbox facility as “conforming” which            10.5.2 Client Initiated Online Payment. Prior to the Due Date specified on Fuelman’s                    order and manner determined by Fuelman in its sole discretion. Client agrees that
          select sites/merchants. The added charge to use these sites will not exceed the                 includes, but is not limited to, the following criteria: a single check without check          Statement to Client, Client will submit payment by online method equal to the                    Fuelman has the unconditional right to exercise this discretion in a way that is
          greater of ten cents ($0.10) per gallon or three dollars ($3.00) per transaction. The           skirt; sent in the envelope provided by Fuelman with remittance coupon in the                  accumulated balance of the Account for the previous Billing Cycle. If insufficient               most favorable or convenient to Fuelman.
          list of select sites/merchants is available upon request by calling Fuelman                     lower portion of the statement summary; one check per Account per Statement.                   funds are available on the Account balance at the time a debit is initiated, at         10.7     Late Payments. All payments made by Client to Fuelman that are not received by
          Customer Service.                                                                               Non-conforming payments will be credited to your Account as of the next                        Fuelman's option, Client will not be able to make any further purchases using the                the Due Date are considered late. Fuelman reserves the right to charge 9.99% of
   9.6    Universal Pricing. Client price for each Fuel or Maintenance Transaction is equal               business day. In the event your billing statement reflects a Due Date which falls              Cards until such time that the Client pays the outstanding balance in the Account.               the New Balance (defined below) with a minimum of seventy-five dollars
          to an index price established by surveying a subset of transactions in the fueling              on a day which is not a business day, your payment must be received by 4:00 p.                 Payments made on FleetNet.net via CheckFree before 5:00 p.m. Eastern Time on a                   ($75.00) for each late payment, not to exceed the maximum rate allowable by
          area. This index can vary from posted retail price and may include a mark-up, but               m. Eastern Time on the preceding business day. If we do not receive your                       business day will be credited to Client’s Account the next business day. Payment                 applicable law. To determine the New Balance for the purposes of late fees,
          will never be below Fuelman cost. The markup and index calculation basis may                    payment for the Amount Due by the Due Date, you may not be able to make any                    received on iFleet.com before 3:00 p.m. Eastern time on a business day will be                   Fuelman starts with the Amount Due on the statement for which the payment is
          vary by region and can change at any time.                                                      further purchases until such time that you pay the entire outstanding balance on               credited to Client’s Account as of the date received. Otherwise, online payments                 late. Any purchases and other debits posted to the Account through the end date of
   9.7    High Credit Risk Account (Level 2 Pricing). Fuelman may deem the Client to be                   the Account. We may change our billing and debiting cycle at any time by                       will be credited to Client’s Account within the next 2 business days.                            the current (next succeeding) billing statement may be added to this. Appropriate
          High Credit Risk Account and reserves the right to invoke Level 2 Pricing in the                reflecting the change on your billing statement.                                        10.5.3 Pay by Phone. By the Due Date, Fuelman will initiate, at Client’s request,                       finance charges or late interest charges and fees are added and other applicable
          event that the Client’s Commercial and/or Consumer Credit Score as reported by a         10.4 Guaranty. Guarantor hereby unconditionally and irrevocably guarantees to                          payment by phone either through Customer Service Representative or Interactive                  adjustments made.
          credit reporting agency utilized at Fuelman’s discretion is below Fuelman’s                     Fuelman and its successors, endorsees, transferees and assigns, the punctual                    Voice Response (IVR) system. Fuelman reserves the right to charge a fee of             10.8     Annual Percentage Rate. The Annual Percentage Rate for purchases is thirty-two
          standard threshold for creditworthiness (this threshold is five hundred and twenty              payment when due (whether at stated maturity, by acceleration or otherwise) and                 fifteen dollars ($15.00) for processing each Pay by Phone payment through IVR                   percent (32%), which corresponds to the daily periodic rate of 0.0877%, or the
          (520) for commercial credit scores and six hundred and sixty (660) for individual               performance of the Obligations, now or hereafter owing, whether for principal,                  system and twenty-five dollars ($25.00) for processing each Pay by Phone                        maximum amount allowed by applicable law, whichever is less. The daily
          credit scores), or the score drops by fifty-one (51) points or more in any 3 month              late interest, premiums, fees, expenses or otherwise (collectively, the “Guaranteed             Payment through Customer Service Representative. Payment by phone received                      periodic rate is the annual percentage rate divided by three hundred sixty-five
          rolling period, or the Client incurs more than one late fee in any 12-month rolling             Obligations”). Any and all payments by the Guarantor hereunder shall be made                    by 2:00 p.m. Eastern Time on a business day will be credited to your Account as                 (365).
          period, or is 30 days or more delinquent in any 12-month rolling period, or makes               free and clear of and without deduction for any set-off, counterclaim, or                       of the date received, otherwise pay by phone payments will be credited to Client’s     10.9     Finance Charges. If Client's Statement is paid in full every Billing Cycle by the
          a payment that is not honored by Customer’s bank. Level 2 Pricing is an                         withholding. Guarantor acknowledges and agrees that this is a guaranty of                       Account within the next 2 business days.                                                        applicable Due Date, the Account will not incur Finance Charges. Finance
          incremental charge above Client’s current pricing and the maximum increase is                   payment when due, and not of collection, and Guarantor agrees that his                  10.5.4 Fuelman Initiated Credit Card Charge. Prior to the Due Date specified on                         Charges begin to accrue for each purchase as of the date the purchase is added to
          twenty cents ($0.20) per gallon purchased. Level 2 Pricing remains in effect until              obligations under this Agreement shall not be discharged until the payment and                  Fuelman's Statement to Client, Fuelman will initiate a charge to the Client’s credit            the Account. If payment in full of the Amount Due shown on the Statement for a
          such time that Client is no longer considered High Credit Risk Account. Fuelman                 performance, in full, of the Guaranteed Obligations. Guarantor shall be regarded,               card on file to pay the accumulated balance of the Account from the previous                    Billing Cycle is credited to Client's Account by the Due Date shown on that
          will review each High Credit Risk Account at least once every three months for                  and shall be in the same position, as Client with respect to the Guaranteed                     Billing Cycle. Fuelman may also charge the credit card to pay the amount                        respective Statement, then Finance Charges will not accrue for purchases from the
          changes in creditworthiness. This decision is made solely by Fuelman based on                   Obligations. Guarantor expressly waives all rights he may now or in the future                  charged to the Account any time the balance of the Account reaches the Spend                    date on which payment in full of that Amount Due is credited to Client's Account,
          information provided by the credit reporting agency along with the Account’s                    have under any statute, or at common law, or at law or in equity, or otherwise, to              Limit. The exact time that the credit card will be charged for the amount due on                provided the Amount Due of the next Statement attributable to such purchases is
          payment history. The credit reporting agency does not participate in the decision.              compel Fuelman to proceed in respect of the Guaranteed Obligations against                      the Account may vary, depending on the processing cycle. If insufficient funds are              paid by the Due Date reflected in such next Statement (late interest due because
          Client questions concerning their commercial and/or consumer credit scores                      Client or any other party before proceeding against, or as a condition to                       available on the credit card to pay the Account balance at the time a debit is                  Client does not pay in full the Amount Due of the next Statement will be reflected
          should be directed to the applicable reporting agencies directly. D&B may be                    proceeding against, Guarantor. Guarantor acknowledges and agrees that any                       initiated, at Fuelman’s option, Client will be prevented from making any further                in the following Statement). In addition, Finance Charges will not accrue for
          contacted at 800-234-3867 or by mail to Dun and Bradstreet Corporation, 103 JFK                 delay or failure by Fuelman to take any action regarding the Guaranteed                         purchases using the Cards until such time that the Client pays the outstanding                  purchases during a Billing Cycle if the Amount Due shown on the Statement for
          Parkway, Short Hills, NJ 07078. Equifax may be contacted at 800-727-8495 or at                  Obligations does not limit or prohibit Fuelman from enforcing its rights under this             balance in the Account. Fuelman may change its billing and charge cycle at any                  the prior Billing Cycle is zero ($0) or a credit balance, provided the Amount Due
          sbfe@equifax.com. Experian may be contacted at 888-397-3742 or online at                        Agreement and further that Guarantor's liability under this Agreement shall not be              time by providing written notice to Client. Fuelman reserves the right to charge a              of the next Statement attributable to such purchases is paid by the Due Date
          www.experian.com/reportaccess.                                                                  eliminated or reduced by any such failure or delay on the part of Fuelman.                      credit card convenience fee up to three percent (3%) of the payment amount.                     reflected in such next Statement (late interest due because Client does not pay in
   9.8    Rebate/Volume Discount. Fuelman may provide rebate or volume discount off                       Guarantor further expressly waives and agrees not to assert or take advantage of        10.5.5 Fuelman Initiated Electronic Funds Transfer / Automated Clearinghouse                            full the Amount Due of the next Statement will be reflected in the following
          retail price for fuel and nonfuel purchases under certain customer pricing. Such                any defense based upon the failure of Fuelman in respect of the Guaranteed                      (EFT/ACH) Payment.                                                                              Statement).
          rebate or volume discount could be at transaction level or as separate credit. The              Obligations against Client or any other party for the payment and Guaranteed            10.5.5.1 Debits to Bank Account. On the Due Date identified on the Client’s Statement,         10.9.1   Periodic Finance Charges are calculated in two steps as follows: First, for each
          rebate program, if applicable to the Client, is only available if the Account is open,          Obligations. Guarantor agrees that any notice or directive given at any time by                 Fuelman will initiate a debit to the Bank Account to pay the accumulated balance                day of the Billing Cycle, Fuelman multiplies the daily balance by the applicable
          in good standing, and is not in default of the payment terms provided within these              any person to Fuelman which is inconsistent with the waivers in the preceding two               of the Account from the previous Billing Cycle. For daily billed Client, Fuelman                daily periodic rate.
          card client agreement terms and conditions. Please refer to the account pricing                 sentences shall be null and void and may be ignored by Fuelman. Guarantor                       will initiate a debit to the Bank Account to pay the accumulated balance of the        10.9.2   Second, for each day of the prior Billing Cycle, Fuelman multiplies the daily
          documentation for specifics regarding the rebate program detail. Aviation                       further hereby waives diligence, presentment and demand (whether for non-                       Account from the previous business day. Fuelman may also debit the Bank                         balance for purchases made in that Billing Cycle by the same daily periodic rate.
          purchases, bulk fuel purchases, international fuel purchases, transactions at non-              payment or protest) or notice of acceptance, maturity, extension of time, change in             Account to pay the amount charged to the Account any time the balance of the                    However, Fuelman does not do this second step if it received payment in full of
          qualifying gasoline merchants, and any account in default of the payment terms                  nature or form of the Guaranteed Obligations (including, without limitation,                    Account reaches the Spend Limit. The exact time that the Bank Account will be                   the Amount Due on Client's previous billing Statement by the date the payment
          provided within these card client agreement terms and conditions are excluded                   composition, the amount of, or the terms of, the Guaranteed Obligations), notice                debited for the amount charged to the Account may vary, depending on the                        was due or if a periodic finance charge was already billed on that balance.
          from the rebate program. Fuelman also reserve the right to change or terminate the              of material adverse change in Client’s financial condition or any other fact which              processing capabilities of the bank at which the Bank Account exists. If               10.9.3   For finance charge calculation purposes, the Billing Cycle begins on the day after
          rebate program at any time and in any manner with prior notice. Changes may                     might materially increase the risk to Guarantor with respect to any of the                      insufficient funds are available in the Bank Account to pay the Account balance at              the Closing Date of the Statement and includes the following Closing Date. The
          include, among other things, changing the benefits, imposing additional                         Guaranteed Obligations or all other demands whatsoever and waives the benefit of                the time a debit is initiated, Fuelman may prevent the Client from making any                   number of days in the Billing Cycle may vary.
          restrictions, or terminating the program. In addition, reserve the right to remove              all provisions of law which are or might be in conflict with the terms of this                  further purchases using the Cards until such time that the Client pays the             10.9.4   The daily balance is calculated by taking the beginning balance every day (which
          any account from the rebate program in the event of any fraud or abuse.                         Agreement.        Guarantor represents, warrants and agrees that Guarantor’s                    outstanding balance in the Account. Fuelman may change its billing and debiting                 may include unpaid Finance Charges from previous Billing Cycles), adding any
          Participation in the rebate program will be suspended if the account is suspended.              obligations under this Agreement are not and shall not be subject to any                        cycle at any time by providing written notice to Client. Fuelman reserves the right             new transactions and any new fees, subtracting any credits or payments posted as
   10     Billing & Payments.                                                                             counterclaims, offsets or defenses of any kind against Fuelman or Client now                    to charge a one-time set up fee up to fifty dollars ($50.00) per Account and a                  of that day, and any other adjustments. Daily Periodic Finance Charges will be
   10.1   Billing. Billing cycle is agreed upon with the Client during the Application and                existing or which may arise in the future. The Guarantor further agrees that the                EFT/ACH bank handling fee of up to five dollars ($5.00) per debit of the Client’s               rounded to the nearest cent. Unless Fuelman elects to use a later date, a new
          Account setup process. Client shall be responsible for all credit extended on the               Guaranteed Obligations may be amended, modified, increased, extended or                         Bank Account.                                                                                   Transaction is added to the balance as of the Transaction date shown on Client's
          Account. This is not a revolving credit account. The total amount shown on each                 renewed, in whole or in part, without notice to or further assent from Guarantor,       10.5.5.2 Change in Bank Account. To change the Bank Account, Client’s Representative                    billing report. A credit balance is treated as a balance of zero.
          Account Statement is due and payable in full by the Due Date shown on the                       and that Guarantor will remain bound upon its guaranty notwithstanding any                      must provide a written request of such change to Fuelman. The request should           10.10    Returned Payment. If a check, credit card charge, or EFT/ACH is returned or
          Statement. Unless otherwise agreed upon, the standard Due Date is ten (10) days                 amendment, modification, increase, extension or renewal of any guaranteed                       include the following information for the new account: bank name (the bank must                 denied, Fuelman reserves the right to charge the lesser of fifty dollars ($50.00)
          after the date the Account Statement is created, regardless of the delivery method.             Obligation. The foregoing waivers are of the essence of the transaction                         be a member of the National Automated Clearinghouse Association (NACHA);                        Returned Payment Fee or the maximum amount allowable by applicable law for
          Regardless of the delivery method selected, it shall be the obligation of the Client            contemplated by this Agreement and, but for the guaranty contained herein and                   branch address; branch number; bank routing number; and account number. The                     each occurrence. At our option, we will assess this fee the first time your check or
          to notify Fuelman within five (5) business days of the end of each Billing Cycle if             such waivers, Fuelman would decline to make the financial accommodations to                     request should also contain a voided check from the new account. It will take                   payment is not honored even it is honored upon resubmission. Fuelman may also
          Client does not receive a Statement. If the Client does not receive a Statement and             Client under this Agreement. Each Guarantor is liable on a joint and several basis              approximately ten or more days for Fuelman to change the account. During this                   charge the applicable Late Fees and Finance Charges incurred if balance is not
          thus payment is not completed by the Due Date, Client is responsible for any Late               with Client and each other Guarantor.                                                           time, Client agrees to cooperate with Fuelman to provide additional information                 received by Due Date due to returned payment.
          Fees or Finance Charges.                                                                 10.4.1 Account Principal Responsibility. Each Principal for this Account, if any, as shown             necessary to make the change and to execute a test of the change.                      10.11    Reserve Amount. Fuelman will notify Client of any reserve amount (the “Reserve
   10.2   Extended Terms Programs. Upon Client's request and subject to Fuelman                           on the Application, is personally and unconditionally, jointly and severally liable     10.5.6 Client Initiated Electronic Funds Transfer / Automated Clearinghouse                             Amount”) necessary to open the Client’s Account. The Reserve Amount will be
          approval, terms can be extended at an additional charge.                                        with Client, as principal and not as surety or guarantor, for the payment and                   (EFT/ACH/Wire) Payment. Prior to the Due Date, Client will initiate a credit to                 paid to Fuelman by Client prior to using the Cards. Client shall continue paying
   10.3   Payment. Client hereby unconditionally promises to pay Fuelman, in lawful                       performance when due of all obligations owed on the Account, regardless of who                  Fuelman’s bank account to pay the accumulated balance of the Client Account                     Fuelman any amounts on any periodic Fuelman Statement by the Due Date. This
          money of the United States of America and in accordance with this Agreement, all                made purchases using the Cards, and the Principal agrees to pay such amounts                    from the previous Billing Cycle after notifying and obtaining approval from a                   Reserve Amount will be held by Fuelman and may be returned to Client only after
          outstanding Obligations (as defined below) which may, from time to time, be                     according to the terms of this Agreement. Principal is responsible under this                   Fuelman Customer Service representative to do so. Fuelman reserves the right to                 Client has satisfied all Obligations of the Account, the Card(s) have been returned
          owing to Fuelman by Client. As used herein, “Obligations” shall mean all                        Agreement for all use of all of the Cards issued on the Account to the fullest                  charge a fee of up to fifty dollars ($50.00) for processing each Client initiated               to Fuelman and the Account has been closed. In the Event of Default (defined
          outstanding sums owing to Fuelman by Client, including, without limitation,                     extent permitted by law.                                                                        EFT/ACH/Wire payment.                                                                           below), the Reserve Amount will be applied to the Account as a payment on the
          reimbursement for petroleum products obtained through Fuelman, payments for              10.5 Payment Methods. The following terms shall apply to each of following payment             10.5.7 On Account. Fuelman may offer Client the ability to pay in advance for its Fuel                  Account. Any interest earned on the reserve balance in the Account will accrue to
          any products or services obtained using the Card(s), and late interest, penalties,              methods.                                                                                        purchases. The Account will be debited for each purchase. The Account will be                   Fuelman.
          fees, report delivery, reporting, account charges, service charges, costs and            10.5.1 Client Check. Prior to the Due Date specified on Fuelman’s Statement to Client,                 replenished by EFT with the amount equal to the prior week's Statement amount.                  As part of our credit reviews, Client may be required to provide a Reserve
          expenses (including attorneys’ fees) and all other obligations under this                       Client will submit payment by valid check equal to the accumulated balance of the                                                                                                               Amount to Fuelman to secure the full and faithful performance of all of Client’s
012018                                                                               FMPLT01
          obligations. If required, Client understands that the credit line will be equal to an
          amount that is up to 80% of the Reserve Amount. Client understands that the
                                                                                                                 Case 1:19-cv-00558-LMM Document 22-2made
                                                                                                         “Event of Default” hereunder:                   Filed
                                                                                                                                                           on unlocked04/01/19             Page
                                                                                                                                                                        Cards with valid Driver
                                                                                                  13.1.1 Client shall fail to pay any principal, late interest, or other amount payable in
                                                                                                                                                                                                       17 should
                                                                                                                                                                                                IDs. Client   of 18 use the online
                                                                                                                                                     account application to lock Cards and Driver IDs instantly. Alternatively, the
                                                                                                                                                                                                                                                                                                         other amounts incurred up until midnight of the day Fuelman receives notice of
                                                                                                                                                                                                                                                                                                         such termination.
          credit line will not be activated for use until Fuelman has received confirmation              respect of any Obligation when due;                                                               Client can contact Fuelman Customer Service during regular business hours via          17.3   Termination by Fuelman. Fuelman may terminate Client’s Account and its use of
          from its bank that the security deposit funds are available for use. In the event       13.1.2 Client shall fail to observe or perform any other covenant contained in this                      phone call with the requested change, in which case Fuelman will make the                     the Cards for any reason, including but not limited to, inactivity, failure to
          Client defaults or otherwise fails to perform any obligation owed to Fuelman,                  Agreement;                                                                                        requested changes within 24 hours and assume responsibility for any unauthorized              promptly pay any amounts due Fuelman, failure to use the Cards exclusively for
          Client authorizes Fuelman to use, without notice or demand, the Reserve Amount          13.1.3 Any representation or warranty made by Client or Guarantor herein or in the                       purchases at that point. All Transactions in which a valid/unlocked Card number               business purposes, or Fuelman’s decision to terminate the Fuelman Program.
          to satisfy any such default or obligation. Client represents that the Reserve                  Application proves untrue in any material respect as of the date of the making or                 was used in conjunction with a valid/active Driver ID will be considered to be                Fuelman will notify Client’s Representative at the time of termination that the
          Amount is made in the ordinary course of Client’s business, and that the Reserve               furnishing thereof;                                                                               authorized Transactions in which Client is fully responsible for payment. It is also          Client’s Account or Card(s) will be terminated along with the reason(s) for such
          Amount is not a transfer made on account of any antecedent debt. No trust               13.1.4 Either Client or Guarantor shall (i) make an assignment for the benefit of its                    the Client’s responsibility to review the standard fleet management reports and               termination.
          relationship is created between Fuelman and Client as a result of the Client’s                 creditors; (ii) admit in writing its inability to pay its debts as they become due; (iii)         optional eMail exception alerts to identify potential purchasing discrepancies.        18     Change In Ownership. Client must notify Fuelman immediately in the event of
          payment and Fuelman’s acceptance of the security deposit. Client authorizes                    file a petition under any applicable insolvency, debtor relief or reorganization                  Client should instruct its Cardholders to keep any record of their Driver ID                  any sale of a majority ownership of its equity, any sale of a majority of its assets,
          Fuelman to commingle the Reserve Amount with other Fuelman funds. After                        statute, including without limitation, the United States Bankruptcy Code; (iv) be                 separate from the vehicle’s Card.                                                             any merger, reorganization or other transaction which results in a change of
          receiving a written request from Client, Fuelman may, but is not obligated to,                 subject to an involuntary petition under any applicable insolvency, debtor relief, or       16.4 Lost or Stolen Cards. Client shall report all lost or stolen Cards to Fuelman                  ownership of Client. Fuelman may terminate the Account in its sole discretion
          reevaluate the necessity and the amount of the Reserve Amount. Client will                     reorganization statute; (v) appoint or consent to the appointment of any receiver,                immediately via phone call to Fuelman Customer Service identifying the Card                   upon any change of ownership.
          provide Fuelman financial information requested to conduct its evaluation. Upon                conservator, liquidating agent, or committee in any insolvency, readjustment of                   number and such other details concerning the loss or theft of the Cards as are         19     Contacts And Notices.
          evidence of satisfactory improvement in Client’s financial condition, Fuelman                  debts, marshaling of assets or liabilities, or similar proceedings of, or relating to             known by Client, in which case Fuelman will make the requested changes within          19.1   Fleet Contact. The “Fleet Contact” listed on the Application is authorized to
          may determine, in its sole discretion, to return the Reserve Amount. Fuelman may               Client or Guarantor, or any substantial portion of their assets; or (vi) take any                 24 hours and assume responsibility for any unauthorized purchases at that point.              provide Fuelman with the information necessary to establish Client’s Account
          also require an increase in the Reserve Amount at any time from time to time in                corporate action for the purpose of effecting any of the foregoing; or                            Client shall be liable for all Transactions made by lost or stolen Cards until 24             records and Cards, including, but not limited to vehicle, driver and card user
          order to continue the credit relationship between the parties. Fuelman will return      13.1.5 Guarantor shall terminate or contest the validity or enforceability of Guarantor’s                hours after the time Fuelman receives Client’s notice of such lost or stolen Cards.           related information. Fuelman is authorized to send all Account information and
          the Reserve Amount to Client upon termination of the Account only after Client                 guaranty hereunder or Guarantor’s guaranty hereunder shall be determined to be                    Client and Guarantor(s) agree to and acknowledge full liability for any losses                Client’s Cards to the Fleet Contact’s attention.
          has satisfied all Obligations of the Account, the Card(s) have been returned to                invalid or unenforceable for any reason.                                                          resulting from any failure to report the loss or theft of Card(s) in accordance with   19.2   Accounts Payable Contact. The “Accounts Payable Contact” listed on the
          Fuelman and full performance by Client its obligations to Fuelman.                      14     Remedies Upon Event Of Default. Without limiting any other rights or remedies                     the terms hereof.                                                                             Application is authorized to provide Fuelman with payment information about
   11     Reporting.                                                                                     of Fuelman provided for elsewhere in this Agreement, or by applicable law, or in            16.5 Terminated Drivers. It is the Client’s responsibility to lock a terminated driver’s            payments on the Account. This contact may be the same person as the Fleet
   11.1 Statements. Fuelman shall furnish Client with a Statement at the end of each                     equity, or otherwise, upon or at any time after the occurrence of any Event of                    Driver ID as explained in Section 16.3.                                                       Contact and will be Fuelman’s primary contact in the event that the Account
          Billing Cycle.                                                                                 Default, Fuelman shall have and may exercise, at its election, from time to time,           16.6 Card Purchasing Controls. Cards may be configured to attempt to limit                          becomes delinquent or exceeds the assigned Spend Limit.
   11.1.1 Information. The Statement will include the following information:                             any and all rights and remedies available at law, in equity, or otherwise, including,             acceptance and transaction amounts, for example, by limiting Card authorization        19.3   Notices. Except as specified otherwise in this Agreement, all notices, requests,
   11.1.1.1 The Account number and other relevant billing information.                                   without limitation, (i) declaring the entire unpaid balance of the Obligations                    to: specific merchant category codes (MCCs), maximum transaction dollar                       demand, or other communications required to be made pursuant to this Agreement
   11.1.1.2 The previous unpaid charges.                                                                 hereunder or any part thereof immediately due and payable, whereupon it shall be                  amounts, maximum number of transactions in a given time period, certain days of               shall be in writing and shall be given by mail by first class, certified or registered
   11.1.1.3         The previous statement balance.                                                      due and payable; and (ii) demanding payment from the Guarantor.                                   the week, and times of day, etc. Cards may also be configured to prompt for a                 mail, postage prepaid, or by the sending by facsimile (with confirmation by mail
   11.1.1.4 Any payments posted to the Account.                                                   15     Dispute Resolution.                                                                               valid driver or vehicle identification number (ID) and odometer at most fueling               to be provided by the party giving notice) or by reputable overnight delivery
   11.1.1.5New charges and adjustments.                                                           15.1 Disputed Transactions. To dispute any Transaction on Client’s Statement, Client                     locations prior to turning on the pump. While Merchants may limit the amount of               service (such as FEDEX or UPS) or by personal delivery to the recipient party, to
   11.1.1.6Amount Due.                                                                                   must notify Fuelman in writing as set forth below within fifteen (15) days of the                 fuel dispensed per transaction, fuel pumps typically do not automatically shut off            the address indicated below for Fuelman and in the Application for Client.
   11.2 Standard Fleet Management Report. Fuelman shall produce a standard fleet                         date of Client’s Statement. Fuelman will promptly investigate the matter and                      at a Card’s transaction dollar limit. Operator establishes these standard parameter           Fuelman may provide any such notice to Client by including the notice in the
          management report at the end of each Billing Cycle.                                            respond to Client within sixty (60) days after receiving written notice. Notice                   controls as a means of assisting Client in limiting purchase abuse and fraud.                 Statement provided to Client. A notice will be deemed received on the actual date
   11.2.1.1 Information. The standard fleet management report will include the following                 should be sent to: FUELMAN, P. O. Box 924138, Norcross, GA 30010,                                 While Operator attempts to control the use of the Card to the parameters selected,            of receipt. Fuelman’s address for notices is: FUELMAN , P. O. Box 924138,
          information: The applicable fleet customer number. A single Client’s Account                   Attention: Customer Service. Fuelman shall not be responsible for and Client                      Client agrees to pay for all transactions on the Account ("Charges") regardless of            Norcross, GA 30010, Attention: Customer Service.
          can have multiple fleets (customer numbers) within it.                                         shall waive any discrepancies or disputes that Client does not report to Fuelman in               whether such charges are within or outside the parameters established for each         20     Maximum Lawful Rate. In no event shall any Finance Charges or other rates
   11.2.1.2Any rebates, discounts, report delivery, reporting, account charges, Finance                  writing within fifteen (15) days after the date of Client’s Statement.                            Card.                                                                                         payable under this Agreement, plus any other amounts paid in connection
          Charges, late interest, fees, and other charges posted to the Account.                  15.2 Disputed Transaction Notices. Client may report any dispute to Fuelman by                     16.7 Miscellaneous Product Purchase Limitations. In addition to the vehicle-related                 herewith, exceed the highest rate permissible under any law that a court of
   11.2.1.3Detail on each Transaction posted to the Client’s Account during the Billing                  telephone. However, telephone notice will not preserve Client’s rights or                         product categories (Fuel, Maintenance supplies, and Maintenance services) a Card              competent jurisdiction shall, in a final determination, deem applicable. Client and
          Cycle, including date, Merchant Location, vehicle based on the Card used,                      otherwise serve as effective notice under this Agreement. Client must put in                      can be allowed to purchase non-vehicle related items under the Miscellaneous                  Fuelman, in executing and delivering this Agreement, intend legally to agree upon
          employee/driver based on the Driver ID used, product description based on the                  writing any dispute regarding a Transaction on Client’s Statement. Client’s letter                product category. If a Client does not want to allow non-vehicle related                      the rate or rates of interest and manner of payment stated within it; provided,
          product type, quantity purchased, total purchase amount, and total applicable                  must include the following information: name; Account number; date of the                         purchases, Client should set each Card’s Miscellaneous product category spending              however, that, anything contained herein to the contrary notwithstanding, if said
          taxes.                                                                                         Statement; dollar amount and identification of the Transaction(s) in question; and                limit to zero dollars ($0). Fuelman assumes no responsibility for any unauthorized            rate or rates of interest or manner of payment exceeds the maximum allowable
   11.3 Delivery Methods. Fuelman offers several different methods for delivering                        any possible explanation of the error.                                                            Miscellaneous purchases.                                                                      under applicable law, then, ipso facto, as of the date of this Agreement, Client is
          Statements and the standard fleet management report: Via US Mail: Fuelman               15.3 Dispute Resolution. The parties agree that they will work in good faith to resolve            16.8 Tax Reporting Limitations. Fuelman calculates applicable taxes for Fuel.                       and shall be liable only for the payment of such maximum amount as allowed by
          reserves the right to charge up to ten dollars ($10.00) for each mail delivery of              any disputes arising under this Agreement. If the dispute cannot be resolved by                   Applicable taxes for Maintenance and other non-Fuel purchases are dependent on                law, and payment received from Client in excess of such legal maximum amount,
          each report. Client with failed fax and email deliveries will be charged the mail              the parties, then at Fuelman’s sole discretion, the dispute will be resolved by                   the information provided to Fuelman by the applicable Merchant Location.                      whenever received, shall be applied to reduce the principal balance of the
          delivery rate for any resubmission of the reports via mail, performed at Fuelman’s             binding arbitration in Atlanta, Georgia in compliance with the American                     16.9 Merchant Limitations. The personnel (if any) at a Merchant Location are not the                Obligations hereunder to the extent of such excess.
          discretion. Via eMail: Mailed resubmissions will be charged at the mail delivery               Arbitration Association’s commercial arbitration rules or by litigation in                        agents or employees of Fuelman and Fuelman shall not be responsible for the            21     Credit Reporting Agencies. Client and Guarantor(s) authorize Fuelman to report
          rate described above.                                                                          accordance with Section 25.1. The foregoing does not prohibit either party from                   products or services rendered by any of the Merchants or any other liability or               to any commercial credit reporting agency, Client’s or Guarantor’s performance
   11.4 Optional Fleet Management Reports. Fuelman produces a variety of optional fleet                  seeking injunctive relief without first complying with this Section. Client will                  damage which arises from the action or negligence of the personnel of any of the              under this Agreement, including but not limited to Dunn & Bradstreet, Experian
          management reports, including YTD summaries, Maintenance-specific reports,                     reimburse Fuelman for all of its costs and expenses (including collections and                    Merchants, their agents or their employees.                                                   Business or Equifax Credit Information Services. If the Account is personally
          driver-specific reports, and tax reports. Fuelman reserves the right to charge                 attorney’s fees and costs) incurred in connection with enforcing any of Fuelman’s           16.10 POS Authorization Limitations. Authorization controls are provided as a                       guaranteed, Fuelman reserves the right to report Account information to consumer
          Client a fee of up to fifteen dollars ($15.00) per report or up to one hundred                 rights under this Agreement. To accommodate the right to arbitrate, Client agrees                 convenience to the Client and are not guaranteed to prevent unauthorized                      credit reporting agencies, including but not limited to Equifax Credit Information
          dollars ($100.00) per quarter for delivering each of these optional reports.                   that Client will neither assert, nor participate in, a class action or other                      purchases.     Specifically, depending on the particular point-of-sale (POS)                  Services, Experian and TransUnion. Client and Guarantor have the right to notify
   11.5 Tax Exempt Processing & Reporting. Qualified tax exempt Clients may be                           representative action or proceeding related to this Agreement, the Account, the                   equipment and Fuel dispenser controls being used by a particular Merchant                     the consumer reporting agencies not to use its respective credit report in
          eligible to purchase Fuel from Fuelman tax-free at the point-of-sale. Fuelman                  Cards or any other aspect of Client's relationship with Fuelman.                                  Location, the product type and spending limit may not be enforceable prior to                 connection with a credit transaction it did not initiate. To do so, contact Equifax
          reserves the right to charge a processing fee of up to one percent (1%) of the total    16     Security, Loss, Theft Or Unauthorized Use Of Card.                                                completing the Transaction. In these situations, the Transaction will still be                Credit Information Services, P.O. Box 740123, Atlanta, GA 30374-0123;
          purchases for this service except where prohibited by applicable law.                   16.1 General Security. Each Card can be programmed to only allow Fuel or both Fuel                       considered to be authorized, but will be identified as an exception on the Client’s           Experian, P.O. Box 919 Allen, TX 75013; and TransUnion, P.O. Box 97328,
   11.6 Multiple Report Copies. Fuelman will provide multiple copies of mailed reports                   & Maintenance services such as oil changes, vehicle washes, etc. Typically, each                  standard fleet management report and reported via email if desired by Client.                 Jackson, MS 39288-7328; or Client and Guarantor may notify all three agencies
          upon request.                                                                                  Transaction is authorized with the Card number, product code, quantity and                  16.11 Claims. All claims for defective Fuel or Maintenance must be made to the                      by calling 1-888-567-8688
   12     Change In Terms And Conditions. Fuelman may change the Terms and                               driver’s Driver ID across the proprietary Fuelman network to ensure that the                      Merchant operating the Merchant Location where such Fuel or Maintenance was            22     Limitation of Liability. FUELMAN WILL HAVE NO LIABILITY FOR
          Conditions of this Agreement at any time by giving Client written notice of such               purchase is authorized and limited to the product and quantity (e.g. gallons of Fuel              purchased. Any claim for defective Fuel or Maintenance is waived by Client                    INDIRECT, SPECIAL, CONSEQUENTIAL, PUNITIVE, OR INCIDENTAL
          amendment. Guarantor agrees to be bound by any such changes, if written notice                 or dollars of Maintenance) that have been pre-approved. This system also helps                    unless made in writing to Merchant, with a copy to Fuelman, within fifteen (15)               DAMAGES OF ANY KIND, INCLUDING CLAIMS FOR LOSS OF PROFITS,
          is given to Client. Such changes will go into effect as outlined in the change                 prevent unauthorized Driver IDs and stolen Cards from being used to make                          days from the date of the purchase of the alleged defective Fuel or Maintenance               WHETHER RESULTING DIRECTLY OR INDIRECTLY TO CLIENT,
          notice. If permitted by applicable law, such changes will apply to existing                    purchases. The product and quantity controls are subject to each Merchant                         giving rise to the claim. Fuelman will not accept any claims for defective                    GUARANTOR, OR THIRD PARTIES, AND WHETHER ARISING IN
          balances as well as future purchases and balances. Any modification of or                      Location’s POS Authorization Limitations described in Section 16.9.                               Miscellaneous.                                                                                CONTRACT, TORT, OR OTHERWISE, EVEN IF SUCH DAMAGES WERE
          amendment to this Agreement will be delivered to Client through U.S. mail at the        16.2 Fuelman’s Liability. In the event an unauthorized Transaction occurs, subject to              17    Term and Termination.                                                                         FORESEEABLE OR RESULT FROM A BREACH OF THIS AGREEMENT.
          address Client provided to and periodically provides updates to Fuelman. All                   the limitations and client responsibilities explained in this Section 16, and in the        17.1 Term. The term of the Account shall be one (1) year from the date the Cards are                IN THE EVENT A COURT IN A FINAL, NON-APPEALABLE AWARD
          initial amendment notifications will be sent to Client in advance of the effective             event that the Account has been issued fewer than ten (10) Cards, Fuelman will                    issued to Client unless either party terminates the Account as provided in this               FINDS FUELMAN LIABLE FOR ANY DIRECT DAMAGES, FUELMAN’S
          date thereof or earlier as required by law. Client shall be deemed to have accepted            assume full responsibility for those purchases. If the Account has been issued ten                Agreement. Thereafter, Fuelman will automatically renew Client’s Account for                  LIABILITY IN THE AGGREGATE FOR SUCH DIRECT DAMAGES WILL
          such amendments by continued use, after the effective date of the amendment, of                (10) or more Cards, Client assumes all liability and responsibility for unauthorized              additional one (1) year periods unless either Fuelman or Client gives the other               NOT EXCEED THE AMOUNT PAID OR PAYABLE BY CLIENT TO
          any of the Card(s) issued to Client. Notwithstanding any of the foregoing                      Transactions or Account activity.                                                                 party notice of intent not to renew at least thirty (30) days before its scheduled            FUELMAN FOR THE MONTH PRECEDING THE DATE ON WHICH THE
          provisions of this Section, Fuelman retains the right to change Spend Limits for        16.3 Client’s Responsibility. It is the responsibility of Client to ensure proper security               expiration date. At the outset of any such one-year renewal period, Fuelman, at its           CLAIM AROSE.
          the Account or to suspend, cancel, or terminate the Account or any Card without                controls are kept in place to protect the Cards and Driver IDs and that only                      discretion, may issue replacement Cards to Client.                                     23     Indemnification. To the maximum extent allowed by law, Client (the
          prior written notice and Client and Guarantor acknowledge and agree that                       authorized employees or agents of Client use them to make purchases. It is also             17.2 Termination by Client. Client may terminate Client’s Account and its use of the                “Indemnitor”) will indemnify and hold harmless Fuelman and its affiliates,
          Fuelman may take such actions without notice.                                                  the Client’s responsibility to lock any inactive, misplaced, or stolen Cards and                  Cards for any reason by providing written notice of such termination to Fuelman.              directors, officers, employees, and agents (the “Indemnitees”) from and against
   13     Events Of Default. The occurrence of any of the following shall constitute an                  Driver IDs immediately. Fuelman is not responsible for fraudulent Transactions                    Client remains obligated to pay for any and all transactions, balances, fees, and             any and all third party claims, losses, damages, suits, fees, judgments, costs, and
012018                                                                               FMPLT01
          expenses (collectively referred to as “Claims”), including attorneys’ fees incurred
          in responding to such Claims, that the Indemnitees may suffer or incur arising out
                                                                                                          Case 1:19-cv-00558-LMM Document 22-2account;
                                                                                                                                                   Filed        04/01/19
                                                                                                                                                       (ii) the bankruptcy of any party;Page
                                                                                                   What about Claims filed in Small Claims Court? Claims filed in a small claims        and (iii) any18     ofsale18
                                                                                                                                                                                                      transfer,    or assignment
                                                                                                                                              of your account, or any amounts owed on your account, to any other person or
                                                                                                   court are not subject to arbitration, so long as the matter remains in such court and
          of or in connection with (a) the Indemnitor’s (or its employees’ or agents’)             advances only an individual (non-class, non-representative) Claim.                                entity. If any portion of this arbitration provision is deemed invalid or
          negligence, willful misconduct, or breach of any representation, warranty or other       How Arbitration Works                                                                             unenforceable, the remaining portions shall nevertheless remain in force. Any
          obligation under this Agreement; or (b) any personal injury (including death),           How does a party initiate arbitration? The party filing an arbitration must choose                different agreement regarding arbitration must be agreed to in writing.
          damage to property, or environmental clean-up and related costs, resulting from          one of the following three arbitration firms and follow its rules and procedures for      25.2    Assignment. Client will not assign, including by operation of law, this Agreement
          the Indemnitor’s or its employees’ or agent’s acts or omissions. The Indemnitees         initiating and pursuing an arbitration: American Arbitration Association, JAMS,                   or any right or obligation under this Agreement without the prior written consent
          will give prompt notice of any Claim to the Indemnitor, who will defend the              and National Arbitration Forum. Any arbitration hearing that you attend will be                   of Fuelman. This Agreement, and any and all rights and obligations associated
          Indemnitees at the Indemnitees’ request.                                                 held at a place chosen by the arbitration firm in the same city as the U.S. District              with the Agreement, may be assigned by Fuelman upon notice to Client. All of
   24     Nondisclosure. Fuelman may provide to Client access to confidential and                  Court closest to your then current billing address, or at some other place to which               Fuelman’s rights under this Agreement and subsequent amendments shall also
          proprietary information regarding Fuelman’s business, business plans, pricing and        you and we agree in writing. You may obtain copies of the current rules of each                   apply to any assignee of this Agreement. This Agreement is binding on the parties
          reimbursement policies, and other issues (“Confidential Information.”). Client           of the three arbitration firms and forms and instructions for initiating arbitration              to this Agreement and their respective successors and permitted assigns.
          will keep all Confidential Information in strict confidence and not disclose or use      by contacting them as follows:                                                            25.3    Relationship of Parties. Nothing in this Agreement will be construed to create a
          the Confidential Information during the term of this Agreement and for five (5)          American Arbitration Association, 335 Madison Avenue, Floor 10, New York,                         joint venture, partnership, employment, or agency relationship between the parties
          years thereafter, provided that for any Confidential Information deemed to be a          NY 10017-4605 Web site: www.adr.org                                                               for any purpose.
          “trade secret,” Client shall protect and not disclose or use such Confidential           JAMS, 1920 Main Street, Suite 300, Irvine, CA 92610 Web site:                             25.4    Force Majeure. Except for payment obligations, neither party is liable for delays
          Information for so long as such Confidential Information is will not disclose its        www.jamsadr.com                                                                                   or failures in performance of any obligations under this Agreement due to a cause
          terms except as permitted by Fuelman. Client will inform its employees and               National Arbitration Forum, P.O. Box 50191, Minneapolis, MN 55405 Web site:                       beyond its reasonable control.
          agents as to the confidential and proprietary nature of the Confidential Information     www.arbitration-forum.com                                                                 25.5    No Waiver. No delay or omission by either party to exercise any right under this
          to which they may be exposed and take all necessary actions to ensure that such          At any time you or we may ask an appropriate court to compel arbitration of                       Agreement will impair or be construed as a waiver of such right. A waiver by any
          employees and agents keep such information strictly confidential. Client will            Claims, or to stay the litigation of Claims pending arbitration, even if such Claims              party of any breach or obligation will not be construed to be a waiver of any other
          return any Confidential Information upon request from Fuelman. Client agrees             are part of a lawsuit, unless a trial has begun or a final judgment has been entered.             breach or obligation. The party waiving its rights must sign all waivers. No
          that any disclosure of Confidential Information would cause irreparable harm for         Even if a party fails to exercise these rights at any particular time, or in connection           waiver of any default, expressed or implied, made by either party hereto shall be
          which monetary damages may not be a sufficient remedy, so Fuelman will be                with any particular Claims, that party can still require arbitration at a later time or           binding upon the party making such waiver in the event of a subsequent default.
          entitled to seek all remedies and damages available at law and in equity, including      in connection with any other Claims.                                                      25.6    Severability. If any provision of this Agreement is declared invalid, illegal, or
          but not limited to injunctive relief, without the posting of a bond.                     What procedures and law are applicable in arbitration? A single, neutral arbitrator               unenforceable, the validity of the remaining provisions will not be affected.
   25     Miscellaneous Provisions.                                                                will resolve Claims. The arbitrator will be either a lawyer with at least ten years               Whenever possible, each provision of this Agreement will be interpreted in such
   25.1   Governing Law; Waiver of Jury Trial; Binding Arbitration. This Agreement will            of experience or a retired or former judge, selected in accordance with the rules of              manner as to be effective and valid under applicable law, but if any provision of
          be governed by Louisiana law, without regard to its conflicts of laws principles.        the arbitration firm. The arbitration will follow procedures and rules of the                     this Agreement is held to be prohibited or invalid under applicable law, such
          Many Account maintenance, treasury and accounting functions are performed by             arbitration firm in effect on the date the arbitration is filed unless those procedures           provision will be ineffective only to the extent of such prohibition or invalidity
          Fuelman in Louisiana, where it has a substantial presence.                               and rules are inconsistent with this Agreement, in which case this Agreement will                 without invalidating the remainder of this Agreement.
          Arbitration Client or FleetCor may, without the other’s consent, elect mandatory,        prevail. Those procedures and rules may limit the discovery available to you or           25.7   Interpretation. This Agreement will not be presumptively interpreted for or against
          binding arbitration for any claim, dispute, or controversy between or among such         us. The arbitrator will take reasonable steps to protect Client account information               any party by reason of that party having drafted or negotiated, or failed to draft or
          parties relating to the Cards or Account, a prior related account, or the relationship   and other confidential information if requested to do so by you or us. The                        negotiate, all or any portion of any provision of this Agreement. The captions and
          of such parties, including without limitation claims regarding the application,          arbitrator will apply applicable substantive law consistent with the FAA and                      headings included in this Agreement have been inserted for convenience only and
          enforceability, or interpretation of this Agreement and this arbitration provision,      applicable statutes of limitations, will honor claims of privilege recognized at law,             may not be used in connection with the interpretation of this Agreement. Each
          and no matter what legal theory such claims are based on or what remedy                  and will have the power to award to a party any damages or other relief provided                  party intends that this Agreement will not benefit, or create any right or cause of
          (damages, or injunctive or declaratory relief) such claims seek (a “Claim”). To          for under applicable law. You or we may choose to have a hearing and be                           action in or on behalf of, any person or entity other than the parties to this
          accommodate the right to arbitrate, Client agrees that it will neither assert, nor       represented by counsel. The arbitrator will make any award in writing and, if                     Agreement.
          participate in, a class action or other representative action or proceeding related to   requested by you or us, will provide a brief statement of the reasons for the award.
          this Agreement, the Account, the Cards or any other aspect of Client’s relationship      An award in arbitration shall determine the rights and obligations between the
          with FleetCor. The party filing for arbitration must choose one of the following         named parties only, and only in respect of the Claims in arbitration, and shall not                                                    Summary of Certain Fees1,2,3
          arbitration firms and follow its rules and procedures for initiating (including          have any bearing on the rights and obligations of any other person, or on the
                                                                                                                                                                                                        Late Fee                      Greater of 9.99% or $75 for each late payment
          paying the filing fee) and pursuing arbitration before a single neutral arbitrator:      resolution of any other dispute.
          American Arbitration Association, National Arbitration Forum or JAMS. All other          Who pays? Whoever files the arbitration pays the initial filing fee. If we file, we                  Finance Charges               32% APR or maximum allowed by applicable law
          fees will be allocated as provided by the rules of the arbitration firm and              pay; if you file, you pay, unless you get a fee waiver under the applicable rules of
                                                                                                                                                                                                        High Credit Risk Account      Incremental charge of up to 20c per gallon above current pricing if Account is deemed
          applicable law. Claims must be brought in the name of an individual person or            the arbitration firm. If you have paid the initial filing fee and you prevail, we will               (Level 2 Pricing)             High Credit Risk based on credit score and payment history
          entity and must proceed on an individual (non-class, non-representative) basis.          reimburse you for that fee. All fees will be allocated as provided by the rules of
                                                                                                                                                                                                        Special Network Pricing       Greater of 10c per gallon or $3.0 per transaction at select sites/merchants
          Claims Covered                                                                           the arbitration firm and applicable law. However, we will advance or reimburse
          What Claims are subject to arbitration? All Claims relating to your Cards or             your fees if the arbitration firm or arbitrator determines there is good reason for                  Minimum Program               Up to 10 cents per gallon or $2 per transaction

          Account, a prior related account, or our relationship are subject to arbitration,        requiring us to do so, or if you ask us and we determine there is good reason for                    Administration Fee*

          including Claims regarding the application, enforceability, or interpretation of this    doing so. Each party will bear the expense of that party’s attorneys, experts, and                   Monthly Card Fee              Up to $10 per card per month

          Agreement and this arbitration provision. All Claims are subject to arbitration, no      witnesses, and other expenses, regardless of which party prevails, but a party may                   Optional Fleet                Up to $15 for each optional report or up to $100 per quarter
          matter what legal theory they are based on or what remedy (damages, or                   recover any or all expenses from another party if the arbitrator, applying                           Management Report
          injunctive or declaratory relief) they seek. This includes Claims based on               applicable law, so determines.                                                                       Non-standard Payment          One time set up fee up to $50 and up to $5 Bank Handling Fee per debit for Operator
          contract, tort (including intentional tort), fraud, agency, your or our negligence,      Who can be a party? Claims must be brought in the name of an individual person                       Option                        initiated EFT/ACH;
          statutory or regulatory provisions, or any other sources of law; Claims made as          or entity and must proceed on an individual (non-class, non-representative) basis.                                                 Up to $50 per payment for Client initiated ACH/Wire or Checks sent to different
          counterclaims, cross-claims, third-party claims, interpleaders or otherwise; and         The arbitrator will not award relief for or against anyone who is not a party. If                                                  payment address displayed on statement;
          Claims made independently or with other claims. A party who initiates a                  you or we require arbitration of a Claim, neither you, we, nor any other person                                                    $15 per payment for Pay by Phone through IVR and $25 through Customer Service
          proceeding in court may elect arbitration with respect to any Claim advanced in          may pursue the Claim in arbitration as a class action, private attorney general                                                    Representative;
          that proceeding by any other party. Claims and remedies sought as part of a class        action or other representative action, nor may such Claim be pursued on your or
          action, private attorney general or other representative action are subject to           our behalf in any litigation in any court. Claims, including assigned Claims, of                     Returned Payment Fee          Up to $50 per occurrence
          arbitration on an individual (non-class, non-representative) basis, and the              two or more persons may not be joined or consolidated in the same arbitration.
          arbitrator may award relief only on an individual (non-class, non-representative)        However, applicants, co-applicants, authorized users on a single account and/or
                                                                                                                                                                                                    1
          basis.                                                                                   related accounts, or corporate affiliates are here considered as one person.                     2
                                                                                                                                                                                                     Listed charges/fees not applicable to all Clients.
                                                                                                                                                                                                     Additional charges/fees may apply based on the Client’s agreed-upon program, please refer to the full Client Agreement
          Whose Claims are subject to arbitration? Not only ours and yours, but also               When is an arbitration award final? The arbitrator’s award is final and binding on                 Terms and Conditions for complete details.
                                                                                                                                                                                                    3
          Claims made by or against anyone connected with us or you or claiming through            the parties unless a party appeals it in writing to the arbitration firm within fifteen           Charges/fees for additional products/services is available upon request.
                                                                                                                                                                                                    *Certain exclusions apply, please consult with your sales representative for more details.
          us or you, such as a co-applicant or authorized user of your account, an employee,       days of notice of the award. The appeal must request a new arbitration before a
          agent, representative, affiliated company, predecessor or successor, heir, assignee,     panel of three neutral arbitrators designated by the same arbitration firm. The
          or trustee in bankruptcy.                                                                panel will consider all factual and legal issues anew, follow the same rules that
          What time frame applies to Claims subject to arbitration? Claims arising in the          apply to a proceeding using a single arbitrator, and make decisions based on the
          past, present, or future, including Claims arising before the opening of your            vote of the majority. Costs will be allocated in the same way they are allocated
          account, are subject to arbitration.                                                     for arbitration before a single arbitrator. An award by a panel is final and binding
          Broadest interpretation. Any questions about whether Claims are subject to               on the parties after fifteen days has passed. A final and binding award is subject
          arbitration shall be resolved by interpreting this arbitration provision in the          to judicial review and enforcement as provided by the FAA or other applicable
          broadest way the law will allow it to be enforced. This arbitration provision is         law.
          governed by the Federal Arbitration Act (the “FAA”).                                     Survival and Severability of Terms
                                                                                                   This arbitration provision shall survive: (i) termination or changes in the
                                                                                                   Agreement, the account, or the relationship between you and us concerning the
012018                                                                               FMPLT01
